Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 1 of 74




                 Exhibit 2
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 2 of 74

                                                                                          281
         [2005] Ch                                                    Shalson v Russo (Ch D)


     A                                    Chancery Division

          Shalson and others v Russo and others (Mimran and another,
                               Part 20 claimants)
                                     [2003] EWHC 1637 (Ch)
     B   2003 March 14, 17Ð21, 24Ð28;                                                  Rimer J
              April 3, 4, 7Ð11;
              July 11

         Trusts Ñ Constructive trust Ñ Loan Ñ Claimant fraudulently induced to loan
            money to defendant Ñ Claimant bringing proceedings to trace money Ñ
            Whether circumstances of loan giving rise to constructive trust Ñ Whether
     C      issuing of proceedings amounting to implied rescission of loan contract Ñ
            Whether tracing remedy available
         Trusts Ñ Settlement Ñ Sham Ñ Settlor executing deed resettling trusts Ñ BeneÞciary
            under trust seeking to treat trust assets as his own Ñ Settlor intending settlement
            to be genuine Ñ Whether to be treated as sham

             Between 1997 and 2000 the Þrst claimant was fraudulently induced by the Þrst
     D   defendant to part with some £20m on the understanding that it would be used for
         various joint business ventures. The Þrst claimant deposited the moneys with the
         sixth defendant, a bank which was under the de facto control of the Þrst defendant
         and which paid money received from its depositors into its account with P, a Swiss
         bank. In 1998 the Þrst claimant and the Þrst defendant set up a company, E, to be the
         vehicle for the acquisition of a yacht and over the next two years the Þrst claimant
         made a series of deposits into EÕs account with the sixth defendant in pursuance of
         that venture. In 1999 the Þrst defendant and the eighth defendant set up a company,
     E
         W, to be the vehicle for joint ventures between them. Between 1999 and 2000 the
         eighth defendant made four loan payments to W totalling US$7.5m, the money being
         paid into the sixth defendantÕs account with P. The Þrst defendant fraudulently
         represented that the moneys were to be used in joint venture property transactions,
         but in fact the Þrst defendant used the funds for his own purposes, including making
         loan payments to E towards the acquisition of the yacht. In 1999 the second
         defendant, a Jersey company which was independent of the Þrst defendant, executed
     F   a deed resettling on wide discretionary trusts the assets formerly held by it in three
         trusts settled by the Þrst defendant worth a total of US$39m. In March 2001, the Þrst
         defendant, the Þrst claimant and E executed a charge in favour of the Þrst claimant
         over the loans made to E by the Þrst defendant. Subsequently the claimants, the Þrst
         claimant and two companies under his control, brought proceedings claiming, inter
         alia, repayment of the £20m from the Þrst and sixth defendants and damages from
         the second to Þfth defendants for dishonestly assisting in the misappropriation of the
     G   claimantsÕ money. On 3 October 2001 the judge gave judgment for the claimants
         against the Þrst and sixth defendants in the sum of £20m and ordered that the eighth
         and ninth defendants be joined in the proceedings. The eighth and ninth defendants
         brought a Part 20 claim seeking, inter alia, (i) to trace the US$7.5m loan payments
         through the sixth defendantÕs account with P and on into further assets acquired with
         that money, and (ii) a declaration that the settlement of 1999 was a sham whose
         assets were held on trust for the Þrst defendant, on the ground that, although the
     H   second defendant was not a knowing party to the sham nature of the settlement, the
         Þrst defendant sought to use it as a vehicle into which he purported to put his own
         assets whilst in fact ensuring that they were available for his own use.
             On the Part 20 claimÑ
             Held, (1) that where a person was fraudulently induced to lend money to another
         the money advanced did not become subject to an immediately binding constructive
                                                                          Ch 2005Ñ12
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 3 of 74

        282
        Shalson v Russo (Ch D)                                                       [2005] Ch


        trust in the lenderÕs favour but became the borrowerÕs property both legally and           A
        beneÞcially; that, therefore, the eighth defendant could not establish a proprietary
        interest in the loan payments on the basis of a constructive trust; that, however, in
        those circumstances the loan contract between the parties was voidable and could be
        set aside by the lender; that by issuing the Part 20 claim the eighth defendant had
        evinced a su±cient intention to impliedly rescind the loan contract between him and
        W; that upon rescission of a contract for fraudulent misrepresentation the beneÞcial
        title in the money advanced revested in the lender who then enjoyed a su±cient             B
        proprietary title to enable him to trace it; and that, accordingly, the eighth defendant
        was in principle entitled to trace the money advanced to W into assets into which it
        was subsequently applied ( post, paras 108, 119, 120, 122, 127).
             Banque Belge pour lÕEtranger v Hambrouck [1921] 1 KB 321, CA applied.
             Dictum of Lord Browne-Wilkinson in Westdeutsche Landesbank Girozentrale v
        Islington London Borough Council [1996] AC 669, 715, HL(E) not applied.
             In re Goldcorp Exchange Ltd [1995] 1 AC 74, PC considered.                            C
             (2) Dismissing the tracing claim, that, with the exception of US$899,702 of the
        Þrst loan payment which had put the sixth defendantÕs current account with P into
        credit, the rest of the money advanced had simply gone to reducing the sixth
        defendantÕs liability to P and so had not become represented by an asset into which it
        was possible to trace; that although the US$899,702 was in principle traceable into
        the loans made out of the sixth defendantÕs account to E, in March 2001 the Þrst
        claimant became a good faith purchaser for value of those loans without notice of the
                                                                                                   D
        eighth defendantÕs claim to trace into them; and that, accordingly, the eighth
        defendantÕs tracing claim failed ( post, paras 138Ð139, 140, 142, 158Ð160, 167,
        218).
             (3) Dismissing the claim for a declaration, that a settlement executed by a settlor
        and a trustee could not be regarded as a sham unless both the settlor and the trustee
        intended it to be a sham from the outset, or later came to share such intention; and
        that, accordingly, since the second defendant had intended the settlement to be
        genuine the acts or intentions of the Þrst defendant could not have made it a sham         E
        ( post, paras 188, 190Ð191, 215, 218).
             Snook v London and West Riding Investments Ltd [1967] 2 QB 786, CA applied.

        The following cases are referred to in the judgment:
        Abdel Rahman v Chase Bank (CI) Trust Co Ltd 1991 JLR 103
        Adam v Newbigging (1886) 34 Ch D 582, CA; (1888) 13 App Cas 308, HL(E)
        Agip (Africa) Ltd v Jackson [1991] Ch 547; [1991] 3 WLR 116; [1992] 4 All ER 451,          F
            CA
        Andrabell Ltd, In re [1984] 3 All ER 407
        Ayerst v C & K (Construction) Ltd [1976] AC 167; [1975] 3 WLR 16; [1975] 2 All
            ER 537, HL(E)
        Bank Tejerat v Hong Kong and Shanghai Banking Corpn (CI) Ltd [1995] 1 LloydÕs
            Rep 239
        Bankers Trust Co v Shapira [1980] 1 WLR 1274; [1980] 3 All ER 353, CA                      G
        Banque Belge pour lÕEtranger v Hambrouck [1921] 1 KB 321, CA
        Barlow Clowes International Ltd v Vaughan [1992] 4 All ER 22, CA
        Bishopsgate Investment Management Ltd v Homan [1995] Ch 211; [1994] 3 WLR
            1270; [1995] 1 All ER 347, CA
        Box v Barclays Bank [1998] LloydÕs Rep Bank 185
        Bristol and West Building Society v Mothew [1998] Ch 1; [1997] 2 WLR 436; [1996]
            4 All ER 698, CA                                                                       H
        Chase Manhattan Bank NA v Israel-British Bank (London) Ltd [1981] Ch 105;
            [1980] 2 WLR 202; [1979] 3 All ER 1025
        El Ajou v Dollar Land Holdings plc [1993] 3 All ER 717
        Esteem Settlement, In re 2003 JLR 188
        Falcke v Scottish Imperial Insurance Co (1886) 34 Ch D 234, CA
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 4 of 74

                                                                                         283
         [2005] Ch                                                   Shalson v Russo (Ch D)


     A   Foskett v McKeown [2001] 1 AC 102; [2000] 2 WLR 1299; [2000] 3 All ER 97,
             HL(E)
         Goldcorp Exchange Ltd, In re [1995] 1 AC 74; [1994] 3 WLR 199; [1994] 2 All
             ER 806, PC
         Halifax Building Society v Thomas [1996] Ch 217; [1996] 2 WLR 63; [1995] 4 All
             ER 673, CA
         HallettÕs Estate, In re (1880) 13 Ch D 696, CA
     B   Hitch v Stone [2001] EWCA Civ 63; [2001] STC 214, CA
         James Roscoe (Bolton) Ltd v Winder [1915] 1 Ch 62
         Jyske Bank (Gibraltar) Ltd v Spjeldnaes (unreported) 23 July 1997, Evans-Lombe J
         Leslie (R) Ltd v Sheill [1914] 3 KB 607, CA
         Lonrho plc v Fayed (No 2) [1992] 1 WLR 1; [1991] 4 All ER 961
         MC Bacon Ltd, In re [1990] BCLC 324
         McCormick v Grogan (1869) LR 4 HL 82, HL(I)
         Neste Oy v Lloyds Bank plc [1983] 2 LloydÕs Rep 658
     C
         Oatway, In re [1903] 2 Ch 356
         Polly Peck International plc, In re (No 2) [1998] 3 All ER 812, CA
         Quistclose Investments Ltd v Rolls Razor Ltd [1970] AC 567; [1968] 3 WLR 1097;
             [1968] 3 All ER 651, HL(E)
         R v Clowes (No 2) [1994] 2 All ER 316, CA
         Reese River Silver Mining Co Ltd (Directors of the) v Smith (1869) LR 4 HL 64,
             HL(E)
     D   Small v Attwood (1832) You 407
         Snook v London and West Riding Investments Ltd [1967] 2 QB 786; [1967] 2 WLR
             1020; [1967] 1 All ER 518, CA
         Space Investments Ltd v Canadian Imperial Bank of Commerce Trust Co (Bahamas)
             Ltd [1986] 1 WLR 1072; [1986] 3 All ER 75, PC
         Stocks v Wilson [1913] 2 KB 235
         Twinsectra Ltd v Yardley [2002] UKHL 12; [2002] 2 AC 164; [2002] 2 WLR 802;
     E       [2002] 2 All ER 377, HL(E)
         Westdeutsche Landesbank Girozentrale v Islington London Borough Council [1996]
             AC 669; [1996] 2 WLR 802; [1996] 2 All ER 961, HL(E)
         Wigan v English and Scottish Law Life Assurance Association [1909] 1 Ch 291

         No additional cases were cited in argument.

     F   The following additional cases, although not cited, were referred to in the skeleton
         arguments:
         Antoniades v Villiers [1990] 1 AC 417; [1988] 3 WLR 1205; [1988] 3 All ER 1058,
             HL(E)
         Banque Bruxelles Lambert SA v Eagle Star Insurance Co Ltd [1995] QB 375; [1995]
             2 WLR 607; [1995] 2 All ER 769, CA; [1997] AC 191; [1996] 3 WLR 87; [1996]
             3 All ER 365, HL(E)
     G   Barley v Walford (1846) 9 QB 197
         Bradford Third Equitable BeneÞt Building Society v Borders [1941] 2 All ER 205,
             HL(E)
         Briess v Woolley [1954] AC 333; [1954] 2 WLR 832; [1954] 1 All ER 909, HL(E)
         Car and Universal Finance Co Ltd v Caldwell [1965] 1 QB 525; [1964] 2 WLR 600;
             [1964] 1 All ER 290, CA
         Carreras Rothmans Ltd v Freeman Matthews Treasure Ltd [1985] Ch 207; [1984]
     H       3 WLR 1016; [1985] 1 All ER 155
         Casio Computer Co Ltd v Sayo [2001] EWCA Civ 661, CA
         Clark v Urquhart [1930] AC 28, HL(NI)
         County NatWest Ltd v Barton (Note) [2002] 4 All ER 494, CA
         Derksen v Pillar (unreported) 17 December 2002, Mr Michael Briggs QC
         Derry v Peek (1889) 14 App Cas 337, HL(E)
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 5 of 74

        284
        Shalson v Russo (Ch D)                                                   [2005] Ch


        Diplock, In re [1948] Ch 465; [1948] 2 All ER 318, CA                                  A
        Downs v Chappell [1997] 1 WLR 426; [1996] 3 All ER 344, CA
        Doyle v Olby (Ironmongers) Ltd [1969] 2 QB 158; [1969] 2 WLR 673; [1969] 2 All
            ER 119, CA
        Dubai Aluminium Co Ltd v Salaam [2002] UKHL 48; [2003] 2 AC 366; [2002]
            3 WLR 1913; [2003] 1 All ER 97, HL(E)
        Dyer v Dyer (1788) 2 Cox Eq Cas 92
        Edgington v Fitzmaurice (1885) 29 Ch D 459, CA                                         B
        Hagan v Waterhouse (1991) 34 NSWLR 308
        Harrold v Plenty [1901] 2 Ch 314
        Hornal v Neuberger Products Ltd [1957] 1 QB 247; [1956] 3 WLR 1034; [1956]
            3 All ER 970, CA
        JEB Fasteners Ltd v Marks Bloom & Co [1983] 1 All ER 583, CA
        Jones (F C) & Sons (Trustee of the Property of ) v Jones [1997] Ch 159; [1996] 3 WLR
            703; [1996] 4 All ER 721, CA                                                       C
        Kellar v Williams [2000] 2 BCLC 390, PC
        Kitcher v Fordham [1955] 2 LloydÕs Rep 705
        Kuwait Asia Bank EC v National Mutual Life Nominees Ltd [1991] 1 AC 187;
            [1990] 3 WLR 297; [1990] 3 All ER 404, PC
        Lipkin Gorman v Karpnale Ltd [1991] 2 AC 548; [1991] 3 WLR 10; [1992] 4 All
            ER 512, HL(E)
        Midland Bank plc v Wyatt [1997] 1 BCLC 242
                                                                                               D
        Polhill v Walter (1832) 3 B & Ad 114
        Richardson v Silvester (1873) LR 9 QB 34
        Royal Brunei Airlines Sdn Bhd v Tan [1995] 2 AC 378; [1995] 3 WLR 64; [1995]
            3 All ER 97, PC
        Sinclair v Brougham [1914] AC 398, HL(E)
        Slough Estates plc v Welwyn HatÞeld District Council [1996] 2 PLR 50
        Smith v Chadwick (1884) 9 App Cas 187, HL(E)
        Smith New Court Securities Ltd v Scrimgeour Vickers (Assset Management) Ltd            E
            [1997] AC 254; [1996] 3 WLR 1051; [1996] 4 All ER 769, HL(E)
        Trustor AB v Smallbone (No 2) [2001] 1 WLR 1177; [2001] 3 All ER 987
        Wilkinson v Downton [1897] 2 QB 57

        CLAIM
           By a claim form dated 12 March 2001, the claimants, Peter Shalson,
        Promptcroft Ltd and Promptcroft (Netherlands) BV, brought a claim against              F
        the defendants, (1) Onofrio Russo, (2) Cantrust (CI) Ltd, (3) Darleen
        Holding Co NV, (4) Darleen (UK) Ltd, (5) Homaco BV, (6) Westbond
        International Bank Ltd and (7) Enter Five Ltd, claiming, inter alia: (i) against
        the Þrst and sixth defendants, repayment of the sum of £20m purportedly
        held by the sixth defendant and repayable on demand; (ii) alternatively
        against the Þrst and sixth defendants restitution of £20m as moneys had and            G
        received; (iii) declarations that all the assets held by the defendants
        representing or derived from the money deposited by the claimants with the
        sixth defendant were beneÞcially owned by the claimants; (iv) alternatively
        declarations that the money deposited by the claimants with the sixth
        defendant pursuant to the terms of a deed of agreement and declaration of
        trust dated 28 June 2000 was advanced for the speciÞc purposes set out
                                                                                               H
        therein and was thereby impressed with a trust, the beneÞcial interest
        remaining with the claimants until their express written consent to the
        release of such moneys; (v) declarations that the claimants were entitled to
        trace such money and/or the proceeds thereof into the hands of the
        defendants; (vi) declarations that each of the defendants dishonestly assisted
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 6 of 74

                                                                                   285
         [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                Rimer J

     A   in breaches of trust by being parties to the deed of 28 June 2000 and/or
         facilitating the misappropriation of the claimantsÕ money and were liable to
         account as constructive trustees therefor; and (vii) damages for breach of the
         deed of 28 June 2000.
             On 3 October 2001, Jacob J entered summary judgment against the Þrst
         and sixth defendants and made an order permitting Jean-Claude Mimran
     B
         and Oceanwave International Holdings Ltd to be joined in the proceedings
         as eighth and ninth defendants. On 29 January 2002, the eighth and ninth
         defendants brought a Part 20 claim against the Þrst to sixth defendants and
         Westland Portfolio Ltd and Hamilton Holdings Ltd claiming, inter alia:
         (i) a money judgment in the sum of US$11m against the Þrst and sixth
         defendants; (ii) declarations that the eighth and ninth defendants were
         entitled to trace US$7.5m loaned to Westland Portfolio Ltd; and
     C   (iii) a declaration that the Brookscastle settlement, settled by the second
         defendant on 4 March 1999 was a sham whose assets were held on trust for
         the Þrst defendant.
             The claimantsÕ claim against the seventh defendant and the eighth and
         ninth defendantsÕ claims against Westland Portfolio Ltd and Hamilton
         Holdings Ltd were settled before the matter came to trial. The claimantsÕ
     D   claims against the second to Þfth defendants were settled on 26 March 2003.
             The facts are stated in the judgment.

            Anthony Trace QC, Michael Green, Louise Hutton and Oliver Michell
         for the claimants.
            Michael Pooles QC and Francis Bacon for the second to Þfth defendants.
            Stephen Smith QC and Graham Shipley for the eighth and ninth
     E   defendants and Part 20 claimants.

           The Þrst defendant did not appear and was not represented.

           The submissions of counsel are su±ciently set out in the judgment.

                                                                      Cur adv vult
     F
           11 July. RIMER J handed down the following judgment.

         Introduction
             1 These proceedings were started by a claim form dated 12 March
         2001. The claimants are: (1) Peter Shalson; (2) Promptcroft (UK) Ltd
     G   (ÔÔPromptcroftÕÕ); and (3) Promptcroft (Netherlands) BV (ÔÔPromptcroft
         BVÕÕ). Promptcroft BV is a subsidiary of Promptcroft, which is wholly
         owned by Mr Shalson. They were represented by Mr Anthony Trace,
         Mr Michael Green, Miss Louise Hutton and Mr Oliver Michell.
             2 The Þrst defendant is Onofrio Russo, an Italian national. The
         litigation arises out of frauds he practised on the claimants and others. He
         induced Mr Shalson to part with £19.45m. The issue of the claim form was
     H
         followed by early interim orders of a freezing and interrogatory nature
         against Mr Russo and he was cross-examined about what he had done with
         the money. He breached various orders and on 9 July 2001 Neuberger J
         committed him to prison for contempt for two years. On 3 October 2001,
         Jacob J entered summary judgment against him for £20m and interest.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 7 of 74

        286
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        Mr Russo has taken no part in the trial. Before it started, the claimants had     A
        settled their claims against Enter Five Ltd, the seventh defendant, one of
        Mr RussoÕs companies.
            3 The claimantsÕ claims against the second to Þfth defendants remained
        alive until day nine of the trial, when they were settled on undisclosed terms.
        These defendants are: (2) Cantrust (CI) Ltd (ÔÔCantrustÕÕ), a Jersey company;
        (3) Darleen Holding Co NV (ÔÔDarleen NVÕÕ), a Cantrust subsidiary
                                                                                          B
        incorporated in the Netherlands Antilles; (4) Darleen (UK) Ltd, a subsidiary
        of Darleen NV; and (5) Homaco BV, another subsidiary of Darleen NV.
        They were referred to at the trial as ÔÔthe Cantrust partiesÕÕ and were
        represented by Mr Michael Pooles and Mr Francis Bacon. The claims
        against them were for compensation for their allegedly dishonest assistance
        in breaches of trust and Þduciary duty committed by Mr Russo and for
        tortious misrepresentation. Cantrust held the shares in Darleen NV as             C
        trustee of the Brookscastle settlement, a Russo settlement. Cantrust is
        independent of Mr Russo, but the claimantsÕ position was that, despite
        CantrustÕs formal control of Darleen NV and its subsidiaries as such trustee,
        it left Mr Russo to run these companies and to deal with other trust assets as
        if they were his own. A further claim brought by the claimants against
        CantrustÑalso disposed of on the compromise with the Cantrust partiesÑ
                                                                                          D
        was that the settlement was a sham and that its assets were in reality
        Mr RussoÕs. A holding that the settlement was a sham would have
        facilitated the enforcement of the judgment against Mr Russo.
            4 The sixth defendant is Westbond International Bank Ltd (ÔÔWIBÕÕ), a
        company incorporated in Antigua and Barbuda. WIB is a bank which was at
        all material times under Mr RussoÕs de facto control, although some 70% of
        its shares were held by the Brookscastle settlement. It had an account with       E
        PKB Privatbank AG (ÔÔPKBÕÕ), a Swiss bank based in Lugano. Mr ShalsonÕs
        £19.45m was paid into that account. On 3 October 2001, Jacob J entered
        summary judgment against WIB for £19.45m. On 9 October 2001,
        Patten J made an order appointing provisional liquidators of WIB and on
        28 November 2001 it was ordered to be wound up. It has not taken part in
        the trial.
                                                                                          F
            5 The eighth and ninth defendants are Jean-Claude Mimran and his
        company, Oceanwave International Holdings Ltd (ÔÔOceanwaveÕÕ). They
        were referred to as ÔÔthe Mimran partiesÕÕ and are also victims of Mr RussoÕs
        frauds. On 3 October 2001, Jacob J acceded to their application to be
        joined in the proceedings. On 29 January 2002, they served a Part
        20 claim, joining as defendants the claimants (hereafter ÔÔthe Shalson
        partiesÕÕ), the Cantrust parties, WIB and two new parties, Westland               G
        Portfolio Ltd and Hamilton Holdings Ltd, although in the latest version of
        their pleading they abandoned their claims against Hamilton, the claims
        both by and against Hamilton having been compromised in December
        2002. The Mimran parties were represented by Mr Stephen Smith and
        Mr Graham Shipley.
            6 The Mimran parties claim to have been swindled out of (at least)
                                                                                          H
        US$7.5m by Mr Russo, which they too paid into WIBÕs account with PKB.
        Their primary claim is to trace the US$7.5m into a valuable motor yacht
        called the Mosaique, which was constructed and acquired pursuant to a joint
        venture between Mr Shalson and Mr Russo. That venture was carried out
        through Edenton Ltd, in which Mr Shalson and Mr Russo each had a share,
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 8 of 74

                                                                                     287
         [2005] Ch                                                Shalson v Russo (Ch D)
                                                                                 Rimer J

     A   held in turn through companies. Following some complicated events in
         August 2001, Mr Shalson now has the sole beneÞcial enjoyment of the
         Mosaique (via its lessee, Braemar Ltd, a subsidiary of Promptcroft),
         although he claims that it is owned by an independent company called
         Cardinal Yachting Ltd (ÔÔCardinalÕÕ). In these circumstances, the Mimran
         partiesÕ tracing claim is resisted by the Shalson parties. An odd feature of the
     B
         tracing claim is that the Mimran parties have not joined as defendants either
         of the companies which between them can be said to own the MosaiqueÑ
         namely, Cardinal and Braemar.
            7 On 21 June 2002, Lightman J made an order requiring WIBÕs
         liquidators to write to all known creditors and any other persons they
         thought might wish to make a tracing claim. He further ordered that the
         Mimran partiesÕ and all other tracing claims, should be heard together.
     C   Both WIB and Hamilton made such claims, but both have since
         withdrawn them.
            8 Apart from their tracing claim, the Mimran parties ask for money
         judgments for the US$7.5m and other sums against Mr Russo and WIB.
         With a view to assisting the enforcement of any judgment against Mr Russo,
         they too ask for a declaration that the Brookscastle settlement is a sham. As
     D   I have said, the Shalson parties had themselves originally claimed such a
         declaration, and the Mimran partiesÕ original plan was (with certain
         reservations) to adopt and support that case. Following the settlement of the
         Shalson partiesÕ claims against the Cantrust parties, the Mimran parties
         pursued the challenge to the settlement on their own.
            9 I turn to the facts. I will Þrst say something about WIB, then set out
         the background to the Mimran partiesÕ tracing and money claims, which
     E   will also involve setting out the Shalson story. I will then set out my
         decisions on those claims. Finally, I will deal with the Mimran partiesÕ claim
         to challenge the Brookscastle settlement.

         Westbond International Bank Ltd (ÔÔWIBÕÕ)
            10 WIB is at the heart of the case. It had a banking licence from the
     F   Government of Antigua. The court has been assisted in understanding its
         a­airs by the evidence of Nicholas Wood. He and Andrew Conquest (both
         partners in Grant Thornton) are licensed insolvency practitioners and are
         the joint liquidators of WIB.
            11 WIB was incorporated in 1996 after which it carried on business as a
         bank accepting deposits from individuals, companies and other entities. It
     G   had about 75 account holders, its customers including the Government of
         Antigua. Its customers used standard form documents when opening their
         accounts. It maintained separate ledgers for each of its depositors, which
         recorded the receipts from them and the payments purportedly made on
         their behalf. It would pay money received from its depositors into one or
         other of its own current accounts with PKB. In relation to those deposits, the
         relationship between PKB and WIB was that of banker and customer, or
     H
         debtor and creditor. WIB did not maintain separate accounts at PKB for its
         own depositors. It simply issued statements to its depositors based on the
         ledgers it kept. However, the WIB statements issued to its own customers
         did not reconcile with the PKB statements issued to WIB in respect of its own
         account. Mr Wood said in his witness statement:
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 9 of 74

        288
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

             ÔÔIn particular [WIB] statements for individual depositors detail            A
          credits which are not reßected in the PKB account which, at least as far
          as the liquidators are aware from the documentation retained by them,
          are not reßected in any [WIB] statements. The liquidators do not,
          therefore, accept that the [WIB] bank statements accurately reßect what
          funds were, in fact, received and paid out on behalf of individual
          depositors.ÕÕ
                                                                                          B
        In cross-examination, Mr Wood said that the extent of the false accounting
        at WIB was ÔÔendemicÕÕ and that its customer statements were thoroughly
        unreliable. All payment instructions with regard to the WIB accounts with
        PKB were given either by Mr Russo or by Dr Alberto Petronio, his associate,
        and Mr Russo had de facto control of WIB.
            12 WIBÕs current account with PKB was divided into 13 sub-accounts in         C
        eight di­erent currencies. PKB issued separate statements to WIB for each of
        these accounts. In addition, PKB would periodically transfer money from
        these accounts to Þduciary deposit, or call, accounts (ÔÔthe deposit
        accountsÕÕ). These were held at Þnancial institutions other than PKB, and
        earned higher rates of interest. They were held in the name of PKB, not WIB,
        but were for the beneÞt of WIB. PKB would produce statements to WIB for
        each such account. The opening of the deposit accounts was governed by a          D
        trust agreement between WIB and PKB dated 15 March 1996. By clause 1,
        WIB instructed PKB ÔÔto e­ect capital investments in the form of time
        deposits with foreign banks or foreign companies in [PKBÕs] own name, but
        for the account and at the risk of [WIB]ÕÕ. Clause 3 provided that such
        deposits were: ÔÔe­ected within the limits of [WIBÕs] existing credit balances.
        It is deemed agreed that in the case of investments which [PKB] places at its     E
        own discretion, it may not utilise any of the credit facilities granted to
        [WIB].ÕÕ As regards the overall position as between PKB and WIB at any one
        time, PKB would prepare schedules which included the deposit accounts as
        assets of WIB. A question I will have to answer is whether, in considering
        the Mimran partiesÕ tracing claim, it is legitimate to treat the deposit
        accounts as consolidated with the sub-accounts and as so representing a
        single current account held by WIB with PKB.                                      F
            13 WIBÕs accounts were audited by PricewaterhouseCoopers. Their
        unqualiÞed audit report for the period ending 31 December 1999 is dated
        17 July 2000. The balance sheet included as part of its assets WIBÕs deposits
        with other banks, and its liabilities included its customer deposits. Note 8 to
        the accounts recorded that WIB had, as at 31 December 1999: ÔÔfacilitated
        the placement with third parties of deposits totalling $102,343,852 (1998:        G
        $83,976,244). The bank has no liability to the depositors in the event of
        third party defaults.ÕÕ

        The Mimran partiesÕ story
           14 The Mimran parties are Jean-Claude Mimran and his company
        Oceanwave International Holdings Ltd. Mr MimranÕs principal claim is to
                                                                                          H
        trace through the WIB/PKB account and into the Mosaique US$7.5m he lent
        to Westland Portfolio Ltd. He and Oceanwave also have separate claims for
        payment. Mr Mimran is a French national living in Switzerland. He met
        Mr Russo in 1981. Mr Russo was then practising as a lawyer in Italy. They
        shared an interest in vintage car racing, became friends and in 1995 they
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 10 of 74

                                                                                        289
          [2005] Ch                                                 Shalson v Russo (Ch D)
                                                                                   Rimer J

      A   began to engage in business deals together. I summarise these deals under
          the following sub-headings.

             The Global Sim Spa deal
             15 In 1995, Mr Mimran agreed to buy 1.275m shares in Global Sim Spa
          (ÔÔGSSÕÕ) at a particular price per share and to subscribe for a further 7.65m
      B   shares at a lower price. The attraction of the deal was that Brookscastle Ltd
          (a Russo company) would later be committed to buying them back in
          tranches, the last repurchase to be on 30 December 1996. The price to be
          paid by Brookscastle would represent a substantial proÞt to Mr Mimran, of
          which he was to pay Mr Russo 10%. The deal was recorded in an agreement
          of 9 May 1995. Mr Russo guaranteed the payment of the money due from
          Brookscastle to Mr Mimran.
      C      16 The terms of the agreement were varied by a letter of 20 August
          1996. This reduced the cash payments to be made by Brookscastle to
          Mr Mimran to an amount roughly equivalent to his original investment in
          GSS. The balance which would otherwise have been paid to him
          (representing his proÞt) was instead to be satisÞed by the issue to him of
          shares in Westbond Holdings Ltd (ÔÔWestbondÕÕ). The variation provided for
      D   a schedule for the cash payments, and Mr Mimran received them in six
          tranches between 30 September 1996 and 29 May 1997. The total paid was
          some US$7.9m. The issue to Mr Mimran of shares in Westbond was
          deferred, but in 1997 relations between him and Mr Russo were good and
          Mr Mimran had no reason to doubt that his proÞt would in due course be
          applied in the issue to him of Westbond shares for an equivalent value.
          Mr Russo had told him that he owned 39% of Westbond.
      E      17 In January 1998, Mr Russo and Mr Mimran agreed that the amount
          of proÞt due to him on the GSS deal was US$8.5m. They made an agreement
          on 22 January 1998 under which Mr Russo was to subscribe on
          Mr MimranÕs behalf for 9.5% of WestbondÕs shares, which were to have a
          value at the point of subscription exceeding US$8.5m. If the subscription
          was not e­ected by 28 February 1998, Mr Mimran was entitled to require
      F   Mr Russo to pay him US$8.5m in cash, with interest from 1 January 1997.
          In fact, it was not e­ected by 28 February 1998, but Mr Mimran felt secure
          because he was still holding his GSS shares, and he also held some
          Brookscastle Ltd shares as security for the performance of Mr RussoÕs
          obligations.

             The January and July 1997 loans
      G
             18 In January 1997, Mr Russo asked Mr Mimran to lend him US$2m in
          connection with an Italian stock deal. Mr Mimran lent the money for a 5%
          fee and at 5.4% interest. It was repaid in full, with all interest and the fee, by
          June 1997. In July 1997, Mr Mimran lent Mr Russo US$2m on the same
          terms, in connection with another Italian stock deal. Mr Russo made a
          repayment of some US$1,154,000 on 23 September 1997. I presume this
      H   loan was later repaid in full as there is no claim in respect of it.

            The November 1997 loan
            19 In November 1997, Mr Mimran made an oral agreement with
          Mr Russo under which he lent him US$2.5m in connection with another
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 11 of 74

        290
        Shalson v Russo (Ch D)                                             [2005] Ch
        Rimer J

        Italian stock deal. This carried a 7% fee for each two months the loan was      A
        outstanding, plus interest at the LIBID rate. Mr Russo made various
        payments under this loan between 24 February 1998 and 27 December
        2000. He claimed to have repaid the principal of US$2.5m to Mr Mimran
        on 2 February 2000, in circumstances to which I shall come. In fact, he did
        not so repay it: the pretended payment was a Þction. Mr Mimran has a
        claim against Mr Russo for judgment for this US$2.5m plus interest from
                                                                                        B
        2 February 2000.

           Westland Portfolio Ltd: the proposal for a joint venture
           20 This joint venture is the source of the Mimran partiesÕ tracing claims.
        The story started on 16 September 1998, at a meeting at Mr RussoÕs o±ce at
        37 Upper Grosvenor Street, London. Mr Russo, Mr Mimran, Mr Hans
        Jerne and Mr Paul Siegel were there. Mr Jerne is, like Mr Mimran, also          C
        resident in Switzerland, he is Mr MimranÕs Þnancial manager and looks
        after his everyday business a­airs. Mr Siegel lives in New York and
        occasionally acts on Mr MimranÕs behalf. Mr RussoÕs proposal at this
        meeting was that he and Mr Mimran should form a company which would
        invest in European property deals which Mr Russo would identify. They
        would own the equity equally. The company was initially to be funded with       D
        US$10m, to be provided by loans of US$6m by Mr Mimran and US$4m by
        Mr Russo. Any further loans would be provided by them in equal shares.
           21 No projects had yet been identiÞed, and Mr Mimran says it was
        implicit that he would not be putting up any money for this venture until
        Mr Russo had satisÞed his obligations with regard to the US$8.5m proÞt due
        to him in respect of the GSS deal. Mr Jerne recalls that Mr Siegel made this
        explicit at the meeting, and Mr SiegelÕs evidence is that he did just that.     E
        Mr Mimran said he had asked Mr Siegel to try and achieve the issue to him
        of his Westbond shares, and Mr Siegel said that he took Mr Russo to one side
        and told him that, unless Mr Mimran got his 9.5% shareholding in
        Westbond, there would be no investment by him in the new property
        venture. The matter of Mr MimranÕs 9.5% holding in Westbond was
        discussed. Mr MimranÕs preference was still to have the shares rather than      F
        the cash and interest. Mr Russo explained that the assets then held by
        Westbond had only been acquired since the agreement of 22 January 1998
        and that there would need to be a further agreement as to what needed to be
        paid for the subscription for the 9.5% holding which was to be issued. The
        agreement would be with Oceanwave, which was to hold the Westbond
        shares.
           22 The agreement was later set out in a letter from Mr Russo to Hans         G
        Jerne of 7 October 1998, which Mr Mimran approved and signed. A further
        letter of 12 October 1998 set out the amount to be subscribed for the 9.5%
        holding. This provided for two alternatives, and Mr Russo preferred the one
        requiring him to pay US$12,682,320 for the shares. Mr Mimran observed in
        his written evidenceÑapparently only with hindsightÑthat it was odd that
        Mr Russo should be willing to pay some US$12m to satisfy a liability of
                                                                                        H
        US$8.5m; and it might be thought that foresight would have told him that.
        But he said he presumed Mr Russo knew what he was doing, and so he left it
        to him, his only concern being that he was issued with the 9.5% holding. The
        subscription was dealt with in an agreement having e­ect as from
        29 September 1998. By it, Westbond and its shareholders agreed that
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 12 of 74

                                                                                   291
          [2005] Ch                                              Shalson v Russo (Ch D)
                                                                                Rimer J

      A   Oceanwave would subscribe for 1,050 Class E shares (representing the 9.5%
          holding) for US$12,682,320.
             23 On 12 November 1998, Dr Petronio sent Mr Jerne forms for the
          opening with WIB of accounts both for Oceanwave and for Mr Mimran
          personally. Account numbers had already been allocated. On 17 November
          1998, the directors of Oceanwave (Mr Jerne and Mr Matzinger) resolved
          that Oceanwave should open an account with WIB, which each director
      B
          could operate on his single signature; and Mr Jerne returned to Dr Petronio
          the completed forms for its opening. Both Mr Mimran and Mr Jerne denied
          in their oral evidence that there was in fact ever any question of Mr Mimran
          opening a personal account, or that Mr Mimran ever considered doing so,
          and none was opened. Mr Mimran said in his oral evidence that he knew
          that WIB belonged to Mr Russo and that it had a banking licence from the
      C   Antiguan Government. He knew nothing else about it, but assumed it was a
          responsible bank, because he regarded all banks as responsible. He accepted
          that Mr Jerne had his authority to open OceanwaveÕs account with WIB. He
          accepted that Oceanwave knew no more about WIB than he, Mr Mimran,
          did and that Oceanwave knew whatever he knew about it. Mr Jerne said he
          knew no more about WIB than Mr Mimran did. Mr Jerne was Mr MimranÕs
          nominee in relation to the running of the Oceanwave account.
      D
             24 On 17 December 1998, Dr Petronio faxed Mr Jerne a credit advice
          from WIB purporting to show that US$12,683,000 had been credited to
          OceanwaveÕs account with WIB. This was the subscription money for the
          9.5% holding in Westbond. On 21 December 1998, Mr Jerne sent Mr Russo
          instructions to transfer US$12,682,320 from OceanwaveÕs WIB account to
          WestbondÕs WIB account, by way of subscription for the shareholding and
      E   OceanwaveÕs account was debited accordingly. On 8 March 1999,
          Mr Pratolongo (WestbondÕs treasurer) sent Mr Mimran what the latter
          regarded as genuine share certiÞcates for OceanwaveÕs shareholding, and
          Mr Mimran regarded Mr Russo as having satisÞed his obligation arising out
          of the GSS deal.

             Westland Portfolio Ltd: the joint venture is implemented
      F
             25 Having received the share certiÞcates, Mr Mimran was prepared to
          embark on the joint property venture which had been discussed in
          September 1998. I Þnd that, had he known the truth of the circumstances
          surrounding the purported issue to Oceanwave of those shares, he would not
          have been so prepared. The truth, as Mr Russo was much later to admit,
          was that the credit to the Oceanwave account of the US$12,683,000 was a
      G   Þctitious entry, and no money actually moved to Oceanwave at all: and nor
          was there any true onward payment to Westbond. The creation by, or at the
          direction of, Mr Russo of the false pieces of paper purporting to evidence
          these transactions was just one aspect of the false accounting so widespread
          at WIB. The result was that any Westbond shares issued to Oceanwave were
          unpaid. In innocent ignorance of this, and in the belief that Mr Russo had
          duly honoured his obligations, Mr Mimran was now prepared to proceed
      H
          with the property venture, and this got going shortly afterwards. The vehicle
          chosen for it was Westland Portfolio Ltd (ÔÔWestlandÕÕ), which was
          incorporated on 10 March 1999 in the British Virgin Islands.
             26 WestlandÕs only shareholders were Mr Russo and Mr Mimran.
          Resolutions dated 10 March 1999 were signed appointing Mr Jerne and
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 13 of 74

        292
        Shalson v Russo (Ch D)                                                  [2005] Ch
        Rimer J

        Dr Petronio as its sole directors. Mr Jerne was Mr MimranÕs nominee, and              A
        Dr Petronio was Mr RussoÕs. Further board resolutions dated 22 March
        2000 were signed, by which Dr Petronio and Mr Jerne resolved that
        Westland should open an account with WIB, and that each could operate the
        account on his sole signature. Mr Mimran had wanted Westland to have its
        account with UBS, but Mr Russo insisted it should bank only with WIB,
        explaining that it would look odd if they did not use ÔÔhisÕÕ bank for the joint
                                                                                              B
        venture, and Mr Mimran agreed to go along with that. He said in cross-
        examination that he was reassured that WIB had an account with PKB ÔÔand
        that normally the money would be at PKBÕÕ. Dr Petronio sent Mr Jerne the
        account opening documents, Mr Jerne completed them and WIB opened an
        account for Westland (No VAB 875 W9 1C). Mr Mimran had not yet met
        Dr Petronio, indeed he has never met him. Mr Mimran said in cross-
        examination that he was content that Mr Russo and his nominee should deal             C
        as they thought Þt with this account. He trusted them both. Mr JerneÕs
        function as a director of Westland was to keep abreast of the Þnancial side of
        the investments. He too has never met Dr Petronio. Mr Mimran does not
        appear to have played any sort of an active role in Westland other than to
        give Mr Jerne instructions. Mr RussoÕs role was to Þnd the investment
        opportunities and to deal with legal formalities in relation to investments,          D
        including instructing lawyers. Mr Jerne did not check what Mr Russo was
        doing: he knew he was a lawyer, he believed he was himself investing in
        Westland, and did not believe he would take any shortcuts. Dr Petronio
        looked after Mr RussoÕs interests and managed WIBÕs day to day a­airs.
           27 I come now to the payments Mr Mimran made to Westland, which
        are the subject of Mr MimranÕs tracing claim. When he did pay money to
        Westland, he in fact paid it to the credit of WIBÕs account with PKB,                 E
        although he did not have access to its PKB bank statements. But statements
        of WestlandÕs account with WIB were provided to Westland, Mr Mimran
        saw these, and they showed the payments he had made as credits to that
        account. They also purported to show the payments others had made to its
        credit, and the debits to it. In the light of what has since been discovered, it is
        clear that these statements were, in the latter respects, largely works of            F
        Þction created by Mr Russo. They lulled Mr Mimran into a false
        understanding of the dealings with the Westland account and played a
        material part in Mr RussoÕs fraud on him.

           Mr MimranÕs payments to Westland
           (a) US$3.5m
                                                                                              G
           28 Mr Mimran was due to pay Westland his initial US$6m loan.
        However, Mr Russo still owed him the principal of the November 1997
        US$2.5m loan, and he agreed with Mr Mimran that he would pay this to
        Westland towards satisfaction of Mr MimranÕs US$6m loan obligation.
        This meant that Mr Mimran only had to Þnd US$3.5m.
           29 On 8 April 1999, Mr Mimran transferred US$3.5m from his
                                                                                              H
        UBS account to WIBÕs account with PKB, the reference for the transfer being
        ÔÔVAB 975 W9ICÕÕ, being WestlandÕs account with WIB. In his oral evidence
        he described that loan as an interest-free, shareholder loan, which he said
        could be considered as permanent capital, although it could only be regarded
        as in the nature of loan capital. When he made this payment, no speciÞc
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 14 of 74

                                                                                     293
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A   property investment had been identiÞed, nor was there then any speciÞc
          discussion about what it could be used for, but his evidence was that it could
          only be used for property purchases in Europe because that was what had
          been agreed with Mr Russo on 16 September 1998.
              30 On 18 May 1999, the two Westland directors signed a further
          resolution that Westland should also open a bank account at UBS.
          Dr Petronio and Mr Jerne were again each individually authorised to operate
      B
          it. There is no evidence of any further directorsÕ resolutions of Westland ever
          being signed or passed. There were of course some meetings between
          Mr Mimran and Mr Russo about WestlandÕs a­airs.
              31 On 2 June 1999, Mr Jerne complained to Dr Petronio that he had
          still not received bank statements for WestlandÕs account at WIB since it was
          opened. In response, on 3 June 1999 Mr Jerne received a letter from
      C   Dr Petronio enclosing a Westland statement dated 31 May 1999 showing the
          payment of US$3.5m that Mr Mimran had made and purporting to show
          that Mr Russo had also paid his US$4m into the Westland account. The
          latter entry is now known to be a false one: Mr Russo had not paid any
          money in. The statement also purported to show that US$7.5m (a
          combination of the two credits) had been placed on deposit at Banque
          Paribas in Guernsey. That entry was also false. Mr RussoÕs purpose in
      D
          creating this statement was to continue his deception of Mr Mimran.
          Mr Mimran saw this statement at the time. He also saw a further statement
          sent to Mr Jerne on 31 August 1999.

              (b) The Leipzig deal: the US$1.5m
              32 The Þrst Westland deal that Mr Mimran recalls was one in Leipzig
      E   for the building of shops and commercial premises. Mr Mimran saw, but
          has since lost, a brochure relating to it. He understood from Mr Russo that
          Westland was to be partnered by AMEC plc, with each putting up DM5m.
          Mr Russo sent Mr Mimran a fax about this on 27 December 1999. The
          essence of its generalised information was that there was a joint venture in
          Leipzig being carried on through a vehicle called KIG Imobillengesellschaft
      F
          mbH & Co (ÔÔKIGÕÕ), which Mr Russo described as being ÔÔthe German joint
          venture company between us and AMEC plcÕÕ. Mr MimranÕs evidence was
          that he assumed that, by then, Westland had used up all the money earlier
          lent to it, because Mr Russo was now asking him to put up a further
          US$1.5m. Mr Mimran had not seen any evidence showing that, or how, the
          money had been used up. He accepted that, at that stage, he was content to
          let Mr Russo run Westland as he saw Þt.
      G       33 Mr Mimran remitted the US$1.5m on 27 December 1999. Mr Jerne
          handled the remittance, and transferred the money to WIBÕs PKB account.
          The money was credited to WestlandÕs account with WIB on 28 December,
          as shown by a statement of account dated 31 December 1999. The
          statement also showed the purported transfer on the same date of
          US$2,594,834.65 (representing DM5m) to Hypo Vereinsbank in respect of
          the Leipzig project. That might suggest that Mr Russo was applying
      H
          WestlandÕs US$1.5m to the Leipzig project. Mr Mimran says the US$1.5m
          was advanced only for use in the Leipzig deal, he saw that statement at the
          time, and he would have drawn just that inference. In a sense Mr Russo was
          applying the US$1.5m to the Leipzig project: but in fact he was so applying it
          on behalf of CantrustÕs interest (held through Homaco BV) in that project.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 15 of 74

        294
        Shalson v Russo (Ch D)                                              [2005] Ch
        Rimer J

        That is shown by a statement he created of CantrustÕs Euro account with          A
        WIB. A statement he created of CantrustÕs US$ account with WIB shows a
        credit of US$2.6m being received as a gift on 28 December 1999. That was
        Þction. There was no such credit.

          (c) The US$2.5m payment
           34 Mr Mimran said in re-examination that he noticed from the early            B
        Westland bank statements he had seen that Mr Russo had not paid Westland
        the US$2.5m he had agreed to pay it by way of repayment of the November
        1997 US$2.5m loan. On 2 February 2000, however, there was a purported
        credit to WestlandÕs WIB account of US$2.5m. Mr Mimran claims that (at
        the time) he believed that Mr Russo had made this payment by way of
        repayment of the loan, and so was satisfying the balance of Mr MimranÕs          C
        obligation to advance US$6m to Westland. He said in cross-examination
        that, by the time of this purported credit, there had been further discussions
        with Mr Russo about property investments, because he had by then found
        some deals, and of course the Leipzig one had been identiÞed. This credit
        was also a Þction. Mr Russo made no such payment, he simply created a
        false credit entry enabling him to pretend to Mr Mimran that he had repaid
        his US$2.5m.                                                                     D


          (d) The US$1.5m advance
           35 In fact, Mr Mimran only learnt of the purported credit of US$2.5m
        in May 2000. On 7 May 2000, Mr Russo sent him some details about two
        further deals he had identiÞed for WestlandÑat Bamber Bridge, Preston, and
        Castle Gate, DudleyÑand provided a schedule recording that he had put            E
        US$4m into Westland, and that Mr Mimran had put in US$3.5m, US$1.5m
        and US$2.5m, the last Þgure being a reference to the purported loan
        repayment. These projects were said to need an investment of over £18m,
        with an initial contribution by the end of May of £7.36m, or
        US$11,334,000. Mr Russo explained in his letter that Westland needed to
        raise a further US$2,134,000 immediately. He also explained that ÔÔweÕÕ          F
        expect to engage in a further investment in June, requiring about £10m to
        £15m; and that he had also ÔÔreceived more than one interest to buy the
        [Leipzig] development in the region of DM240m which would give a return
        of DM34m hopefully in the near futureÕÕ. He made no suggestion that
        Westland was about to buy CantrustÕs interest in that development for
        US$62.25mÑwhich is what it purported to do by an agreement dated                 G
        19 May 2000 (ÔÔthe Þrst Westland agreementÕÕ), to which I shall come when
        relating the Shalson story.
           36 On 17 May 2000, Mr Russo wrote further to Mr Mimran, again
        conÞrming that he had credited US$2.5m to the Westland bank account on
        Mr MimranÕs behalf and saying that a bank statement had been sent to
        Mr Jerne. He again made no mention of a proposal to commit Westland to
        the Þrst Westland agreement. On 29 May 2000, Dr Petronio sent Mr Jerne a         H
        Westland bank statement showing the US$2.5m credit in February 2000,
        and purporting also to show that US$9.19m had promptly been placed on a
        three month deposit. Both entries were Þctitious and recorded transactions
        which had not happened. On 28 July 2000, Dr Petronio sent more Westland
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 16 of 74

                                                                                   295
          [2005] Ch                                              Shalson v Russo (Ch D)
                                                                                Rimer J

      A   bank statements to Mr Jerne, which purported to show a credit to the
          account of US$1.5m paid in by Mr RussoÑanother false entry.
             37 Mr Mimran later asked Mr Russo if he had matched his December
          1999 US$1.5m loanÑafter the Þrst US$10m, they were to make loans
          equallyÑand he said he had. Some time before 14 September 2000,
          Mr Russo produced a schedule to Mr Mimran which purported to conÞrm
      B
          this. It identiÞed what each of Mr Russo and Mr Mimran were supposed to
          have deposited with Westland and so showed Mr Mimran as having
          deposited US$7.5m (US$2.5m from the November 1997 loan, plus the
          US$3.5m and the US$1.5m) and Mr Russo as having deposited US$5.8m.
          The total deposits from the two were therefore shown as US$13.3m. It
          showed the amounts supposed to have been paid into real estate projects as
          US$15.5m, although the source of the extra US$2.2m is unclear.
      C   Mr Mimran believed that Westland had at that stage invested this in the
          Leipzig, Preston and Dudley projects.
             38 On 14 September 2000, Mr Russo wrote to Mr Mimran and said he
          needed US$1.5m to complete the Dudley acquisition, which had been
          purchased for £10.77m. He said he needed it by way of bridging Þnance and
          that Mr Mimran would be reimbursed ÔÔin maximum 30 daysÕÕ. Mr Mimran
      D   sent the US$1.5m to WIB on 18 September 2000. He says that it was
          provided for the speciÞc purpose for which it was requested, namely
          investment in the Dudley project. He later received a credit advice note from
          WIB showing the US$1.5m as credited to Westland on 19 September. He
          was not repaid within 30 days, or at all. He says he asked for the money,
          although there is no written record that he did. Challenged about this in
          cross-examination, he said, with some force, that ÔÔI do not know how it is
      E
          possible not to ask for the refund of [US$]1.5mÕÕ and added that Mr Russo
          told him in December 2000 that he would send him the money on the
          completion of a deal in Italy.
             39 On 7 November 2000, Mr Jerne asked Dr Petronio for bank
          statements for Westland for the third quarter of 2000 and October.
          Dr Petronio provided them on 1 December 2000. They showed that
      F   Mr MimranÕs US$1.5m payment had promptly been paid to an entity called
          Investment Management and that on 2 October and 2 November 2000 a
          total of US$11.37m had also been paid to it. Mr Jerne did not know who or
          what Investment Management was but did not ring Mr Mimran up to tell
          him what he had seen. If he had, Mr Mimran would have told him he had
          never heard of Investment Management either. Mr Jerne asked Dr Petronio
      G   at some uncertain date what these transactions were, but got no response.
          On 9 January 2001, Mr Jerne wrote to Mr Russo to ask for an explanation
          of the transfers and of who Investment Management was. The evidence does
          not disclose what the payments to it purported to be for. They are not
          reßected in the PKB account.

            (e) The US$1m
      H
             40 In December 2000, Mr Mimran was in Africa. Mr Russo wrote two
          letters to him on 5 and 7 December 2000. In the former, he wrote that:
              ÔÔOn the total purchase price of US$70m Westland will participate with
            equity for US$10m lent to the Westland in equal parts by both of usÑof
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 17 of 74

        296
        Shalson v Russo (Ch D)                                             [2005] Ch
        Rimer J

            your 5m, 1.5m will be credited from me directly on Westland Bank            A
            account with Westbond on your behalf.ÕÕ
        It is not clear what US$1.5m is there referred to, but Mr Mimran said it was
        the money he had advanced in September.
            41 Neither letter asked for an advance of US$1m. But on 7 December
        2000, Mr Russo wrote to Mr MimranÕs son David asking him to make two
        transfers, one of which was US$1m to WestlandÕs account. Mr MimranÕs            B
        evidence is that, as he was in Africa, he considered that David could handle
        the matter of the further advance more easily for him, since he had access to
        Mr MimranÕs funds, and he had asked Mr Russo to deal with David. David
        remitted US$1m to Westland on 11 December 2000. It was remitted from
        his account with Goldman Sachs International.
            42 The Shalson parties dispute that this US$1m was Mr MimranÕs              C
        money, or was lent by him. They say it was DavidÕs money. Mr Mimran
        disagrees and asserts that it was his. David also disagrees and said in his
        witness statement that it was paid ÔÔout of moneys that I held on [my
        fatherÕs] behalfÕÕ and that it was his fatherÕs money. During his oral
        evidence, David produced copies of bank statements of certain of
        Mr MimranÕs accounts at UBS and Credit Suisse as well as of his (DavidÕs)
        account at Goldman Sachs. One of Mr MimranÕs accounts was marked                D
        ÔÔcustodian of his childrenÕÕ, of which he has Þve. US$2m was transferred
        from that account to DavidÕs Goldman Sachs account on 2 September
        1998. David said he was unaware that his father held any money as such a
        custodian. On 31 August 1998, Mr Mimran instructed Mr Jerne to arrange
        for the transfer of US$1.5m from another of his accounts at UBS (one not
        suggesting that he held the money in it as custodian for anyone) to DavidÕs     E
        account at Goldman Sachs, and to transfer the balance remaining to
        another of Mr MimranÕs accounts. The US$1.5m was transferred to
        DavidÕs account on 2 September 1998. On 8 September 1998, a further
        payment of US$1.5m was transferred to DavidÕs account from an account
        Mr Mimran had with Credit Suisse.
            43 DavidÕs evidence was that his account at Goldman Sachs was used
        for the buying of stock, and the bank statements show that in September         F
        1998 he bought some US$28m stock of Archer Daniels Midland Co. It was
        purchased in DavidÕs name, and David said that he accounted to the revenue
        for the tax in respect of any proÞts made on these holdings. He said that the
        money used to buy them derived both from himself and, as the statements
        show, from Mr Mimran; but he also explained that the account was in the
        nature of a margin account, and that part of the required money was             G
        borrowed by him from Goldman Sachs, a loan on which he paid interest.
        Subsequent statements of DavidÕs account show payments being made to its
        credit (for example, US$1m in October 1999), but this was not used to buy
        more stock: the payments were required because the value of the stock had
        gone down, and the bank wanted to reduce its exposure on the money it had
        advanced to buy it. DavidÕs evidence was that Mr Mimran had provided the
                                                                                        H
        required money. As at 30 November 2000 (shortly before the US$1m
        payment to Westland), the state of account as between David and Goldman
        Sachs was that the bank held stock for David valued at some US$32m and
        DavidÕs account with the bank was some US$15m overdrawn. The US$1m
        paymentÑwhich, in cross-examination, David said ÔÔmy father instructed
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 18 of 74

                                                                                   297
          [2005] Ch                                              Shalson v Russo (Ch D)
                                                                                Rimer J

      A   me to payÕÕÑrequired an increase in that overdraft, although the bank was
          well secured for its repayment.

              The true position
              44 Mr Mimran claims to have made his payments totalling US$7.5m
          (US$3.5m, US$1.5m, US$1.5m and US$1m) to Westland in good faith, in
      B   the belief that he was engaging in an honest joint venture with an honest
          partner. On 4 April 2001, there was a meeting at Mr RussoÕs o±ce.
          According to Mr Siegel, Mr Russo gave various inconsistent explanations of
          what he had done with Mr MimranÕs money but the bottom line was that he,
          Mr Russo, had not paid Westland any of the money he was supposed to pay
          it, that he had taken money from WIB, and may have taken or borrowed
          money from other depositorsÕ accounts. Mr Siegel said in evidence that
      C
          Mr Russo changed his story ÔÔ20 timesÕÕ when he was questioning him.
          Mr Russo also admitted that he had fabricated paperwork which purported
          to show transactions with or by WIB which had not occurred. These
          included false entries purporting to show credits to the WIB account deriving
          from him. At a further meeting on 11 May 2001, Mr Russo admitted to
          Mr Siegel that the US$12,683,000 purportedly paid for the Westbond shares
      D   was not real, that the payment was a mere paper transaction and that he,
          Mr Russo, had ÔÔmade a mistakeÕÕ. He again admitted that he had made up
          the paperwork showing contributions from him to the Westland account,
          including the $2.5m supposedly credited in February 2000. The truth of
          those admissions is supported by the fact that none of the purported
          payments is shown on the statements of WIBÕs account with PKB.
          Mr MimranÕs investigations showed that none of his payments to Westland
      E
          had been used for the beneÞt of Westland. He claims he is the victim of a
          fraud Mr Russo played on him, and I Þnd that he is.

          The Shalson story
             45 Mr Shalson was also a victim of Mr RussoÕs fraud, and his and
          Mr MimranÕs stories are in part interlinked. Mr Shalson met Mr Russo in
      F   1995 and they and their families became close friends. They holidayed
          together. Mr Russo conveyed the impression of being a wealthy and
          successful businessman, with particular expertise in the Þeld of currency
          trading and investment banking. Mr Shalson undoubtedly was and is a
          wealthy and successful businessman. He made his fortune in the plastics
          industry, and sold out in 1998 for about £85m. Mr Russo told Mr Shalson
      G   about WIB, that it dealt with the Þnancial a­airs of Westbond and that most
          of the US$400m deposited at WIB had been deposited by 15 wealthy
          individuals. One was Mr Mimran, to whom Mr Russo introduced
          Mr Shalson in December 1997.
             46 From 1997 onwards, Mr Shalson and Mr Russo engaged in various
          ventures, or proposed ventures. They resulted in Mr Russo persuading
          Mr Shalson to part with £19.45m to WIB, which Mr Shalson has lost. It is
      H
          obvious, if I may say so, that Mr Shalson is no fool and he displayed some
          embarrassment in his oral evidence that he had allowed himself to become so
          easy a prey. He explained that Mr Russo was an unusually charismatic
          character, blessed with remarkable interpersonal skills, whom he came to
          regard as a brother and in whom he developed complete faith and trust until
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 19 of 74

        298
        Shalson v Russo (Ch D)                                                 [2005] Ch
        Rimer J

        eventually he saw through him. The scales did not, however, Þnally fall             A
        from his eyes until about December 2000.
           47 Mr Shalson was cross-examined at length. Mr Smith, in his
        submissions, said that his evidence was in part either unreliable or dishonest,
        and he made a comprehensive attack on Mr ShalsonÕs good faith. I make
        clear that I did not regard Mr Shalson as an untruthful witness. On the
        contrary, I regarded him as a straightforward and honest one. In at least one
                                                                                            B
        respect, there was an inconsistency between his oral evidence and what he
        had earlier said on a±davit, and both versions cannot be correct. I did not,
        however, regard him as seeking to mislead the court. He was, however,
        unable to help the court on matters of detail, because he is obviously not a
        details man, no doubt because he leaves matters of detail to others, in
        particular to Mr Daniel Wolinsky, the Þnance director of one of his
        companies, SGI Ltd. Many of the questions that Mr Shalson could not                 C
        answer could probably have been answered by Mr Wolinsky, but he did not
        give evidence. Mr Smith was critical of this omission, but I cannot see any
        ground for that. It was for the Shalson parties to decide what evidence to
        call, and they took the risk as to whether it was su±cient for the purposes of
        their case.
                                                                                            D
        The Mosaique
            48 The Þrst Shalson/Russo matter to which I will refer is the Mosaique,
        the motor yacht which was the subject of their joint venture. This was
        primarily a pleasure venture, but it also had its commercial side (the
        proposed chartering of the boat). Mr MimranÕs primary claim is to trace his
        US$7.5m advances to Westland into the Mosaique.
            49 In the summer of 1998, Mr Russo suggested to Mr Shalson that they            E
        should build a 50 metre motor yacht together, use it for holidays and charter
        it out. This led to a meeting on 26 August 1998 between Mr Russo,
        Mr Shalson, Mr Stillerman (a director of Fitzwilliam Research Ltd, trading
        as BDO Stoy Hayward Wealth Management (ÔÔBDOÕÕ)), and Mr Fraser, a
        solicitor. Mr Russo and Mr Shalson decided that they would buy from the
        Proteksan boatyard in Istanbul a cruiser then under construction. The cost          F
        was US$14.5m plus any VAT payable. The boat was to be named the
        Mosaique. Mr StillermanÕs meeting note reveals that there were discussions
        about how the boat was to be owned, and whether there would be
        VAT advantages if it were owned by an overseas company. VAT was the
        subject of early discussion, and it was the avoidance of a potential liability to
        VAT which led to the implementation in August 2001 of a complicated
        scheme a­ecting the Mosaique.                                                       G
            50 BDO provided a shelf Isle of Man company, Edenton Ltd
        (ÔÔEdentonÕÕ), as the vehicle for the acquisition of the Mosaique. Edenton had
        two issued shares. Mr ShalsonÕs was held through BMS Second Nominees
        Ltd. Mr RussoÕs was held through Hamilton Holdings Ltd (ÔÔHamiltonÕÕ), a
        Liberian company. Finance for the boatÕs construction was to be provided
        by loans to Edenton by Mr Shalson and Mr Russo equally. Edenton needed
                                                                                            H
        a bank account. Predictably, Mr Russo insisted that it should use WIB, and
        an account was opened there for Edenton on 22 November 1998.
            51 Mr Shalson made a series of deposits to EdentonÕs account towards
        payment of his part of the liability for building the Mosaique. His Þrst
        payment was on about 1 September 1998 (in fact before the Edenton
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 20 of 74

                                                                                    299
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A   account was opened). This was for US$650,000, paid to the credit of WIBÕs
          account with PKB, and was by way of a deposit on the Mosaique. He says
          his payments were loans to Edenton, were made solely for the purposes of
          the construction of the Mosaique and that Mr Russo knew he regarded these
          deposits as earmarked exclusively for the Mosaique. A statement of
          EdentonÕs account with WIB for the period 22 November 1998 to
          31 December 2000 shows various credits deriving from Mr Shalson, and
      B
          also reßected in the PKB account. It also shows various credits said to derive
          from the Brookscastle settlement and Hamilton. Save with regard to one
          Hamilton credit, about which there is a query, none of the Hamilton credits
          is reßected by a transaction in the PKB account and one inference is that
          these are or may be Þctitious. But Hamilton had its own account with WIB,
          and there is evidence (which Mr Wood did not seek to question) supporting
      C   the view that Hamilton did make substantial payments into its account
          between September 1996 and January 2001. It is, therefore, possible that its
          alleged loans to Edenton were simply reßected in internal entries in the
          books of WIB, which did not need to be reßected in transactions in WIBÕs
          PKB account.
             52 On 29 January 1999, Edenton entered into an agreement with
      D
          Henley Trading Ltd for the construction of the Mosaique. Mr ShalsonÕs
          evidence is that, from August 1998 until the end of 2000, he was constantly
          involved in Mosaique matters. He recruited the captain and chief engineer,
          he was in regular communication with the designers, the boatyard and the
          captain, and he ßew to Turkey three times to inspect progress. Mr Russo
          only visited the boatyard once. I shall have to return to the more recent
          history of Edenton and the Mosaique, in particular to events in late 2000 and
      E   2001, but turn now to the business deals between Mr Shalson and Mr Russo.
          In fact, although Mr RussoÕs practice was to refer to these deals as ÔÔhisÕÕ
          deals, they were ostensibly CantrustÕs deals in its capacity as trustee of the
          Brookscastle settlement.

          (a) The Telecom Italia ßotation
      F      53 The Þrst investment opportunity in which Mr Russo involved
          Mr Shalson was the proposed ßotation of Telecom Italia (ÔÔTIÕÕ). This was in
          December 1997. The proposal was that Mr Shalson should subscribe for
          shares in TI, which could quickly be resold at a proÞt. Mr Russo was to
          trade the shares through WIB. Mr Shalson agreed, and on 13 May 1998 he
          transferred £1.25m to WIBÕs account with PKB. He never saw any
      G
          documents relating to the deal. Mr Russo later told him that he had sold
          Mr ShalsonÕs shares at a proÞt and that he would retain the realisations at
          WIB in an account in the name of Pesha (PEter SHAlson). He later produced
          statements showing that the original £1.25m investment had grown to
          £1.8m by the time of the AMEC deal, to which I shall come. It is probable
          that the proÞt of £0.55m was Þctitious, and it is not known what Mr Russo
          did with the original £1.25m.
      H
          (b) The Rotch Italia deal
             54 Mr Russo became interested in this deal in the autumn of 1998. It
          involved the sale and leaseback of commercial premises in Italy. Mr Russo
          invited Mr Shalson to take part. They were to invest £27m: £20m from
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 21 of 74

        300
        Shalson v Russo (Ch D)                                           [2005] Ch
        Rimer J

        Mr Shalson and £7m from Mr Russo. Their investment was to be by loans         A
        to a joint venture company set up by Mr ShalsonÕs accountants, BDO Stoy
        Hayward (ÔÔStoy HaywardÕÕ). This was Seatride Ltd. Seatride was in turn to
        acquire a 50% holding in Rotch Italia SrL, which held the rights in Italy.
        Mr Shalson engaged solicitors, Paisner & Co, to act for him on this
        transaction, to whom Mr Russo provided documentation for them to
        review. Paisners had reservations about Mr Russo and the arrangements,
                                                                                      B
        but Mr Shalson continued to have complete faith in Mr Russo, whom he
        considered had achieved a handsome proÞt for him on the TI deal.
        Mr Shalson says that Mr Russo assured him that the money would not be
        used without his consent for anything other than their joint purposes. On
        2 October 1998, Mr Shalson transferred £5m by way of loan to Seatride,
        which was paid to the credit of SeatrideÕs account with WIB. Mr Russo
        produced statements showing that he too had purportedly credited £5m to       C
        that account on 2 October 1998, and showing that £10m had then been
        deposited at Banque Paribas in Luxembourg. Nothing came of the Rotch
        Italia deal. Mr Russo constantly told Mr Shalson that it was going to be
        ÔÔnext monthÕÕ, and fruitless discussions went on until October 1999.
        Mr Shalson believed his £5m loan to Seatride remained safely on deposit.
                                                                                      D
        (c) The AMEC joint venture
           55 In the autumn of 1999, Mr Russo told Mr Shalson he had done a
        deal with AMEC Developments Ltd (ÔÔAMECÕÕ), a subsidiary of AMEC plc.
        He was to work in partnership with AMEC on commercial premises in
        England and Germany. A development in Leipzig, allegedly worth
        DM206m, was said to be already under way. Mr Russo proposed that he
        and Mr Shalson should participate in half of a £50m joint venture:            E
        Mr Shalson was to put up £20m, and Mr Russo £5m. The vehicle proposed
        for their partnership was Promptcroft BV, which was incorporated for the
        venture.
           56 There was little documentation about the deal, Paisners had
        reservations about it and Mr Shalson pulled out of it in December 1999. On
        about 22 December 1999, Mr Russo spoke to Mr Stella of Paisners and told      F
        him he had gone ahead on his own account. Early in 2000, Mr Russo started
        working on Mr Shalson again, extolling the dealÕs virtues. He said they
        could sell half their stake for US$50m proÞt within a year, probably within
        three months; and that the funds would not be used on the project until he,
        Mr Shalson, agreed.
           57 Mr Shalson was persuaded. He expected to own 25% of the
        AMEC venture through Promptcroft BV. Mr Russo explained that his              G
        interest in the Leipzig venture was held through Homaco BV, a subsidiary of
        Darleen NV, the joint venture vehicle being the partnership I have
        abbreviated to KIG. His interest in the English developments (at Dudley and
        Preston) was held through Darleen UK (also a subsidiary of Darleen NV),
        which owned 25% of the English joint venture company, Primequota Ltd.
        CantrustÕs consent to the introduction of Promptcroft to the venture was
                                                                                      H
        required, because Cantrust was the parent of Darleen NV. AMECÕs consent
        was also required, because otherwise it might be entitled to terminate the
        joint venture, and so Mr Russo agreed to introduce Mr Shalson to Mr Early
        of AMEC to obtain the consent. Mr Shalson was induced by Mr RussoÕs
        sales pitch to sign up to ÔÔthe Þrst trust deedÕÕ.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 22 of 74

                                                                                 301
          [2005] Ch                                            Shalson v Russo (Ch D)
                                                                              Rimer J

      A   The Þrst trust deed
             58 This was dated 17 February 2000. It was between Mr Shalson,
          Promptcroft BV, Mr Russo, Cantrust, Darleen NV and Darleen UK. In
          essence, the Russo companies declared that Promptcroft had a 50% interest
          in their half of the AMEC joint venture. Mr Shalson was to be introduced to
          Mr Early. He was also forthwith to deposit £7.5m at WIB, which was to be
      B   held in his name, earn 12% interest and be repayable on demand. Mr Russo
          guaranteed its repayment. The £5m Mr Shalson had lent to Seatride in
          October 1998 was treated as repaid to him, re-lent to Darleen UK and
          deposited with WIB. Mr Shalson was also to pay a further £7.5m to WIB.
          Both further deposits were to be held on the same terms as the Þrst £7.5m,
          and Mr Russo guaranteed their repayment as well.
      C   The Þrst Westland agreement
             59 Mr Shalson said that in about May 2000 Mr Russo told him he had
          found purchasers for the 50% interest in the AMEC joint venture not owned
          by AMEC, and that the sale would realise the proÞt of £50m that he had
          been promising. The purchaser turned out to be Westland, of which
          Mr Shalson had not previously heard. Mr Russo had told him, however,
      D   that the purchasers consisted of four investors, one of whom was
          Mr Mimran. Mr Shalson had met Mr Mimran in December 1997 and
          believed him to be extremely wealthy. He said that Mr Russo told him that
          the investors were willing to pay a total of £62.25m. On 17 May 2000,
          Mr Shalson told Mr Stella that Mr Russo was intending to sign the sale
          documentation the next day. On 18 May 2000, Mr Shalson signed an
      E
          instruction for the payment of the Þnal instalment of his investment in the
          AMEC joint venture. He did this because he was about to leave the country,
          although payment was still only to be made on receipt of his further
          instructions.
             60 The Þrst Westland agreement was entered into on 19 May 2000. It
          was between Cantrust (as trustee of the Brookscastle settlement) and
          Westland. In essence, Cantrust agreed to sell to Westland for £62.25m its
      F   equity interest (held through various companies) in the joint venture
          agreement with AMEC. Westland was to pay the price by ten equal
          instalments of £6,225,000 on deÞned dates between 30 June 2000 and
          31 May 2001. The shares were to be transferred on payment of the full
          price. The agreement was purportedly signed by Mr Russo for Cantrust and
          by Mr Jerne for Westland.
      G
          Mr ShalsonÕs £5.7m payment
             61 Mr Russo faxed a copy of the Þrst Westland agreement to Mr Stella
          on 20 May 2000, who told Mr Shalson of it and faxed him a copy on 22 May
          2000. Comforted by sight of the agreement, Mr Shalson authorised the
          payment of his Þnal instalment in the AMEC joint venture. He says that,
          had he not been provided with a contract evidencing the Westland purchase,
      H
          he would have demanded the payment of the money he had previously
          deposited much earlier than he did. Shortly afterwards, Mr Russo told him
          that the sale was being renegotiated. I Þnd that the signing of the Þrst
          Westland agreement provided a major incentive to Mr Shalson to pay the
          further instalment. He in fact paid £5.7m, representing the satisfaction by
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 23 of 74

        302
        Shalson v Russo (Ch D)                                             [2005] Ch
        Rimer J

        him of his obligation under the Þrst trust deed to provide a further £7.5m.     A
        The di­erence of £1.8m was regarded as satisÞed by (a) the £1.25m he had
        put up on the TI deal plus (b) the proÞt of £0.55m he was supposed to have
        earned on that deal, the combined amount of £1.8m being allegedly held for
        him in his Pesha account with WIB.

        The second trust deed
                                                                                        B
            62 This was dated 28 June 2000. It was between Mr Shalson,
        Promptcroft BV, Cantrust, Darleen NV, Darleen UK and Homaco. It dealt
        further with Mr ShalsonÕs participation in the AMEC joint venture, the
        details of which do not matter. Of more signiÞcance is clause 8, headed
        ÔÔ[WIB] depositsÕÕ, which acknowledged that Mr Shalson had deposited a
        total of £20m with WIB. The agreement provided that this was to be held in
        Mr ShalsonÕs name and was to be repayable on demand; and that no part of        C
        it could be used in connection with the joint venture without Mr ShalsonÕs
        express agreement. Clause 8.3.3(iii) provided that Mr Shalson could at any
        time demand repayment of the £20m and that Mr Russo guaranteed its
        repayment.

        The second Westland agreement                                                   D
           63 This was purportedly entered into on 30 June 2000 (the date it
        bears), and superseded the Þrst Westland agreement. It was between
        Cantrust, Darleen NV and Westland. Although so dated, Cantrust did not
        execute it until 9 October 2000, and it was then backdated. Its complicated
        details do not matter. It provided for the purchase by Westland of CantrustÕs
        interest in the AMEC joint venture. The price of £62.25m was payable to         E
        Darleen NV. Westland was to pay it by ten equal instalments of £6,225,000
        each on speciÞed dates between June 2000 and May 2001, the Þrst three
        dates being 30 June, 31 July and 29 September 2000, all preceding the date
        Cantrust signed the agreement. The agreement was purportedly signed on
        behalf of Westland by Mr Jerne.

        Did Mr Jerne sign the two Westland agreements?                                  F
           64 I shall make my Þnding later, but summarise the evidence here. The
        relevance of this is that the Shalson parties claim that the Westland
        agreements were a dishonest sham. They say they caused Mr Shalson to part
        with more money to Mr Russo which he would not otherwise have done.
        They also say that, but for the Westland agreements, they would have taken
        action against Mr Russo earlier than they did. Their case is that Mr Mimran     G
        authorised Mr Jerne to sign the agreements, and so lent dishonest assistance
        to Mr RussoÕs continuing fraud on Mr Shalson. Mr MimranÕs answer is that
        he did not authorise Mr Jerne to sign the agreements, about which he knew
        nothing, and Mr Jerne denies signing them.
           65 I have referred to the correspondence between Mr Russo and
        Mr Mimran in May 2000, immediately before the signing of the Þrst
                                                                                        H
        Westland agreement, in which no reference to the transaction was made.
        Mr JerneÕs evidence is that he was unaware until after the start of these
        proceedings that there was any agreement by which Westland was to pay
        £62.25m to acquire the interest the subject of the Westland agreements: and
        he says that Westland did not have the funds enabling it to enter into such
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 24 of 74

                                                                                      303
          [2005] Ch                                                Shalson v Russo (Ch D)
                                                                                  Rimer J

      A   agreements. He says he had never heard of any of the Cantrust parties until
          after the start of this action. He says he would never have signed any such
          agreement on WestlandÕs behalf and that his purported signature and initials
          on the two agreements are forgeries. He said he Þrst became aware of the
          Westland agreements, and that he had purportedly signed them, in the
          summer of 2001, although it was not until 28 May 2002 that he made a
          witness statement denying he had signed them and asserting that his
      B
          signatures and initials had been forged. That statement was produced on the
          morning of the hearing of an interim application by the Shalson parties for
          summary judgment striking out the Mimran partiesÕ claim. At the hearing,
          Lightman J directed that the Shalson parties could serve on the Mimran
          parties questions arising out of the evidence they had put in, including
          Mr JerneÕs statement of 28 May 2002.
      C      66 I should refer to the pleadings. The Shalson parties pleaded the two
          Westland agreements in paras 23 and 24 of the particulars of claim, and para
          25 alleged that they were shams. In their original defence, all that the
          Mimran defendants did was not to admit the agreements. It was only by an
          amendment to it that they Þrst alleged that Mr JerneÕs signature was a
          forgery and that Mr Jerne had not signed at all. The questions that were put
          to Mr Jerne following Lightman JÕs order included a reminder of the
      D
          Mimran partiesÕ original defence in this respect, and Mr Jerne was asked
          why they had pleaded their case in the way they did and had not asserted
          then that Mr JerneÕs signature and initials on the documents were forgeries.
          Mr Jerne declined to answer those questions.
             67 Mr Mimran said that he too was unaware of the existence of either
          of the Westland agreements until after these proceedings had started. He
      E   said he did not authorise Mr Jerne to sign either of them, and denied he had
          signed them. He stood Þrmly by that in cross-examination. He said no one
          could sign a £62.25m agreement such as that without authorisation, and
          Mr Jerne had none. He said that he did not believe that Mr Jerne had signed
          either agreement, and that his signature was a forgery. Mr Mimran was
          similarly unaware that Mr Shalson or any of his companies had any interest
          in the Lepzig, Dudley or Preston deals. His understanding was that the only
      F   investors in these various deals were Amec, Mr Russo (or his companies) and
          Mr Mimran.

          No instalments are paid
             68 Westland paid no instalments under either Westland agreement.
          Mr Shalson says that, between May and October 2000, Mr Russo
      G   continually referred to the renegotiation of the Þrst Westland agreement as
          the reason why. In the meantime, Mr Shalson pressed for a sight of the
          amended agreement and a copy was eventually faxed to him on 10 October
          2000, the day after it had been signed by Cantrust.
             69 During this period, Mr Shalson pressed for payments from
          Mr Russo. He believed Promptcroft BV was entitled to a share of the
          monthly instalments Westland was supposed to be paying. On 7 July 2000,
      H
          Mr Wolinsky sent Promptcroft BVÕs bank details to Mr Russo, but no
          payment came. On 9 August 2000, Mr Wolinsky wrote to Mr Russo asking
          if Westland had ÔÔnow agreed to the way their participation is structured, to
          allow you to release our share of the Þrst instalment?ÕÕ Still nothing was paid.
          At the same time, Mr Russo was supposed to be, but was not, making
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 25 of 74

        304
        Shalson v Russo (Ch D)                                              [2005] Ch
        Rimer J

        payments for the Mosaique. He made excuses to Mr Shalson as to why, one          A
        of which was that his correspondent bank was having di±culties with
        his SWIFT transmission system. On 8 September 2000, Mr Wolinsky
        complained to Mr Russo that the August interest of £200,000 due to
        Mr Shalson on his WIB deposits had not been paid. On 15 September 2000,
        Mr Stella e-mailed Mr Russo that PaisnersÕ account from June was still
        outstanding. On 16 October 2000, Mr Wolinsky reminded Mr Russo that
                                                                                         B
        Mr Shalson had not received the September interest of £200,000, money in
        respect of which Mr Wolinsky sent a chaser on 20 October. It was obvious
        that Mr Russo was in Þnancial di±culty, and on 21 October Mr Shalson sent
        him an e-mail complaining that he ÔÔreally cannot accept this situation any
        more. Interest payments have been regularly promised by you to be
        promptly paid, yet they are always lateÕÕ. He said he was not prepared to do
        business this way any more. It was not just that the interest payments were      C
        always late, he had been given continual promises since June 2000 of capital
        payments under the Westland agreement, and nothing had been paid. On
        23 October, Mr Shalson e-mailed Mr Wolinsky saying that Mr Russo had
        promised a payment of £7.5m that week, which of course was not made.
        Mr Shalson admitted in cross-examination that by now he was very
        concerned about the position.
                                                                                         D
           70 So concerned was he that he covertly recorded a meeting with
        Mr Russo at SGIÕs o±ces on 22 November 2000. Mr Shalson said he did not
        tell Mr Russo he was recording it because he still trusted him and it would
        have damaged their relationship. But he admitted that by then he also
        thought that Mr Russo was not being honest with him. The transcript of the
        recording shows that Mr Russo appeared to contemplate that the Westland
        deal would ÔÔnot go throughÕÕ but that he claimed he had received £6.45m         E
        proÞt from the deal which he had to share with Mr Shalson. Mr Shalson said
        he believed him and that the reference was to the June instalment, although
        that instalment should in fact have been only £6,225,000. Mr Shalson said
        he did not know why Mr Russo could not transfer his share of the payment
        to him. Mr Russo produced a list of assets he said he was willing to give
        Mr Shalson by way of security for the £20m he owed him. These included
                                                                                         F
        various alleged business interests and his 50% shareholding in Edenton
        (represented by one share held by Hamilton), which owned the Mosaique.
        Mr Shalson said that at this stage he still believed that Mr Russo had funds
        available, but that he could not get hold of them because of the problems
        with his SWIFT system, although he accepted that he was doubtful about the
        position. I interpret the sense of his then attitude to be that his continuing
        faith in Mr Russo was based on what he wanted to believe rather than on          G
        what he actually believed. He said in evidence that by now he realised that
        Mr Russo had problems, and that he did not think he was being honest with
        him, but that he did not believe he was trying to defraud him.
           71 Mr Shalson had a further meeting with Mr Russo on 1 December
        2000, which he also covertly recorded. Mr Russo suggested that his
        continuing payment problems were all because of a virus in the payment
                                                                                         H
        system. Mr Shalson accepted in his oral evidence that by this stage he
        probably did not believe any of Mr RussoÕs excuses. During this meeting,
        Mr Shalson asked whether, were Mr Mimran to ask for his money from
        WIB, he could be paid it, and Mr Russo said no. He would face the same
        problem, but he said Mr Mimran did not need his money. Mr Shalson
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 26 of 74

                                                                                       305
          [2005] Ch                                                 Shalson v Russo (Ch D)
                                                                                   Rimer J

      A   accepted in his evidence that, had Mr Mimran sought a repayment, he would
          have been a­ected by Mr RussoÕs problems just as he was. He suggested
          sending someone to see Dr Petronio with a view to Þnding out from him
          what was going on. He explained in his evidence that the purpose behind
          that was to see if Mr Russo was telling the truth.
             72 Mr Russo and Mr Shalson also discussed and agreed the giving of
          security to Mr Shalson over what Mr Russo said was an original picture by
      B
          Czanne, Pommes et Oranges, which Mr Russo claimed was worth between
          US$20 and US$30m and of which he produced a photograph. He said it had
          been in his family for 40 years. Mr Shalson believed him and also agreed
          that, come what may, he would not sell it for at least 12 months. Mr Shalson
          asked Mr Wolinsky to accompany Mr Russo to his house to collect the
          picture and then (as he did) arrange for it to be put in safe keeping with
      C   ChristieÕs Fine Art Security Services Ltd.

          Mr Wolinsky visits Dr Petronio
             73 Moving brießy ahead in the chronology, Mr Wolinsky had a meeting
          with Dr Petronio in Lugano on 14 December 2000. Dr Petronio explained
          that WIBÕs SWIFT system had been installed in about June 2000, and had
      D   started to cause problems in about September or October. He explained that
          WIB was being investigated by the Antiguan authorities and that Chase
          Manhattan, its correspondent bank in New York, had cut ties with it. He
          said he expected the problems to be resolved within two weeks. He said that
          90% of the instructions to WIB were direct from Mr Russo. One of the
          matters mentioned was a £7.5m transfer due to Mr Shalson. Mr Russo had
          told Mr Shalson that Dr Petronio was handling it, but Dr Petronio said he
      E
          was unaware of it and would Þnd out about it. The result of the Lugano visit
          was relayed to Mr Shalson, who regarded it as further evidence that
          Mr Russo had been lying to him.

          The charge over the picture
             74 Mr Shalson asked Mr Wolinsky to do some research on Pommes et
      F   Oranges. Mr WolinskyÕs Internet search of 4 December 2000 disclosed that
          it was ordinarily displayed at the Muse dÕOrsay in Paris, not at Mr RussoÕs
          house, and had originally belonged to Gustave Ge­roy. Mr Wolinsky told
          Mr Shalson, who developed suspicions about the pictureÕs authenticity.
          Mr Wolinsky also bought a book on Czanne, which conÞrmed what the
          Internet had told him. On 18 December 2000, Mr Shalson arranged for the
      G   picture to be examined by a Cork Street art dealer, whose view was that it
          might be a mere copy. Mr Shalson then wrote to Mr Feilchenfeldt, who had
          contributed to the book Mr Wolinsky had bought, sending him the
          photograph Mr Russo had given him and asking his view. Mr Feilchenfeldt
          replied on 20 December 2000, although Mr Shalson did not see his reply
          until early January 2001. His opinion was that the picture was a copy.
          Mr Shalson says that he now realised Mr Russo could not be trusted. He
      H
          said in cross-examination that he realised that Mr Russo had defrauded him,
          but he still did not consider that he had set out to defraud him from the
          outset. He was positive in his oral evidence that it was not until the results of
          the search order obtained in March 2001 that he had realised that Mr Russo
          had set out to defraud him from the outset. He may say that now, but it is
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 27 of 74

        306
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        not what he said in his a±davit of 8 March 2001 sworn in support of the           A
        application for that order. There, in para 122, he deposed:
             ÔÔIn view of the endless excuses that Russo has given, I believe that
          Russo never intended to use the funds for the stated purpose or, at least,
          had other alternative purposes in mind for them when he obtained them
          from me. In short, it seems that he was not honest with me about the true
          position and his intentions from the very outset.ÕÕ                             B

        Mr Shalson appreciated the di­erence between what he deposed to in March
        2001 and his current oral evidence, and said he did not regard what he said
        in March 2001 as accurate.
           75 Even though Mr Shalson knew that the picture was a copy, he took a
        pledge over it by a deed dated 26 February 2001. It recited the second trust
        deed, and that Mr Russo had agreed to procure WIB to repay (and had               C
        guaranteed that it would repay) Mr ShalsonÕs £20m and interest. The
        picture was not to be sold before the expiry of 380 days from 1 December
        2000. Mr Shalson said it made no sense that he should have taken this
        security over a worthless copy: he could not explain why he did.

        The charge over the Hamilton share
                                                                                          D
           76 Mr Shalson obtained further security for Mr RussoÕs obligations by
        way of a charge over HamiltonÕs share in Edenton. Mr Shalson said he
        always understood that Hamilton held its share in Edenton as a nominee for
        Mr Russo, and he referred to Mr RussoÕs letter to Mr Stillerman of 21 June
        2000 in which he had written ÔÔ[Hamilton is] . . . the nominee shipping
        company which will hold 50% of the shares in Edenton on my behalfÕÕ. The
        giving of this security had been agreed between Mr Shalson and Mr Russo           E
        on 22 November 2000. On 23 November, Mr Wolinsky sent Mr Russo a
        stock transfer form in respect of the share for execution on behalf of
        Hamilton. The named transferee was Mr Shalson. On 5 December,
        Mr Wolinsky received the Hamilton share certiÞcate and an executed stock
        transfer form, signed by Henry Sherman on behalf of Hamilton on
        1 December. A register of members for Edenton shows that on 1 December            F
        2000 Hamilton transferred its Edenton share to Mr Shalson, although
        I presume this was written up much later. I Þnd that the intention was that
        such transfer was intended to be only by way of security, although no charge
        document had yet been executed.
           77 On 18 December 2000, there was purportedly held an extraordinary
        general meeting of Edenton, apparently attended by Mr Russo and
        Mr Shalson. The main purpose was to change EdentonÕs articles so as to            G
        provide that its directors were to have no discretion to refuse to register any
        share transfer from Hamilton in favour of Mr Shalson or whoever he should
        direct. I Þnd that this was Mr WolinskyÕs idea: he wanted to ensure that
        Mr Shalson would have no di±culty in enforcing his security. Both
        Mr Russo and Mr Shalson signed the minutes. It is obvious that in fact no
        meeting took place on that date, nor were the purported minutes of it signed
                                                                                          H
        then. That is because a note of a meeting held on 15 January 2001 between
        Mr Wolinksy and Mr Russo shows that one of the things they discussed was
        the proposed passing by Edenton of the very resolution purportedly passed
        on 18 December 2000 and, to that end, that ÔÔ[Mr Russo] agreed to get the
        documents signed by [Hamilton] and return them to [Mr Wolinsky]ÕÕ. Those
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 28 of 74

                                                                                    307
          [2005] Ch                                              Shalson v Russo (Ch D)
                                                                                Rimer J

      A   were the documents which, when signed, are now dated 18 December 2000.
          The choice of that date is a mystery. The only other signiÞcant event known
          to have occurred on that day was the throwing by the Cork Street art dealer
          of cold water over Pommes et Oranges.
             78 The charge over the share was discussed by Mr Russo and
          Mr Wolinsky at their meeting on 15 January 2001, the note of which records
          that, having read through the charge document and made various
      B
          amendments to it, Mr Russo signed it. The charge itself is by a document
          dated 2 March 2001 between Mr Russo and Mr Shalson. It is over the:
              ÔÔone share of £1 in . . . [Edenton] . . . which Shalson or such person as
            he shall direct now or hereafter holds as nominee on trust for Russo
            which shall, for the avoidance of doubt, not include the one share owned
            beneÞcially on behalf of Shalson by . . .ÕÕ
      C
          The charge secured the due performance of Mr RussoÕs obligations under
          the second deed. The theory underlying it is that the Hamilton share
          transferred to Mr Shalson on 1 December 2000 had since been held by him
          on trust for Mr Russo. By the time of his oral evidence, Mr Shalson knew
          nothing about this transaction. The Edenton share register records that on
          8 March 2001 he transferred the charged share to Charter Corporate
      D
          Services Ltd (ÔÔCharterÕÕ). Mr Shalson denied all knowledge of Charter.
          I have no doubt that that was a truthful answer, and infer that Charter was a
          company someone else had decided would be a suitable nominee. To the
          question in cross-examination ÔÔWhat share was that?ÕÕÑi e that referred to
          in the passage just quotedÑhis reply was: ÔÔI am not sure. Maybe it was the
          boat.ÕÕ As I have said, Mr Shalson is not a details man.
      E
          The charge over the Edenton debt to Hamilton/Mr Russo
             79 Mr Shalson also obtained a charge over money allegedly owed by
          Edenton to Mr Russo. The documents leading up to this are suspicious.
          One is a purported assignment dated 10 February 1999 between (1) the
          Brookscastle settlement and (2) Hamilton. It is signed merely by Mr Russo,
      F
          on behalf of Hamilton. It recites that Edenton owed Brookscastle
          US$1,515,000 and that Brookscastle had agreed to sell the debt to Hamilton
          for US$1,515,000. By the assignment, Brookscastle assigned the debt to
          Hamilton. That document, despite its purported date, was signed by
          Mr Russo on 23 January 2001, as shown by the notes of his meeting on that
          day with Mr Wolinsky. BrookscastleÕs signature had to be made by
          Cantrust, the trustee. But Cantrust declined to sign it because, as Mr Frith
      G   explained in an e-mail to Mr Russo on 16 February 2001, there was ÔÔno way
          we could sign such a long backdated document, in particular as the trust was
          not established until 4 March 1999ÕÕ.
             80 So Mr Russo thought again and produced an assignment dated
          18 December 2000Ñagain that special dateÑpurportedly between
          Hamilton and himself. It recited that Edenton owed US$7.18m to
          Hamilton, and that Hamilton had agreed to sell the debt to him for
      H
          US$7.18m. By the assignment, and in consideration of US$7.18m allegedly
          paid by Mr Russo to Hamilton, Hamilton assigned the debt to Mr Russo.
          Mr Russo signed both for himself and Hamilton. There is of course no
          doubt that the document was created after 16 February 2001 and backdated.
          Its form is, mutatis mutandis, identical to the purported assignment of
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 29 of 74

        308
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        10 February 1999. It is unlikely that Mr Russo was able to pay US$7.18m to        A
        Hamilton at the time, and I would be inclined to infer that he paid it nothing,
        although if Hamilton was a mere nominee for him, perhaps he would not
        have needed to pay it anything. Mr Shalson said he knew nothing about the
        alleged loan from Hamilton to Edenton.
           81 The charge of the loan to Mr Shalson is dated 2001, with the day and
        month left blank, although it was probably executed on about 1 March
                                                                                          B
        2001, as I Þnd it was. It was signed as a deed by each of Mr Russo,
        Mr Shalson and Edenton. Recital (A) recited the second trust deed and
        Mr RussoÕs and WIBÕs obligation to pay Mr Shalson £20m. Recital
        (B) recited that ÔÔRusso and certain others on his behalfÕÕ had lent Edenton
        the eight sums listed in schedule 1, being loans allegedly made between June
        1999 and February 2000 (the last is for US$1,515,000, the amount referred
        to in the phoney assignment of 10 February 1999) and totalling                    C
        US$7,592,130. None of the listed payments is reßected in credits in the
        PKB account. By clause 1, Mr Russo and Edenton agreed that the loans were
        to be repayable on three monthsÕ notice by Mr Shalson. By clause 2,
        Mr Russo assigned the loans to Mr Shalson by way of security for the due
        performance of his obligations under the second trust deed.
           82 The deed does not expressly identify what, if any, consideration
                                                                                          D
        Mr Shalson gave for the charge. Its terms had, however, been under
        negotiation between Mr Russo and Mr Wolinsky for some time and at their
        meeting on 23 January 2001 Mr Russo sought to have the notice period in
        clause 1 extended to six months, but Mr Wolinsky stood Þrm, Mr Russo
        agreed and he signed the charge. When considering the issues, I shall return
        to the question of whether Mr Shalson can be regarded as having given value
        for this security.                                                                E

        The Mosaique VAT scheme
           83 The Mosaique raised a potential VAT problem. It was being built in
        Turkey and was to be tested outside EU waters, but entry by it into an
        EU port would trigger a liability to account for VAT on its value. Mr Shalson
        said the need for VAT planning had been a focus of the project from its early     F
        stages. BDO, Mr Wolinsky and Mr Russo had all made inquiries about it.
        Mr Adam Katten is a director of BDO. His work includes advising wealthy
        individuals on aspects of their Þnancial a­airs. He began to advise
        Mr Shalson in about February 1998, but his main involvement with the
        Mosaique started on 22 January 2001, when he had a meeting with
        Mr Wolinsky, who asked for assistance with various tasks related to the
        Mosaique. Mr Katten had, however, had at least some prior involvement in          G
        the project: one task he had performed in 1999 was to assist in setting up a
        procedure for the approval of payments to the contractors and designers
        working on the Mosaique. Under the procedure, the directors of Edenton
        (who included Bernard Galka) sought the approval of Mr Shalson and
        Mr Russo before approving any payments by Edenton.
           84 Mr KattenÕs evidence is that he was aware, by early 2001, that
                                                                                          H
        Mr Shalson ÔÔeither directly or indirectly owned the entire share capital in
        Edenton and owned the right to the repayment of all the loans made to
        Edenton to fund the construction of the MosaiqueÕÕ. He said he derived that
        from Mr Wolinsky, although it is inaccurate since in early 2001 Mr Shalson
        was at most a chargee of the Hamilton share and of the loans to Edenton.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 30 of 74

                                                                                    309
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A   Nevertheless Mr Katten proceeded on the basis that Mr Russo had no
          further interest in the Mosaique and that he did not need to communicate
          with him. He was, in particular, concerned with the VAT problem, and
          Mr Shalson had been advised by BDO that, to minimise VAT, a scheme
          would need to be implemented. Various schemes were suggested.
             85 On 21 March 2001, a brokerage company called Navigator SAM
      B
          sent Mr Shalson a valuation of the Mosaique as being within the range
          US$24m to US$25m. Mr Shalson could not explain why, but thought it
          might have been to do with insurance, although I suspect it probably had
          more to do with the VAT scheme. On 11 May 2001, Mr Katten wrote to
          Mr Wolinsky and recommended the so-called IOM yacht leasing
          commercial charter option. By then, the Mosaique was nearing completion
          and would soon be ready to enter EU waters.
      C      86 The VAT scheme as implemented started from the premise that
          Mr Shalson owned the entirety of Edenton and the right to the repayment of
          all loans made to Edenton to construct the Mosaique. Most of the
          documents evidencing the transactions were executed on 15 August 2001.
          Mr ShalsonÕs evidence is that he was not involved in the implementation of
          the scheme, but says he was ÔÔgenerally aware that a VAT scheme was being
      D   devised and implemented during 2001 to minimise the impact of VAT in
          relation to the MosaiqueÕÕ. He denies that it was any part of his intention to
          defeat the claims of anyone to an interest in the Mosaique, or to make it
          more di±cult for others to make such claims. I will come to the steps in the
          scheme in a moment, but mention Þrst that, on 15 August 2001, Mr Shalson
          appears to have taken steps to enforce his rights as a chargee of (a) the
          Edenton loans from Mr Russo, and (b) HamiltonÕs share in Edenton. By a
      E
          letter of 15 August 2001 to Mr Russo, Mr Shalson referred to certain alleged
          payment demands he had earlier served and claimed he was enforcing his
          security over the loans. On the same day, as attorney for Mr Russo, he
          assigned the loans to himself and recorded that:
               ÔÔThe value of the loans shall constitute a realisation by Shalson under
      F
            the loan and assignment and the liability of Russo under the Russo
            guarantee shall be reduced by that amount.ÕÕ
          On the same day, also as attorney for Mr Russo, he purported to transfer
          Mr RussoÕs beneÞcial interest in the Edenton share to himself, and recorded
          that the value of the share should e­ect a like realisation and reduction of
          Mr RussoÕs liability to him. I do not understand on what basis Mr Shalson
      G   claimed to do either of these things. Mr Trace suggested that he was
          exercising his powers of sale as a mortgagee, but he plainly was not. I infer
          that he was purporting to exercise a right of foreclosure, and doubt whether
          the exercise was e­ective to achieve the intended result. I turn now to the
          steps in the scheme a­ecting the Mosaique.
             87 First, Mr Shalson, Edenton and Redshore Ltd (ÔÔRedshoreÕÕ) entered
          into a novation agreement. Redshore is a British Virgin Islands company
      H
          owned by Mr Shalson. Under the agreement, Mr Shalson released Edenton
          from its obligation to repay him the £13.2m due to him (representing his
          own loans and those whose beneÞt he claimed to have acquired by exercising
          his rights as a chargee), and Redshore was recognised as the lender (and
          creditor) in his place. EdentonÕs agreement to that is reßected in the board
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 31 of 74

        310
        Shalson v Russo (Ch D)                                             [2005] Ch
        Rimer J

        minutes of a meeting purportedly held on 10 August 2001. Redshore is a          A
        nominee for Mr Shalson.
            88 Second, Edenton sold the Mosaique to Cardinal Yachting Ltd
        (ÔÔCardinalÕÕ). Cardinal is said by Mr Katten to be ÔÔan independent
        professional yacht leasing company incorporated in and operating from the
        Isle of ManÕÕ although he agreed that it was set up speciÞcally for this
        transaction. The importance of a sale to Cardinal was that it was considered
                                                                                        B
        that, for the VAT scheme to work, it was necessary for the Mosaique to be
        held by a yacht leasing company, which Cardinal was and Edenton was not.
        The documents relating to this sale are a bit of a mystery. On 31 July 2001,
        Edenton issued an invoice to Cardinal for £13.2m, plus VAT of £2.31m, for
        the sale to it of the Mosaique. The invoice stated that the Mosaique was
        ÔÔsold subject to execution of bill of saleÕÕ. EdentonÕs VAT return for the
        quarter to 31 July 2001 included £2.31m by way of VAT on an alleged sale        C
        during that quarter. According to a memorandum prepared by Mr Katten
        on 2 August 2001, Cardinal was a dormant company immediately before the
        sale. If a sale was e­ected on 31 July 2001, it is di±cult to understand
        EdentonÕs board minutes of 10 August 2001 recording a directorsÕ
        resolution to sell the Mosaique to Cardinal for £13.2m and to issue a bill of
        sale in favour of Cardinal ÔÔfor £1 plus other considerationÕÕ: it would seem
                                                                                        D
        that the sale had happened 11 days before. Mr Shalson said he did not have
        a clue what was going on here. There was no question of any price being the
        subject of an armÕs length negotiation. It was presumably simply taken from
        a valuation, which is what I understood Mr Shalson to suggest. No one from
        Cardinal inspected the boat, which was in Turkey. Nor was there any
        formal written contract between Edenton and Cardinal.
            89 On 15 August 2001, a bill of sale in favour of Cardinal was signed,      E
        recording the consideration for the purchase of the Mosaique to be ÔÔ£1 plus
        other valuable considerationÕÕ. On the same day, Mr Banks of BDO wrote to
        an insurance broker conÞrming that Cardinal was now the owner of the
        Mosaique, but that Braemar Ltd would be paying the insurance premiums
        and would be entitled to recover any insurance money. Despite that
        conÞrmation, on 16 August 2001 Allen & Overy wrote to Withers (solicitors
                                                                                        F
        for the Mimran parties), saying they had been asked by Mr Shalson to set out
        the details of the ownership of the Mosaique. They wrote that: ÔÔAs at the
        date of this letter, the yacht is wholly owned by [Edenton].ÕÕ They also said
        that Mr Shalson had enforced his security over the Russo/Edenton loans and
        over the Hamilton share in Edenton. They said that Mr Shalson now wholly
        owned Edenton through his nominees, BMS Second Nominees Ltd and
        Charter Corporate Services Ltd. Mr Shalson doubted that he had himself          G
        provided that information to Allen & Overy, and thought Mr Wolinsky
        might have given the instructions. There is no evidence explaining why that
        letter was written. On 16 August 2001, Mr Wilkes of Allen & Overy made a
        witness statement which referred to the enforcement by Mr Shalson of his
        securities, but made no mention of the sale to Cardinal. That statement was
        used in support of an application to the court on 3 October 2001, and even
                                                                                        H
        then no updating evidence was provided to the court to explain that in fact
        the Mosaique had been sold to Cardinal.
            90 Third, and in order to enable Cardinal to buy the Mosaique,
        Redshore agreed to advance £13.2m to Cardinal, the repayment of which
        was to be secured by a mortgage by Cardinal of the Mosaique to Redshore.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 32 of 74

                                                                                   311
          [2005] Ch                                              Shalson v Russo (Ch D)
                                                                                Rimer J

      A   The loan was a 25-year, interest-free one governed by an agreement of
          15 August 2001. Clause 4(c) provided that the terms and conditions of
          drawdown could be satisÞed by Redshore ÔÔprocuring the delivery of [the
          Mosaique] with unencumbered title in favour of [Cardinal]ÕÕ. The e­ect of
          this was that delivery of the Mosaique to Cardinal was equivalent to the
          drawdown of the £13.2m, so that no money actually changed hands. The
          Mosaique was in Turkey and there is no evidence that it was in fact delivered
      B
          to Cardinal. A condition precedent of the loan was that Cardinal should
          have entered into a Þnance lease with Braemar and a put option agreement
          with Redshore. Braemar is an Isle of Man company owned by Mr Shalson
          through Promptcroft.
             91 Fourth, Cardinal entered into this Þnance lease. It leased the
          Mosaique to Braemar for 25 years for £528,000 a year, a sum totalling
      C   £13.2m over 25 years, so enabling Cardinal to pay o­ its 25-year interest-
          free mortgage to Redshore. Reverting to the mortgage over the Mosaique,
          clause 6 provided that the Cardinal loan was to be repaid to Redshore out of
          the Braemar rent payments, and clause 8 limited RedshoreÕs right of recourse
          to Cardinal to that rent, any VAT received and retained by Cardinal, the
          Mosaique, its net sale proceeds (less any sales tax to which Cardinal might
          be liable, and Redshore also agreed to indemnify Cardinal against such tax)
      D
          and any insurance proceeds in respect of it. Mr Katten said that rent
          payments were in fact made to Cardinal, which would then make its
          mortgage payments to RedshoreÑhe said that money actually moved
          between the three companies. The lease also provided for an annual charge
          of £15,000 payable by Braemar to Cardinal to cover the start-up costs of the
          leasing and internal and administrative expenses: this was CardinalÕs reward
      E   for making the scheme available and taking part in it, and for all practical
          purposes that was all that Cardinal got out of it. Braemar was given a call
          option to buy the Mosaique from Cardinal at any point during the currency
          of the lease, at a price equal to the amount of the loan then outstanding to
          Redshore. A side letter provided that this option could be exercised by any
          of Villach Holding BV (ÔÔVillachÕÕ), Promptcroft and Mr Shalson. Villach is
          also a Shalson company.
      F
             92 Fifth, Redshore and Cardinal entered into a put option agreement,
          under which Cardinal could compel Redshore to buy the Mosaique at the
          same price as that payable under the call option. A side letter described the
          call option as having priority over the put option. In a further side letter,
          Cardinal conÞrmed it would exercise the put option if asked to do so by
          Redshore. By a letter of 9 November 2001, Cardinal conÞrmed to Braemar
      G   that which it said was implicit in the Þnance lease, namely that any gain
          realised by Cardinal on a sale of the Mosaique would be paid to Braemar.
             93 Mr Katten gave evidence as to the value of the Mosaique. On
          3 August 2001, John Winterbotham & Partners valued it for the Royal Bank
          of Scotland plc at US$19m, then equivalent to £13,266,396. This included a
          small premium which a buyer wanting immediate delivery might pay. The
          fair market value was otherwise stated to be US$17.15m, or £11,974,668.
      H
          The total cost of building the Mosaique was US$16,789,593.73, or
          £11,809,436 at the exchange rate prevailing on 14 August 2001.
          Mr KattenÕs evidence is that the sale of the Mosaique to Cardinal would
          ordinarily result in a VAT liability, but that Manx customs approved an
          arrangement whereby, instead of the VAT being charged by Edenton and
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 33 of 74

        312
        Shalson v Russo (Ch D)                                             [2005] Ch
        Rimer J

        later recouped by Cardinal, a VAT o­set would be permitted. He says             A
        Cardinal was able to reclaim the VAT because it was acquiring the Mosaique
        for the purposes of its business, that of yacht leasing. The arrangement made
        the sale overall VAT neutral. He says that the objective of the whole scheme
        was to avoid the payment of £2.31m of VAT that would have been payable
        on the entry by the Mosaique into EU waters.
           94 In November 2001, Mr Shalson was su­ering from cashßow
                                                                                        B
        di±culties and needed to raise money. He did so by arranging for Cardinal
        to borrow £8,994,755 from Capital Bank plc (ÔÔCapitalÕÕ), which Capital
        paid to him. The repayment to Capital was secured by a mortgage of the
        Mosaique and by a personal guarantee from Mr Shalson.

        The issues
        (1) The Mimran partiesÕ tracing claim                                           C

           95 The Mimran parties claim to be entitled to trace the US$7.5m paid
        to Westland into (i) the Mosaique or its proceeds, alternatively (ii) the
        Edenton debt to Hamilton/Russo, alternatively (iii) the Hamilton share in
        Edenton. The claim raises many issues. I deal with them under the
        following sub-headings.
                                                                                        D
        (a) For what sum are the Mimran parties entitled to make a tracing claim?
           96 The only issue here is as to how much Mr Mimran and/or
        Oceanwave paid to Westland. There is no evidence that Oceanwave paid
        anything to Westland, and I Þnd it did not. The only payments made to
        Westland were made by Mr Mimran and his son, David. Mr Mimran claims
        that all the payments were made either by him or on his behalf, and totalled    E
        US$7.5m (US$3.5m in April 1999, US$1.5m in December 1999, US$1.5m in
        September 2000 and US$1m in December 2000, the last payment being
        made by David) and he claims to be entitled to trace all such payments. He
        concedes he cannot trace in respect of the payment of US$2.5m to Westland
        purportedly made on his behalf by Mr Russo in February 2000: he accepts
        this was a Þction.
                                                                                        F
           97 For the Shalson parties, Mr TraceÕs main point on this issue was that,
        even if Mr Mimran could show he had paid Westland the US$6.5m
        represented by the Þrst three payments, he could not show he had also made
        the fourth payment of US$1m. Mr Trace said that David made this
        payment, and that there was no evidence that it was paid on Mr MimranÕs
        behalf rather than DavidÕs. Mr Trace was not even prepared to accept that
        Mr Mimran had paid the US$6.5m represented by the Þrst three payments.          G
        That is because Mr MimranÕs case was that all the Mimran money paid to
        Westland was his (Mr MimranÕs) own money, whereas Mr Trace said that
        Mr Mimran had not proved that the US$6.5m was his own money as
        opposed to money he held on trust for others. The trigger for that argument
        was the revelation that one of Mr MimranÕs UBS accounts was described as
        being held by him as a custodian for his children.
                                                                                        H
           98 I consider that there is nothing in Mr TraceÕs point about the Þrst
        three payments. They came out of accounts in Mr MimranÕs name, and
        there is no evidence showing or suggesting that he held the money in those
        accounts otherwise than beneÞcially, which is how I Þnd he did hold it. But
        even if he did hold it as a trustee for others, it can make no di­erence. On
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 34 of 74

                                                                                    313
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A   that basis he would have made his advances to Westland as such a trustee,
          but that would not diminish any right he may have to trace the money into
          assets into which it has been applied. The beneÞcial entitlement to the
          money he advanced to Westland is of no concern to the Shalson parties.
             99 The position with regard to DavidÕs US$1m payment is less clear.
          Mr MimranÕs case is that this was paid out of money David held on his
          behalf, a case supported by DavidÕs evidence in chief. But DavidÕs cross-
      B
          examination showed the facts to be more complicated. The account from
          which the US$1m was paid was DavidÕs overdrawn account at Goldman
          Sachs (ÔÔthe bankÕÕ), so that strictly David borrowed from the bank in order
          to make the payment. He faced no di±culty in doing so, because the bank
          held valuable stock on his behalf, such that the overall position as between
          David and the bank was a substantial credit balance of more than US$16m
      C   in DavidÕs favour. I also Þnd that DavidÕs account at the bank had been fed
          by Mr Mimran to the tune of at least US$5m, which was used to buy the
          stock. It remains the fact, however, that the US$1m was borrowed money:
          and so Mr MimranÕs case that the US$1m was paid out of money held by
          David on his behalf is an inaccurate account of what was happening. In
          addition, (i) there is a presumption of advancement between father and son,
          which invites the inference that the money paid by Mr Mimran to David
      D
          became his beneÞcial property; and (ii) David said in cross-examination that
          he paid the tax on the proÞts on the stock he bought, which is also consistent
          with his being its beneÞcial owner.
             100 I do not regard the fact that DavidÕs account was overdrawn as
          fatal to Mr MimranÕs case. This means that the US$1m was borrowed
          money, but the lender (the bank) did no more than lend it to David: it did not
      E   itself lend to Westland. The money David paid to Westland was either a loan
          made by him of his own money (borrowed from the bank) or else was a loan
          made by him on behalf of his father. The question is which it was.
             101 In my judgment, the evidence supports the conclusion that the
          US$1m was advanced by David on his fatherÕs behalf, and I so Þnd. Before
          making the advance David had no interest in Westland, and there is no
          evidence that he even knew anything about it. There is no reason to assume
      F
          that he had suddenly decided to make an advance to it of US$1m of his own
          money, which is contrary to the probabilities. The evidence satisÞes me that,
          in December 2000, Mr Russo asked Mr Mimran for a further US$1m for an
          Italian venture, but because Mr Mimran was in Africa it was not practicable
          for him to make the advance out of one of his own accounts. So he asked
          David to make it for himÑDavid said his father ÔÔinstructedÕÕ him to do soÑ
      G   and David then made the payment out of his account with the bank. Even
          assuming, as I am prepared to do, that the only person interested in that
          account was David, and that he was the beneÞcial owner of all the stock
          bought through it, I can see no reason why he should not be regarded as
          having made the US$1m advance on behalf of his father. If so, then as
          between Westland and Mr Mimran, Mr Mimran would be the lender; and
          as between David and Mr Mimran the latter might owe the former US$1m.
      H
          In fact, it appears that David did not regard his father as owing him
          anything, perhaps because he regarded the US$1m as (in substance) being
          Þnanced by the stock held by the bank, to whose purchase price Mr Mimran
          had contributed at least US$5m. But whether there was any liability as
          between father and son arising out of the payment of the US$1m is
                                                                     Ch 2005Ñ13
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 35 of 74

        314
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        immaterial. David made the payment on his fatherÕs request and                    A
        instruction, he made it on his behalf and I Þnd that the payment so made is to
        be regarded as having been made by his father. I Þnd, therefore, that
        Mr Mimran made advances to Westland totalling US$7.5m.

        (b) Tracing generally
           102 As Lord Millett explained in Foskett v McKeown [2001] 1 AC 102,            B
        128, tracing is neither a claim nor a remedy. It is the process by which a
        claimant seeks to show that an interest he had in an asset has become
        represented by an interest in a di­erent asset. Typically, he will seek to show
        that his share of the proceeds of the original asset has been applied in the
        acquisition of the di­erent asset. Having shown that, he will endeavour to
        maintain a proprietary interest in the di­erent asset referable to the
        application of his property into it. But an ability to trace into the di­erent    C
        asset will not automatically entitle him to maintain his claim to such an
        interest. The legal owner of that asset may have one or more defences to it,
        for example that of a good faith purchaser for value. Considerations such as
        this will raise questions as to whether, having established his tracing claim,
        the claimant can assert his proprietary claim in respect of the di­erent asset.
        But the Þrst question is whether he can trace into the asset at all.              D
           103 There have traditionally been di­erences as to the rules applicable
        to tracing at common law and in equity. The common law did not permit
        tracing into a mixed fund, whereas equity did, although it has for long been
        regarded as a precondition to tracing in equity that ÔÔthere must be a
        Þduciary relationship which calls the equitable jurisdiction into beingÕÕ: Agip
        (Africa) Ltd v Jackson [1991] Ch 547, 566h, per Fox LJ. This di­erence has
        been criticised. Lord Millett voiced his disagreement with it in Foskett v        E
        McKeown [2001] 1 AC 102, 128, 129, and in his dissenting speech Lord
        Steyn, at p 113, expressed similar sentiments. Mr Smith submitted that
        I should regard Foskett v McKeown as having decided that there is no longer
        any di­erence between the common law and equitable rules of tracing and,
        in particular, no need to identify a Þduciary relationship as a precondition to
        tracing into a mixed fund.                                                        F
           104 I do not regard Foskett v McKeown [2001] 1 AC 102 as having
        decided that. Having voiced his opinion on the point at p 128, Lord Millett
        then said, at p 129:
             ÔÔThis is not, however, the occasion to explore these matters further,
          for the present is a straightforward case of a trustee who wrongfully
          misappropriated trust money, mixed it with his own, and used it to pay
                                                                                          G
          for an asset for the beneÞt of his children. Even on the traditional
          approach, the equitable rules are available to the plainti­s.ÕÕ
        Lord Millett therefore deliberately stopped short of deciding that the
        traditional precondition to tracing in equity should be regarded as
        overruled. Lord Ho­mann agreed with Lord MillettÕs speech, and cannot
        by that expression of view have been deciding any more on this point than
                                                                                          H
        did Lord Millett. Lord Browne-Wilkinson, at p 108, also agreed with Lord
        MillettÕs speech, but he too, at p 109d, expressly made clear that he did ÔÔnot
        now want to enter into the dispute whether the legal and equitable rules of
        tracing are the same or di­erÕÕ. Lord Hope of Craighead did not deal with
        the point. Lord Steyn may be regarded as having adopted a more positive
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 36 of 74

                                                                                        315
          [2005] Ch                                                 Shalson v Russo (Ch D)
                                                                                   Rimer J

      A   stance. But, overall, my view is that it cannot be said that Foskett v
          McKeown [2001] 1 AC 102 has swept away the long recognised di­erence
          between common law and equitable tracing.
             105 In any event, there is no need to consider the point further. If
          Mr Mimran can establish a proprietary interest in the Mosaique, it can only
          be because money in which he had a proprietary interest was applied in its
          acquisition. If he had no proprietary interest in any of the money so applied,
      B
          then he can have acquired no proprietary interest in the Mosaique: as Lear
          advised Cordelia in the opening scene of his tragedy, nothing will come of
          nothing. In this case, Mr Mimran claims a proprietary interest in the money
          he paid to Westland, and he claims to be able to trace that money onward
          into the Mosaique, and so he does claim to start with something su±cient to
          set up a worthwhile tracing process. Each of the three alternative ways in
      C   which he claims to set up his initial proprietary interest is dependent on there
          being a Þduciary relationship su±cient to invoke equityÕs tracing ability.
          This being so, there is no need to consider whether he can do the tracing he
          wants without needing to establish such a relationship. I now consider the
          three alternative ways in which Mr Mimran asserts his proprietary interest
          in the money advanced to Westland.
      D
          (i) Constructive/resulting trust
              106 The primary way in which Mr Smith argued this aspect of the case
          is that he says that Mr Mimran was cheated by Mr Russo out of the
          US$7.5m he paid to Westland. He says that from start to Þnish Mr Russo
          lied to him and deceived him, his lies and deceits being largely represented by
          the false WIB bank entries which he caused to be created. They started with
      E   the Þctitious credit in favour of Oceanwave, which Mr Mimran drew on
          in the innocent belief that it enabled him to make a genuine payment for the
          Westbond shares. I Þnd that, but for that initial fraud, Mr Mimran would
          not have proceeded with the Westland venture at all. From then on
          Mr Russo practised lie after lie on Mr Mimran. He pretended he needed
          the US$1.5m in December 1999 for WestlandÕs investment in the
      F
          AMEC venture, but then applied it on CantrustÕs behalf. He lied about
          having paid US$2.5m into Westland in February 2000 and about having
          later paid in a further US$1.5m, which combined to induce Mr Mimran to
          continue to believe that the Westland venture was a genuine one and in turn
          to make his further payments of US$1.5m and US$1m in September and
          December 2000. I Þnd that Mr Mimran would not have paid anything to
          Westland but for Mr RussoÕs continuing lies.
      G       107 Building on this factual foundation, Mr SmithÕs primary
          proposition is that if C is fraudulently induced by D to lend money to him,
          DÕs conscience is immediately so a­ected by his fraud that he is regarded as
          holding the money on a constructive trust for C, who remains the beneÞcial
          owner of the money lent. It follows that, on discovery of the fraud, C is
          entitled to advance a proprietary claim to the money which entitles him to
          trace the money into other assets into which it may have been applied.
      H
          Mr Smith said that this principle applies to the present case. He argued also
          that, if it is necessary for C Þrst to rescind the loan contract before he can set
          up a proprietary claim to the money advanced, then Mr Mimran evinced the
          necessary intention to rescind it by the issue of his Part 20 proceedings,
          which joined Mr Russo, Westland and WIB as defendants. Mr Smith
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 37 of 74

        316
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        developed the argument by submitting that Mr Russo had control at all             A
        times both of WestlandÕs account with WIB and of WIBÕs account with PKB,
        so that Mr RussoÕs knowledge of what he was doing could and should be
        attributed to both Westland and WIB. He submitted that there was no
        question of Mr Mimran being able to trace his money through the Westland
        account with WIB, because the entries in that account were largely Þctitious
        and so made any tracing impossible. But the practical reality was that the        B
        Westland money was paid into the WIB account with PKB, WIB was Þxed
        with Mr RussoÕs knowledge of his own fraud in relation to that money and
        so Mr Mimran can trace his money into and through that account. Indeed,
        Mr SmithÕs preferred stance was that the money should be regarded as never
        having even reached the Westland account with WIB, but as having simply
        been paid into the WIB account with PKB. His argument involved various
        steps, but the Þrst one requires me to consider whether Mr Mimran retained        C
        or has since acquired any proprietary interest in the US$7.5m he paid over.
        Despite Mr SmithÕs submission that this money should be regarded as never
        having reached Westland, I propose to proceed on the basis that it did. It
        was, after all, shown in WestlandÕs account with WIB.
            108 Cogently though he argued the point, Mr SmithÕs proposition that
        the moneys advanced by Mr Mimran to Westland became subject to an                 D
        immediately binding constructive trust in his favour is in my view contrary
        to principle. The facts of the case are extreme, but the resolution of its
        problems must be governed by ordinary principles. The case is one in which
        Mr Mimran was induced to make his various loans to Westland by
        fraudulent misrepresentations made by Mr Russo. It is no di­erent in kind
        from any other case in which a representee is induced to enter into a
                                                                                          E
        disadvantageous contract by a dishonest deceit. It is well established that
        any such contract is voidable, not void, and that it is and remains a valid
        contract until set aside by the representee: see Directors of the Reese River
        Silver Mining Co Ltd v Smith (1869) LR 4 HL 64, 73, 74, per Lord
        Hatherley LC and Adam v Newbigging (1886) 34 Ch D 582, 592, per
        Bowen LJ. A typical case of a voidable contract induced by deceit is one in
        which C overpays for a house as the result of a fraudulent mispresentation by     F
        D as to its physical condition. In such a case, when C pays over the purchase
        price he intends D to become the legal and beneÞcial owner of it, as D does;
        and D has a like intention in relation to the house when he assures it to C on
        completion. The contract remains voidable despite completion; but until it
        is avoided those respective beneÞcial entitlements to price and house remain
        the same. Mr SmithÕs submission involves a reversal of that ordinary              G
        principle. On his argument, as from the moment of completion D becomes a
        trustee of the purchase money for CÑand presumably C becomes a trustee
        of the house for D, since C cannot at the same time be beneÞcially entitled to
        both house and price. Mr SmithÕs submission to the e­ect that D becomes a
        trustee of the money for C at the moment it is paid overÑand that in the
        present case Westland or WIB became a trustee of the money for Mr Mimran
                                                                                          H
        immediately the money was advancedÑis, in my judgment, incorrect. What
        the position is when and if, on discovery of the fraud, C elects to rescind the
        contract of course raises a di­erent question.
            109 For authority in support of his primary proposition, Mr Smith
        relied on these obiter observations of Lord Browne-Wilkinson in
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 38 of 74

                                                                                          317
          [2005] Ch                                                   Shalson v Russo (Ch D)
                                                                                     Rimer J

      A   Westdeutsche Landesbank Girozentrale v Islington London Borough
          Council [1996] AC 669, 715Ð716:
                ÔÔThe stolen bag of coins
                ÔÔThe argument for a resulting trust was said to be supported by the
             case of a thief who steals a bag of coins. At law those coins remain
             traceable only so long as they are kept separate: as soon as they are mixed
      B      with other coins or paid into a mixed bank account they cease to be
             traceable at law. Can it really be the case, it is asked, that in such
             circumstances the thief cannot be required to disgorge the property
             which, in equity, represents the stolen coins? Moneys can only be traced
             in equity if there has at some stage been a breach of Þduciary duty, i e if
             either before the theft there was an equitable proprietary interest (e g the
             coins were stolen trust moneys) or such interest arises under a resulting
      C
             trust at the time of the theft or the mixing of the moneys. Therefore, it is
             said, a resulting trust must arise either at the time of the theft or when the
             moneys are subsequently mixed. Unless this is the law, there will be no
             right to recover the assets representing the stolen moneys once the moneys
             have become mixed.
                ÔÔI agree that the stolen moneys are traceable in equity. But the
      D      proprietary interest which equity is enforcing in such circumstances arises
             under a constructive, not a resulting, trust. Although it is di±cult to Þnd
             clear authority for the proposition, when property is obtained by fraud
             equity imposes a constructive trust on the fraudulent recipient: the
             property is recoverable and traceable in equity. Thus, an infant who has
             obtained property by fraud is bound in equity to restore it: Stocks v
             Wilson [1913] 2 KB 235, 244, R Leslie Ltd v Sheill [1914] 3 KB 607.
      E
             Moneys stolen from a bank account can be traced in equity: Bankers
             Trust Co v Shapira [1980] 1 WLR 1274, 1282cÐe: see also McCormick v
             Grogan (1860) LR 4 HL 82, 97.ÕÕ
              110 I do not Þnd that an easy passage. As to the Þrst paragraph, a thief
          ordinarily acquires no property in what he steals and cannot give a title to it
          even to a good faith purchaser: both the thief and the purchaser are
      F
          vulnerable to claims by the true owner to recover his property. If the thief
          has no title in the property, I cannot see how he can become a trustee of it for
          the true owner: the owner retains the legal and beneÞcial title. If the thief
          mixes stolen money with other money in a bank account, the common law
          cannot trace into it. Equity has traditionally been regarded as similarly
          incompetent unless it could Þrst identify a relevant Þduciary relationship,
      G   but in many cases of theft there will be none. The fact that, traditionally,
          equity can only trace into a mixed bank account if that precondition is Þrst
          satisÞed provides an unsatisfactory justiÞcation for any conclusion that the
          stolen money must necessarily be trust money so as to enable the
          precondition to be satisÞed. It is either trust money or it is not. If it is not, it
          is not legitimate artiÞcially to change its character so as to bring it within the
          supposed limits of equityÕs powers to trace: the answer is to develop those
      H
          powers so as to meet the special problems raised by stolen money.
              111 As to Lord Browne-WilkinsonÕs more general proposition in the
          second paragraph that property obtained by fraud is automatically held by
          the recipient on a constructive trust for the person defrauded, I respectfully
          regard the authorities he cites as providing less than full support for it. At
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 39 of 74

        318
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        any rate, they do not in my view support the proposition that property            A
        transferred under a voidable contract induced by fraud will immediately
        (and prior to any rescission) be held on trust for the transferor.
           112 The Þrst two cases related to void rather than voidable
        transactions, and so are not of direct present assistance. They concerned the
        rights of plainti­s who had been induced to deal with infants who had
        falsely represented themselves as being of full age. Under section 1 of the
                                                                                          B
        Infants Relief Act 1874 (37 & 38 Vict c 62) all contracts for money lent or to
        be lent, or goods supplied or to be supplied, were absolutely void. In Stocks
        v Wilson [1913] 2 KB 235 the infant had not paid for the goods supplied and
        had sold part of them for £30. It was held he was liable to account to the
        vendor for that sum. Lush J explained, at pp 242Ð244, that the infant could
        not be sued either in contract or in tort, but that:
                                                                                          C
             ÔÔWhat the court of equity has done in cases of this kind is to prevent
          the infant from retaining the beneÞt of what he has obtained by reason of
          his fraud. It has done no more than this, and this is a very di­erent thing
          from making him liable to pay damages or compensation for the loss of
          the other partyÕs bargain. If the infant has obtained property by fraud he
          can be compelled to restore it; if he has obtained money he can be
          compelled to refund it. If he has not obtained either, but has only             D
          purported to bind himself by an obligation to transfer property or to pay
          money, neither in a court of law nor a court of equity can he be compelled
          to make good his promise or to make satisfaction for its breach . . . The
          equitable liability depends, not on the validity of the contract, but on the
          fact that the defendant while an infant obtained goods from the plainti­
          by a false and fraudulent representation.ÕÕ                                     E
           113 Those observations, taken at face value, may perhaps be regarded
        as supporting the view that the infant becomes a trustee of the goods for the
        unpaid vendor. But I regard the fuller analysis of the position by the Court of
        Appeal in R Leslie Ltd v Sheill [1914] 3 KB 607 as tending to undermine any
        such support. The Sheill case was a case in which the plainti­s had been
        induced to lend the infant £400 which he had not repaid, and they sought to       F
        recover the money. The judge entered judgment against the infant, but the
        Court of Appeal reversed his decision. Lord Sumner said, in R Leslie Ltd v
        Sheill [1914] 3 KB 607, 618Ð619, by way of explanation of the decision in
        Stocks v Wilson [1913] 2 KB 235 and for his decision in the Sheill case, that:
             ÔÔI think it is plain that Lush J conceived himself to be merely applying
          the equitable principle of restitution. The form of the claim was that, by      G
          way of equitable relief, the infant should be ordered to pay the reasonable
          value of the goods, which he could not restore because he had sold them.
          The argument was that equity would not allow him to keep the goods and
          not pay for them, that if he kept the property he must discharge the
          burthen, and that he could not better his position by having put it out of
          his power to give up the property . . . The learned judge thought that the
                                                                                          H
          fundamental principle in In re King, Ex p Unity Joint Stock Mutual
          Banking Association (1858) 3 De GJ & J 63 was a liability to account for
          the money obtained by the fraudulent representation, and that in the case
          before him there must be a similar liability to account for the proceeds of
          the sale of the goods obtained by this fraud. If this be his ratio decidendi,
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 40 of 74

                                                                                       319
          [2005] Ch                                                 Shalson v Russo (Ch D)
                                                                                   Rimer J

      A     though I have di±culty in seeing what liability to account there can be
            (and certainly none is named in In re King), the decision in Stocks v
            Wilson [1913] 2 KB 235 is distinguishable from the present case and is
            independent of the above dictum, and I need express no opinion about it.
            In the present case there is clearly no accounting. There is no Þduciary
            relation: the money was paid over in order to be used as the defendantÕs
            own and he has so used it and, I suppose, spent it. There is no question of
      B
            tracing it, no possibility of restoring the very thing got by the fraud,
            nothing but compulsion through a personal judgment to pay an
            equivalent sum out of his present or future resources, in a word nothing
            but a judgment in debt to repay the loan. I think this would be nothing
            but enforcing a void contract. So far as I can Þnd, the Court of Chancery
            never would have enforced any liability under circumstances like the
      C     present, any more than a court of law would have done so, and I think
            that no ground can be found in the present judgment, which would be an
            answer to the Infants Relief Act.ÕÕ
             114 I will not also refer to the judgments of Kennedy LJ and
          A T Lawrence J, but say in summary that I Þnd it di±cult to deduce from the
          reasoning in R Leslie Ltd v Sheill [1914] 3 KB 607 that either the defendant
      D   in that case, or the defendant in Stocks v Wilson [1913] 2 KB 235, could be
          (or was regarded as becoming) a trustee of the property or money paid to
          him as a result of his fraud. If the defendant in the Sheill case had been so
          regarded, then in principle he would have been liable to make good the trust
          fund he had spent, and to restore it to the plainti­. But the court made no
          such suggestion. Having spent the money, the defendant was regarded as o­
      E   the restitutionary hook. I also do not understand how property or money
          purportedly passing from C to D under a void contract can be held by D as a
          trustee for C: D acquires no proprietary interest in it, the entirety of which is
          retained by C, and so D holds no interest in respect of which he can be a
          trustee. CÕs proprietary rights entitle him to recover the property, but his
          claim to do so cannot and does not need to be dependent on the existence of
          a supposed trust relationship.
      F      115 Nor, with respect, do I regard McCormick v Grogan LR 4 HL 82 as
          carrying the weight which Lord Browne-Wilkinson attached to it. In
          Halifax Building Society v Thomas [1996] Ch 217, McCormickÕs case was
          cited to the Court of Appeal as supporting the proposition that property
          acquired by fraud becomes held on trust for the victim, a view which that
          court was not prepared to accept. Peter Gibson LJ said, at p 228, that the
      G   relevant statement in McCormickÕs case
                ÔÔmust be read in the context in which it was made, namely the
             jurisdiction where a secret trust is alleged. It cannot be elevated into a
             universal principle that wherever there is personal fraud the fraudster will
             become a trustee for the party injured by the fraud.ÕÕ
          Judgment in Halifax Building Society v Thomas [1996] Ch 217 was
      H
          delivered on 29 June 1995. The argument in Westdeutsche Landesbank
          Girozentrale v Islington London Borough Council [1996] AC 669 in the
          House of Lords concluded on 13 July 1995, judgment was given on 22 May
          1996 and the Halifax case was not mentioned by Lord Browne-Wilkinson in
          his speech. I respectfully prefer the Court of AppealÕs more cautious
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 41 of 74

        320
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        approach as to the weight to be attached to McCormick v Grogan LR 4 HL            A
        82. So did Ferris J in Box v Barclays Bank [1998] LloydÕs Rep Bank 185,
        200, when he too was asked to treat McCormickÕs case as establishing
        the wide principle that Lord Browne-Wilkinson derived from it. Ferris J
        concluded his consideration of the authorities by saying, at p 201, that he did
        not think that Lord Browne-Wilkinson could be taken to have been laying
        down a principle applicable to all cases of fraud.
                                                                                          B
           116 That leaves the reliance Lord Browne-Wilkinson placed on Bankers
        Trust Co v Shapira [1980] 1 WLR 1274, the well-known decision of the
        Court of Appeal as to the courtÕs willingness to give claimants all necessary
        interlocutory assistance in tracing assets in respect of which they claim
        proprietary rights. Lord Denning MR said, at p 1282:
             ÔÔIt should only be done when there is a good ground for thinking the
                                                                                          C
          money in the bank is the plainti­Õs moneyÑas, for instance, when the
          customer has got the money by fraudÑor other wrongdoingÑand paid it
          into his account at the bank. The plainti­ who has been defrauded has a
          right in equity to follow the money.ÕÕ
           117 The case concerned claims by the bank to trace money it had paid
        out on cheques said to have been forged. The bankÕs claim can be
                                                                                          D
        characterised as founded on deceit and so analogous to the present claim and
        also, I consider, to the bankÕs claim in Banque Belge pour lÕEtranger v
        Hambrouck [1921] 1 KB 321. By the time the court was seised of the
        matter, the bank had (as in the Banque Belge case) at least impliedly
        rescinded the transaction and was asserting a proprietary claim to follow
        what it said was its own money. The decision does not in my view cast any
        direct light on where the beneÞcial entitlement to the money was                  E
        immediately after it was paid out by the bank and before the implied
        rescission. Ferris J, in Box v Barclays Bank [1998] LloydÕs Rep Bank 185,
        did not, I infer, regard Bankers Trust Co v Shapira [1980] 1 WLR 1274 as
        supporting Lord Browne-WilkinsonÕs general proposition, although he did
        not discuss it.
           118 Mr Smith also relied by way of support for his primary submission
                                                                                          F
        on Bingham JÕs decision in Neste Oy v Lloyds Bank plc [1983] 2 LloydÕs Rep
        658, which Lord Browne-Wilkinson might have added to his own list, but
        did not. Bingham J, at pp 665Ð666, drew on Goulding JÕs decision in Chase
        Manhattan Bank NA v Israel-British Bank (London) Ltd [1981] Ch 105,
        and similarly espoused a general principle that money paid as a result of
        accident, mistake or fraud would become held on a constructive trust by the
        recipient. But the Chase case has since been criticised, including by Lord        G
        Browne-Wilkinson in the Westdeutsche case [1996] AC 669, 714Ð715, and
        in Box v Barclays Bank Ferris J expressed his view that (in e­ect) the
        principle favoured by Bingham J was essentially founded on the availability
        of a remedial constructive trust in English law, whereas such a trust has at
        present no recognised role: see the Westdeutsche case, p 716, and In re Polly
        Peck International plc (No 2) [1998] 3 All ER 812. I also respectfully share
                                                                                          H
        the caution with which Ferris J regarded the existence of the general
        principle which Bingham J applied in the Neste Oy case.
           119 In my view, the position immediately after the making by
        Mr Mimran of each of his loans to Westland was that the money advanced
        became WestlandÕs property both legally and beneÞcially: that is what
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 42 of 74

                                                                                      321
          [2005] Ch                                                Shalson v Russo (Ch D)
                                                                                  Rimer J

      A   Mr Mimran intended should happen and that is what did happen. In place
          of his money, Mr Mimran acquired a chose in action in the nature of a right
          to claim repayment by Westland of the money so advanced. The money
          itself became WestlandÕs to do as it liked with. I reject the argument that in
          equity the money remained Mr MimranÕs from the moment it was paid over.
             120 However, following the discovery of his fraud, Mr Mimran
          brought his Part 20 claim. He joined as defendants not just Westland, but
      B
          also Mr Russo and WIB. His claim is not merely for repayment by Westland,
          which would be unanswerable but pointless. It is a restitutionary claim
          against all three, including claims to trace the whereabouts of the money
          advanced. It does not in terms ask that the loan contracts be rescinded, or
          claim declarations that they have been, but Mr Smith submitted that the
          mere making of the claims amounted to an implied rescission of the loan
      C   contracts, and he relied on the observations of Atkin LJ in Banque Belge
          pour lÕEtranger v Hambrouck [1921] 1 KB 321, 332. By contrast, Mr Trace
          submitted that the Mimran parties could not claim to have rescinded the
          loan contracts, and that it was now too late for them to do so. There was no
          evidence satisfying me that Mr Mimran had unequivocally a±rmed the loan
          contracts since discovering the frauds, and I accept that his issue of the Part
      D   20 claims (the proprietary claims in which are consistent only with an
          implied rescission) did evince a su±cient intention to rescind them.
             121 The question then arises as to the consequence of such rescission.
          I had virtually no argument on this, Mr Smith devoting the bulk of his e­ort
          to his primary argument and Mr Trace asserting that there was no question
          of there having been a rescission. However, I did understand Mr SmithÕs
          secondary position to be that, if it was necessary for him to rely on
      E   rescission, then rescission there had indeed been and its e­ect was to revest
          in Mr Mimran the title to the money he had been induced to advance to
          Westland, carrying with it a right to trace it onwards.
             122 Rescission is an act of the parties which, when validly e­ected,
          entitles the party rescinding to be put in the position he would have been in if
          no contract had been entered into in the Þrst place. It involves a giving and
      F   taking back on both sides. If it is necessary to have recourse to an action in
          order to implement the rescission, the court will make such orders as are
          necessary to put both contracting parties into the position they were in
          before the contract was made. There is, however, also a line of authority
          supporting the proposition that, upon rescission of a contract for fraudulent
          misrepresentation, the beneÞcial title which passed to the representor under
          the contract revests in the representee. The representee then enjoys a
      G   su±cient proprietary title to enable him to trace, follow and recover what,
          by virtue of such revesting, can be regarded as having always been in equity
          his own property. This may be an essential means of achieving a proper
          restoration of the original position if the representor has in the meantime
          parted with the property and is ostensibly a man of straw unable to satisfy
          the courtÕs orders for restoration of the original position.
      H      123 Early support for this is to be found in Small v Attwood (1832) You
          407, 533Ð538. Moving to the last century, in Banque Belge pour lÕEtranger
          v Hambrouck [1921] 1 KB 321, 332, Atkin LJ said:
               ÔÔI will assume therefore that this is a case not of a void but of a
            voidable transaction by which Hambrouck obtained a title to the money
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 43 of 74

        322
        Shalson v Russo (Ch D)                                                [2005] Ch
        Rimer J

          until the plainti­s elected to avoid his title, which they did when they         A
          made their claim in this action. The title would then revest in the
          plainti­s subject to any title acquired in the meantime by any transferee
          for value without notice of the fraud.ÕÕ
        Bankes LJ also assumed that Hambrouck obtained a voidable title to the
        money: see p 325. The Court of Appeal held that the bank was entitled to
        trace the money into an account in the name of HambrouckÕs mistress and to         B
        recover it. In Lonrho plc v Fayed (No 2) [1992] 1 WLR 1, 12, Millett J said:
             ÔÔIt may well be that if the representee elects to avoid the contract and
          set aside a transfer of property made pursuant to it the beneÞcial interest
          in the property will be treated as having remained vested in him
          throughout, at least to the extent necessary to support any tracing claim.ÕÕ
                                                                                           C
        Millett J said much the same, this time with more conÞdence, in El Ajou v
        Dollar Land Holdings plc [1993] 3 All ER 717, 734:
             ÔÔBut if the other victims of the fraud can trace their money in equity it
          must be because, having been induced to purchase the shares by false and
          fraudulent misrepresentations, they are entitled to rescind the transaction
          and revest the equitable title to the purchase money in themselves, at least     D
          to the extent necessary to support an equitable tracing claim: see Daly v
          Sydney Stock Exchange Ltd (1986) 160 CLR 371, 387Ð390 per
          Brennan J. There is thus no distinction between their case and the
          plainti­Õs. They can rescind the purchases for fraud, and he for the
          bribery of his agent; and each can then invoke the assistance of equity to
          follow property of which he is the equitable owner. But, if this is correct,
          as I think it is, then the trust which is operating in these cases is not some   E
          new model remedial constructive trust, but an old-fashioned institutional
          resulting trust.ÕÕ
        Tuckey J recognised the same principle in Bank Tejerat v Hong Kong and
        Shanghai Banking Corpn (CI) Ltd [1995] 1 LloydÕs Rep 239, 248; and
        Millett LJ reverted to it in Bristol and West Building Society v Mothew
        [1998] Ch 1, 23, when he referred to his earlier quoted observations in El         F
        Ajou v Dollar Land Holdings plc and said that, in making the suggestion he
        did, he was
             ÔÔconcerned to circumvent the supposed rule that there must be a
          Þduciary relationship or retained beneÞcial interest before resort may be
          had to the equitable tracing rules . . . Until the equitable tracing rules are
          made available in support of the ordinary common law claim for money             G
          had and received some problems will remain incapable of sensible
          resolution.ÕÕ
           124 These authorities support the view that, upon the implied rescission
        of the loan contracts, Mr Mimran became entitled to assert a proprietary
        interest in the money he advanced to Westland, being an interest which
                                                                                           H
        would then entitle him to trace the money further. I should, however,
        mention certain obiter views of the Privy Council in In re Goldcorp
        Exchange Ltd [1995] 1 AC 74. The judgment of the Board was delivered by
        Lord Mustill who, at pp 102Ð104, expressed the view that the consequence
        of any rescission by the purchasers of their purchase contracts for
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 44 of 74

                                                                                        323
          [2005] Ch                                                 Shalson v Russo (Ch D)
                                                                                   Rimer J

      A   misrepresentation (there had in fact been no such rescissions) would be to
          entitle the purchasers merely to personal rights to recover the money paid
          under the contracts, but would not entitle them to any sort of proprietary
          right in respect of such money. Lord Mustill said, at pp 102Ð103:
                 ÔÔUpon payment by the customers the purchase moneys became, and
             rescission or no rescission remained, the unencumbered property of the
      B      company. What the customers would recover on rescission would not be
             ÔtheirÕ money, but an equivalent sum. Leaving aside for the moment the
             creation by the court of a new remedial proprietary right, to which totally
             di­erent considerations would apply, the claimants would have to
             contend that in every case where a purchaser is misled into buying goods
             he is automatically entitled upon rescinding the contract to a proprietary
             right superior to those of all the vendorÕs other creditors, exercisable
      C
             against the whole of the vendorÕs assets. It is not surprising that no
             authority could be cited for such an extreme proposition. The only
             possible exception is In re Eastgate; Ex p Ward [1905] 1 KB 465. Their
             Lordships doubt whether, correctly understood, the case so decides, but if
             it does they decline to follow it.ÕÕ
              125 The report of the argument in In re Goldcorp Exchange Ltd [1995]
      D
          1 AC 74, 80 shows that the Board was referred to El Ajou v Dollar Land
          Holdings plc [1993] 3 All ER 717, but to none of the other authorities to
          which I have referred on the proprietary consequences of a rescission. Taken
          in isolation Lord MustillÕs observations might be read as suggesting that the
          approach they favoured is wrong, and that upon rescission of a voidable
          contract induced by misrepresentation the representee has at most a
      E   personal claim for the repayment of money paid under it. If so, that would
          appear to impose serious limitations on the remedies available to those who
          have been induced into such contracts. In particular, I cannot see how the
          bank in Banque Belge pour lÕEtranger v Hambrouck [1921] 1 KB 321 could
          have achieved the recovery it did from the fraudsterÕs mistress, since unless
          the rescission operated retrospectively to revest in the bank a proprietary
          title to the money su±cient to justify a tracing claim, the mistressÕs plea that
      F
          the fraudster had given her the money ought to have been an answer to the
          bankÕs claim. Similarly, I do not follow on what basis the court could have
          considered it appropriate to give the bank in Bankers Trust Co v Shapira
          [1980] 1 WLR 1274 the assistance it did with regard to tracing the
          whereabouts of the money of which it had been defrauded.
              126 I doubt, however, if in fact there is any di­erence of approach
      G   between the views expressed in In re Goldcorp Exchange Ltd [1995] 1 AC 74
          and those expressed in the other cases. Lord Millett is a judge whose views
          in this area of the law command the very highest respect. First, he was
          careful to qualify his observations by saying that the e­ect of the revesting
          was ÔÔat leastÕÕ to entitle the claimant to set up a tracing claim. Secondly, he
          was not focusing on the type of situation to which the Privy Council was
          directing its comments in the Goldcorp case, namely one in which the
      H
          representeeÕs purchase price, when paid over, became subject to a ßoating
          charge granted by the representor, and the assumed rescission followed its
          crystallisation. It is no part of the philosophy of the revesting theory that all
          intermediate transactions occurring prior to the rescission can be undone.
          Until rescission, the property is vested in the representor; and if it is disposed
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 45 of 74

        324
        Shalson v Russo (Ch D)                                                [2005] Ch
        Rimer J

        of to a good faith purchaser, that purchaser will obtain a title which will be     A
        unimpeachable after any rescission. Such purchasers would include the
        representorÕs chargees. I read Lord MustillÕs observations in the Goldcorp
        case as saying no more than this. Similarly, if a representor company were to
        go into compulsory liquidation before any rescission, its assets would cease
        to be beneÞcially part of its property and would become subject to the
        statutory scheme in favour of creditors of the nature discussed in Ayerst v
                                                                                           B
        C & K (Construction) Ltd [1976] AC 167; and I should be surprised if any
        subsequent rescission entitled the representee to say that the property
        transferred to the company under the voidable contract must be regarded as
        having at all time been his property so as to fall outside that scheme. But in
        cases in which third party rights such as this have not accrued, I would not
        wish to exclude the possibility that the representor might be able to assert
        the proprietary rights arising on rescission which the line of authority to        C
        which I have referred supports. Such a claim would not involve giving him
        any preferential rights over creditors: it would merely assert his right to
        recover property in which they can have no interest.
           127 I propose, therefore, to follow the guidance given in the Banque
        Belge pour lÕEtranger v Hambrouck [1921] 1 KB 321 line of authorities.
        I hold, therefore, that upon the implied rescission of the loan contracts
                                                                                           D
        e­ected by the bringing of his Part 20 claim, Mr Mimran had revested in him
        the property in the money he advanced to Westland entitling him at least to
        trace it into assets into which it was subsequently applied.

        (ii) Is Mr Mimran entitled to the beneÞt of a Quistclose trust?
            128 As an alternative argument in support of Mr MimranÕs claim to a
        proprietary interest in the money advanced to Westland, Mr Smith                   E
        submitted that Mr MimranÕs loans were made on the basis that the money
        lent could be used only for the purposes of property investments by Westland
        and that, subject to this, they were held on trust for him. It is said that none
        of the money was so usedÑnor did Mr Russo ever intend so to use itÑand
        so was always held by Westland beneÞcially for him. Reliance is placed on
        Quistclose Investments Ltd v Rolls Razor Ltd [1970] AC 567, a case too well        F
        known to need further explanation. It is primarily a question of fact as to
        whether, in any particular case, a Quistclose trust has been created.
            129 I will deal with this shortly since in my view the evidence does not
        establish such a trust. All it proves is that Mr Russo and Mr Mimran agreed
        to form a company, Westland, to which they were each to make loans and
        which would invest the money lent in property. There was no agreement
        between them that the money lent by Mr Mimran could only be used for               G
        property investment purposes and that, subject to being so used, it was to be
        held on trust for him personally. No doubt Mr Mimran only made his
        advances in the expectation that Westland would only use them for property
        investmentsÑthat was why Westland was established in the Þrst placeÑbut
        it does not follow that, in default, it was part of the agreement that the
        money belonged in equity to him. There was no express agreement to this
                                                                                           H
        e­ect, and nor is there any basis for regarding the parties as having impliedly
        so agreed. Further, the fact that his money was not to be kept in a separate
        account, but was (as I Þnd Mr Mimran understood) liable to be mixed with
        other Westland money, in particular with any loans which Mr Russo made in
        accordance with the initial agreement, points away from any intention to
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 46 of 74

                                                                                     325
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A   create a trust: see In re Andrabell Ltd [1984] 3 All ER 407, 415Ð416, per
          Peter Gibson J and R v Clowes (No 2) [1994] 2 All ER 316, 325Ð326, per
          Watkins LJ. In Quistclose Investments Ltd v Rolls Razor Ltd [1970] AC 567,
          the parties went to the lengths of placing the money in a separate account
          opened specially for the purpose of the payment.
             130 In Twinsectra Ltd v Yardley [2002] 2 AC 164, 185, para 73, Lord
          Millett said:
      B
               ÔÔA Quistclose trust does not necessarily arise merely because money is
            paid for a particular purpose. A lender will often inquire into the purpose
            for which a loan is sought in order to decide whether he would be justiÞed
            in making it. He may be said to lend the money for the purpose in
            question, but this is not enough to create a trust; once lent the money is at
            the free disposal of the borrower. Similarly payments in advance for
      C
            goods or services are paid for a particular purpose, but such payments do
            not ordinarily create a trust. The money is intended to be at the free
            disposal of the supplier and may be used as part of his cashßow.
            Commercial life would be impossible if this were not the case.ÕÕ
          Those observations are directly in point. I hold that no Quistclose trust was
          created in the present case, and that this line of argument does not enable
      D
          Mr Mimran to set up a proprietary interest in the money he paid to the credit
          of WestlandÕs account with WIB, let alone to any money in WIBÕs account
          with PKB.

          (iii) Did Mr Russo owe Mr Mimran Þduciary duties in respect of the moneys
          advanced to Westland?
      E       131 This is the third alternative way in which Mr Mimran seeks to
          establish that he had a proprietary interest in the money he advanced to
          Westland. The proposition is that Mr Russo had undertaken to act in
          Mr MimranÕs interests with regard to the application of the money
          advanced; that Mr Russo was in a position to deal with the money in a way
          which could or would a­ect Mr MimranÕs interests; that Mr Mimran was
      F
          vulnerable to an abuse by Mr Russo of the position he occupied with regard
          to dealing with the money so advanced; and that Mr Mimran had not agreed
          to Mr Russo applying the money merely in his own interests. It is said that
          these ingredients combined to result in Mr Russo becoming a Þduciary for
          Mr Mimran with regard to the money the latter advanced to Westland, so
          giving Mr Mimran a right to trace the money when it was misapplied by
          Mr Russo in breach of his Þduciary obligations.
      G       132 I do not accept that Mr Russo became such a Þduciary. The
          argument ignores that the Russo/Mimran venture was one they agreed was
          to be conducted through Westland. When Mr Mimran made his loans, the
          money so advanced became (as he intended) WestlandÕs money: it ceased to
          be his own money. Mr Russo was not a director of Westland, but I Þnd that
          he gave the instructions as to the dealings with WestlandÕs money, and
          I accept that he owed Þduciary duties with regard to such dealings. But any
      H
          such duties would have been owed only to Westland, not to Mr Mimran,
          since the dealings related to WestlandÕs money, not to Mr MimranÕs. It may
          be that the Westland venture can be characterised as a joint venture between
          Mr Russo and Mr Mimran personally. But I do not consider that this entitles
          Mr Mimran to say that, with regard to the Westland money, Mr Russo owed
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 47 of 74

        326
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        separate Þduciary duties to him as well. They chose to conduct their venture      A
        through a company, and it is simply to the company that each would have
        owed Þduciary duties. Nor can I see any reason why the duties should need
        to be regarded as being owed more widely than that. If Mr Russo breached
        his duties to Westland and misapplied its money, it would be open to
        Mr MimranÑif necessary, by a derivative actionÑto bring proceedings for
        WestlandÕs beneÞt against Mr Russo. I do not, therefore, accept this third
                                                                                          B
        alternative way of putting Mr MimranÕs case.

        (c) Is Mr Mimran entitled to trace his payments into WIBÕs PKB account?
           133 Having accepted that the implied rescission of the loan contracts
        was e­ective to revest in Mr Mimran a title to the money advanced to
        Westland, the next question is whether he is entitled to trace his money into
        WIBÕs PKB account, and thence elsewhere. No suggestion has been                   C
        advanced that his claim involves an impermissible competition with
        WestlandÕs rights. As for WIB, it is in liquidation, but it has withdrawn its
        own tracing claims, and so Mr MimranÕs claim involves no competition with
        WIB, nor does it seek to establish any proprietary priority over its creditors.
           134 Mr Trace submitted that any tracing claim to which Mr Mimran
        may be entitled is conÞned to tracing through the Westland/WIB account.           D
        He said that whilst the money Mr Mimran advanced was actually paid into
        the WIB/PKB account, the money in this account belonged beneÞcially to
        WIB and no right to trace into it could arise. Mr Smith submitted that there
        can be no question of tracing through the Westland/WIB account, since the
        bulk of the relevant entries are Þctitious so that any tracing exercise is
        impossible. I agree with Mr Smith about that, but it does not automatically
        lead to the conclusion that Mr Mimran must instead be entitled to trace into      E
        the WIB/PKB account.
           135 I have, however, come to the conclusion that Mr Mimran is entitled
        so to trace his money. If WIB were an innocent, independent bank, in no
        way privy to Mr RussoÕs dishonesty, I would agree with Mr Trace that there
        could be no question of any tracing into its PKB account. The Mimran
        money credited to that account is to be regarded as having been paid in by        F
        Westland, and the ordinary principle is that money paid by a customer to its
        bank becomes the bankÕs property beneÞcially and the bank assumes a
        personal liability in debt to the customer: Space Investments Ltd v Canadian
        Imperial Bank of Commerce Trust Co (Bahamas) Ltd [1986] 1 WLR 1072,
        1073, per Lord Templeman and Foskett v McKeown [2001] 1 AC 102, 128,
        per Lord Millett. But whilst I agree with Mr Trace that WIB was a genuine
        bank, I Þnd that the conduct of its banking business was, during the relevant     G
        period, thoroughly dishonest, manifested by its creation of the false
        statements. This was either the personal work of, or was instigated by,
        Mr Russo, the purpose being both to deceive and to cover the tracks of his
        deception, but the statements were WIB statements. Mr MimranÕs various
        loans were procured by Mr RussoÕs dishonesty, and I Þnd that knowledge of
        that dishonesty is to be attributed to WIB, of which he had in all relevant
                                                                                          H
        respects de facto control. Mr Russo and WIB were at all times on notice of
        the facts giving rise to Mr MimranÕs equity to rescind the loan transactions
        and to recover the money he advanced under them; in particular, WIB was
        (a) on such notice when it received Mr MimranÕs money into its account
        with PKB, and (b) knew that the entries in WestlandÕs own account with it
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 48 of 74

                                                                                        327
          [2005] Ch                                                 Shalson v Russo (Ch D)
                                                                                   Rimer J

      A   were su±ciently Þctitious as to make impossible any following or tracing of
          money through that account. In my view, WIB cannot be in any better
          position as regards Mr MimranÕs tracing claim than was the mistress in
          Banque Belge pour lÕEtranger v Hambrouck [1921] 1 KB 321. I hold that, in
          principle, Mr Mimran was entitled to trace his money into and through
          WIBÕs account with PKB.
      B
          (d) Was the WIB/PKB current account overdrawn?
             136 WIB had a current account with PKB, subdivided into 13 di­erent
          currency sub-accounts, although it is agreed that for present purposes they
          should be treated as consolidated into one account (ÔÔthe current accountÕÕ).
          In addition, WIB had the beneÞt of the various deposit and call accounts
          which PKB held for it at other Þnancial institutions, which I have earlier
      C   referred to as ÔÔthe deposit accountsÕÕ. The evidence analyses the state of
          account at the date of each Mimran payment, and shows that, unless the
          deposit accounts are treated as consolidated with the current account, the
          current account was overdrawn at the time of the Þrst two payments. With
          one qualiÞcation, they simply operated to reduce WIBÕs overdraft on the
          current account. Even if the deposit accounts are treated as so consolidated,
      D
          the current account was still overdrawn at the time of the last two payments:
          they again simply reduced the overdraft. The qualiÞcation is that whilst
          most of the Þrst payment of US$3.5m also went to reduce the overdraft,
          US$899,702 of it created a credit balance in that sum, although the account
          was again overdrawn by the time of each of the three later payments.
             137 The Þrst question I have to decide is whether, for the purpose of
          conducting any tracing exercise, it is appropriate to consolidate the current
      E   account with the deposit accounts. That will enable Mr Mimran to say that
          it was in credit, at least at the time of his Þrst two payments, and so he will in
          turn be entitled to say that his Þrst two payments can be traced into an asset
          represented by that account. Mr Smith submitted that the accounts can and
          should be consolidated. He relied on the fact that in its overall reconciliation
          of its position from time to time with WIB, PKB brought the deposit
      F
          accounts into consideration. He said also that clause 3 of the agreement of
          15 March 1996 provided that deposits could only be placed ÔÔwithin the
          limits of [WIBÕs] existing credit balancesÕÕ and so PKB must have regarded
          the current account as being and remaining in credit or else it could not have
          created the deposit accounts without being in breach of clause 3. Mr Trace
          argued against any consolidation.
             138 I prefer, and accept, Mr TraceÕs submission. I see no justiÞcation
      G   for the suggested consolidation. The current account was in overdraft, a
          feature resulting in WIB incurring a liability to pay interest charges to PKB.
          The deposit accounts were in credit, but they were quite separate accounts
          held at other institutions, and held not in the name of WIB but in that of
          PKB. I accept that in its reconciliations from time to time, PKB brought both
          the deposit and current accounts into considerationÑjust as Goldman Sachs
          did in its reconciliation of the position as between itself and David Mimran.
      H
          I do not Þnd that surprising: it is what I would expect. But I do not
          understand why this should justify the court in engaging in the consolidation
          exercise that Mr Mimran invites so as to assist him in his tracing claim. It is
          an entirely artiÞcial one, designed simply to create the impression that
          certain of his payments were paid into a current account which was in credit,
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 49 of 74

        328
        Shalson v Russo (Ch D)                                                  [2005] Ch
        Rimer J

        whereas in fact it was overdrawn. Nor do I follow why the point Mr Smith              A
        made on clause 3 should require some di­erent assessment of the position.
        The purpose of the suggested consolidation is, in e­ect, to create a notional
        balance sheet showing assets exceeding liabilities, and so yielding a Þgure for
        net assets. But it is not possible to trace into net assets: it is only possible to
        trace into assets, and this requires the identiÞcation of the assets in which it is
        said the claimantÕs property is represented. Mr MimranÕs di±culty is that,
                                                                                              B
        with one qualiÞcation, the WIB account into which his money was paid was
        not an asset but a liability; and all his payments did was to reduce that
        liability.
            139 I therefore reject Mr SmithÕs submission that I should consolidate
        the current account with the deposit accounts. Ferris J rejected a similar
        argument in Box v Barclays Bank [1998] LloydÕs Rep Bank 185, 202,
        holding that the overdrawn account must be looked at in isolation, ignoring           C
        the fact that other accounts were in credit. I adopt the same approach in this
        case.
            140 Subject to the mentioned qualiÞcation, this conclusion deals a
        serious blow to Mr MimranÕs tracing claim. That is because it is not possible
        to trace into and through an overdrawn account, because such an account is
        not an asset at all: it is a liability. The consequence is that the claimant
                                                                                              D
        cannot show that his money has become represented by an asset into which
        it is possible to trace: all his money has done is to reduce a liability, and so
        has ceased to exist. This is shown by In re Goldcorp Exchange Ltd [1995]
        1 AC 74, 104Ð105, per Lord Mustill, Bishopsgate Investment Management
        Ltd v Homan [1995] Ch 211, 220Ð221, per Dillon LJ, and, at p 222, per
        Leggatt LJ and Box v Barclays Bank [1998] LloydÕs Rep Bank 185, 203, per
        Ferris J.                                                                             E
            141 In case I were to conclude that the current account is to be regarded
        as overdrawn, Mr Smith submitted that the authorities do not impose an
        absolute bar on tracing. He relied on Dillon LJÕs obiter observations in
        Bishopsgate Investment Management Ltd v Homan [1995] Ch 211, 216Ð
        217, to the e­ect that proof of a connection between the acquisition of a
        particular asset with money from an overdrawn account and
                                                                                              F
        misappropriation from a trust fund enabling the borrowing for the
        acquisition to be repaid might enable the beneÞciary to trace into the asset,
        although Leggatt LJ, at pp 221Ð222, expressed a di­erent view
        (Henry LJ simply agreed with both judgments, although his agreement could
        not have extended to this point). Mr Smith also relied on Evans-Lombe JÕs
        decision in Jyske Bank (Gibraltar) Ltd v Spjeldnaes (unreported) 23 July
        1997, in which the judge expressed his preference for Dillon LJÕs approach,           G
        although he had had no argument on the point. I too respectfully prefer
        Dillon LJÕs approach. But even if it is well founded, I cannot detect any
        evidential connection between the Mosaique payments and the
        misappropriations of Mr MimranÕs money which might be regarded as
        su±cient to enable it to be invoked in this case.
            142 The qualiÞcation I have mentioned is that the e­ect of Mr MimranÕs
                                                                                              H
        Þrst payment of US$3.5m was not only to reduce the overdraft on the
        current account, but to put the account into credit to the tune of
        US$899,702. Although Mr Trace argued otherwise, in principle I accept
        that that sum can be regarded as an asset beneÞcially owned by Mr Mimran,
        and that if it can be traced by any legitimate process into the Mosaique or
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 50 of 74

                                                                                      329
          [2005] Ch                                                Shalson v Russo (Ch D)
                                                                                  Rimer J

      A   elsewhere then (subject to any other defences) it would be open to
          Mr Mimran to claim a proportionate share in any asset into which it might
          be traced. I do, however, face a di±culty in exploring further precisely how
          much of this Þgure might be traceable, since the Mimran partiesÕ evidence
          does not carry out the exercise necessary to enable me to do so. Their
          approach has been to carry out the tracing exercise on the assumption that
          the deposit accounts are consolidated with the current account, one I have
      B
          held to be illegitimate. In case I am wrong on that, I should however, now
          say something about the tracing method adopted by the Mimran parties.

          (e) The nature of the suggested tracing claim
              143 Having performed the consolidation of the current and deposit
          accounts, their chosen method was to recast the consolidated bank
      C   statements by: (i) identifying in one column the balance on the account
          immediately before a relevant payment was made by Mr Mimran (ÔÔthe
          general fundÕÕ); (ii) identifying in a separate column the amount of the
          relevant Mimran payment by which that balance was increased (ÔÔthe trust
          fundÕÕ); (iii) showing subsequent payments out of the account other than in
          respect of the Mosaique as debited exclusively to the general fund; and
      D
          (iv) showing payments out in respect of the Mosaique as being debited
          exclusively to the trust fund. Subsequent receipts into the accounts are
          treated as topping up the general fund. Once the point is reached at which
          the general fund is exhaustedÑresulting in a necessary drawing on the trust
          fund also for the purposes of non-Mosaique paymentsÑany subsequent
          credits of the account are not regarded as replenishing the trust fund. To the
          extent that the exercise shows trust money as having been applied in the
      E   Mosaique, Mr Smith submits that Mr Mimran can trace that money into
          the Mosaique. To the extent that it shows that trust money has been applied
          elsewhere, he accepts it is no longer traceable.
              144 This method is a ÔÔcherry-pickingÕÕ exercise, as Mr Smith
          recognised. But in a case in which the only contest is between the claimant
          seeking to trace (Mr Mimran) and the wrongdoer (WIB/Mr Russo), there is,
      F
          he says, every reason why the latterÕs interests should be subordinated to the
          claimantÕs. Normally, it is presumed that if a trustee uses money from a fund
          in which he has mixed trust money with his own, he uses his own money
          Þrst: In re HallettÕs Estate (1880) 13 Ch D 696. But Mr Smith submits that
          this is not an inßexible rule and that if the trustee can be shown to have made
          an early application of the mixed fund into an investment, the beneÞciary is
          entitled to claim that for himself. He says, and I agree, that this is supported
      G   by In re Oatway [1903] 2 Ch 356. The justice of this is that, if the
          beneÞciary is not entitled to do this, the wrongdoing trustee may be left with
          all the cherries and the victim with nothing. The limitation referred to in the
          penultimate sentence of the previous paragraph is the ÔÔlowest intermediate
          balanceÕÕ rule, illustrated by James Roscoe (Bolton) Ltd v Winder [1915]
          1 Ch 62.
              145 Illustrating this by reference to the US$1.5m Mimran payment on
      H
          27 December 1999, that increased the balance on the consolidated account
          from US$6,901,723.58 to US$8,401,723.58. Of that, the US$1.5m (the
          trust fund) required tracing, and the balance (the general fund) did not. The
          Þrst payment said to be traceable is a payment of US$30,000 on
          28 December 1999 to Sam Navigator, a Mosaique expense. In fact, there
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 51 of 74

        330
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        was also a bank charge of US$19 debited to the account for that payment,          A
        but the Mimran parties suggest that that should not be regarded as part of
        the relevant payment out, or as reducing the balance of the trust fund: their
        position is that bank charges should be treated as paid out of the general
        fund. The net result of this exercise, after treating other Mosaique payments
        as payable out of the US$1.5m trust fund, is that US$867,956.20 of that
        fund is said to be traceable into the Mosaique, but the balance is not. A like    B
        exercise with regard to the US$3.5m shows that US$3,209,672.55 is
        traceable into the Mosaique. The overall result is that a total of
        US$4,077,628.55 of the Þrst two payments is said to be so traceable. The
        Mimran parties accept that, even after a consolidation of the current and
        deposit accounts, the consolidated account was overdrawn at the time of the
        last two Mimran payments, but they have also performed an exercise
        directed at showing that these payments are also traceableÑthis has               C
        necessitated a presumption that at the material time PKB held assets of
        WIB that more than covered the overdrawn balances. The performance of
        this exercise produced the claim that a further US$823,583.83 is said to be
        traceable.
           146 The Mimran partiesÕ method does not, however, reduce the trust
        fund even by payments out that WIB actually made to Mr Mimran. Thus in            D
        relation to the US$3.5m credit on 13 April 1999, which thereupon became a
        trust fund requiring tracing, there was a payment to Mr Mimran on 3 August
        1999 of US$175,020, but that is not treated as reducing the trust fund. The
        reason for that is that an assumption has been made that that represents the
        repayment of other debts to Mr Mimran, so that it is open to the Mimran
        parties to elect whether to trace into that payment or into other assets. Their
        case is that they are entitled to cherry-pick and trace into the Mosaique. In     E
        principle, I agree. On the footing that the payments to Mr Mimran are in
        satisfaction of some debt unrelated to the Westland advances, they cannot be
        regarded as repayments of trust money. They did not purport to be that, and
        the only e­ect of so treating them is to appropriate them to the discharge of
        an obligation quite di­erent from that which they in fact discharged.
           147 As regards the Shalson parties, Mr Smith submits that their                F
        interests can be ignored in the performance of the tracing exercise. Although
        they originally had tracing claims of their own, they abandoned them in their
        re-amended particulars of claim; and in para 7 of their defence dated
        10 March 2003 served in response to WIBÕs claim, they admitted that ÔÔsave
        where there were special terms agreed between [WIB] and a customer, the
        sums paid into PKB by [WIB] were its funds in respect of which no such
        customer had or has any proprietary interestÕÕ. Thus, to the extent that such     G
        funds may have derived from the Shalson parties, the latter disclaimed any
        retained proprietary interest in them su±cient to mount any tracing claim.
        Further, their pleaded defence to the Mimran partiesÕ tracing claim repeated
        their contention that the money in the WIB/PKB account belonged
        beneÞcially to WIB, and was essentially conÞned to this enigmatic o­ering:
                                                                                          H
             ÔÔIn the premises, on any basis, the Mimran defendants cannot trace
          into any of Mr ShalsonÕs assets. Further and alternatively, if the Mimran
          defendants succeed in showing that they can trace their moneys, [the
          Shalson parties] will seek to set o­, in diminution or extinction of the
          Mimran defendantsÕ tracing claim, their better right to trace into the
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 52 of 74

                                                                                    331
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A     payments to or for the beneÞt of Mr Mimran from [WIB] and the assets
            representing the same.ÕÕ
             148 I Þnd that di±cult to follow, but it does not appear to set up a
          competing tracing claim by Mr Shalson. I cannot see how any tracing claim
          he may ever have had can have operated as a set-o­ against Mr MimranÕs.
          I agree with Mr Smith that the Shalson parties do not raise on their pleadings
      B   any identiÞable tracing claim into the Mosaique, and I hold that they have
          not raised such a claim. I therefore approach the issues on the basis that
          Mr Mimran is advancing the only tracing claim. That position was made
          clear by Mr Smith at the start of the trial and no attempt was made by the
          Shalson parties to amend their pleadings to mount a tracing claim.
             149 Despite this, the case was argued by Mr Trace on the basis that the
      C
          Shalson parties do have a competing tracing claim, and Mr TraceÕs
          submission is that, in the circumstances, the correct approach to any tracing
          exercise is to adopt a so-called pari passu method. The way that works is
          that it is said that it is necessary to calculate the net contributions to the
          WIB/PKB account made by each of Mr Mimran and Mr Shalson over the
          whole period of the account. It is said that they then have a proprietary
          interest in the Mosaique or its proceeds of sale referable to their net
      D   contributions, and (as between the two of them) in proportion to their
          respective net contributions.
             150 That method appears to me to have little to do with tracing, and to
          be illogical and potentially unfair. Mr Smith illustrated this by the example
          of a fraudster with £50 in his account, who then steals £25 from each of
          A and B and pays it into his account, so increasing the balance to £100. He
      E   uses £50 of it to buy a car, so reducing the balance to £50. He then steals
          £25 from C and pays that into the account, so increasing it to £75, and then
          dissipates the lot. On Mr TraceÕs argument, each of A, B and C can trace his
          money into the car. On Mr SmithÕs argument, only A and B can. I agree
          with Mr Smith. I can see no basis why C can or should be entitled to trace
          his money into the car, because by no rational process can his money be
          regarded as having paid for it. It may be that Mr TraceÕs suggested method
      F   of tracing represents an appropriate way in which, in certain circumstances,
          to divide up a fund (compare Barlow Clowes International Ltd v Vaughan
          [1992] 4 All ER 22) but I do not regard it as providing an appropriate tracing
          method in this case. It is said to be supported by the guidance given by Lord
          Millett in Foskett v McKeown [2001] 1 AC 102Ña very di­erent case on its
          factsÑbut I was not convinced that it is.
      G      151 Mr Smith submitted that, if the Shalson parties are entitled to a
          tracing claim, it is, Þrst, conÞned to the various payments totalling £19.45m
          that Mr Shalson made to Mr Russo. Although Mr Shalson lent money to
          Edenton which went into WIB which went into the Mosaique, Mr Shalson
          assigned his Edenton indebtedness to Redshore and so he cannot claim a
          continued beneÞcial entitlement to any such indebtedness for any tracing
          purposes. This point is weakened by the fact that Redshore was, I Þnd, a
      H
          nominee for Mr Shalson, although since Mr Shalson apparently thought it
          necessary to constitute such a nominee for himself, it is not clear to me why
          he can simply claim to stand in RedshoreÕs shoes for the purpose of these
          proceedings. Secondly, he submitted that a like method of tracing is
          applicable as the Mimran parties have themselves adopted. The exercise
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 53 of 74

        332
        Shalson v Russo (Ch D)                                             [2005] Ch
        Rimer J

        simply requires a further column of Shalson trust funds, and to the extent      A
        that payments from the WIB account are in respect of the Mosaique, those
        payments would be treated as made in proportion to the relative sizes of the
        two trust funds at the time the payment is made. The Mimran parties have
        carried out such an exercise, and its net overall result is, they say, that
        US$4,077,628.75 of the Mimran payments is traceable into the Mosaique
        and US$1,429,154 of the Shalson payments is also so traceable.                  B

        ( f ) Is Mr Mimran entitled to trace into (i) the Mosaique; (ii) the
        Hamilton/Russo loans to Edenton; or (iii) the Hamilton share in Edenton?
             152 For reasons given, I have held that the bulk of Mr MimranÕs tracing
        claim fails because the WIB/PKB account was overdrawn. I have, however,
        recognised that he can show that US$899,702 of his payments became
                                                                                        C
        represented as an asset in that account and that he may be able to trace this
        either into the Mosaique or elsewhere, although to identify to what extent he
        can (by the Mimran methodology), an inquiry may be necessary. I now
        consider whether in principle Mr Mimran is able to trace any of this money
        into any of these three assets.

        (i) The Mosaique                                                                D
            153 Edenton agreed to build, acquire and own the Mosaique before
        Mr Mimran made any of his payments. Edenton was owned by Mr Russo
        and Mr Shalson through their companies, each owning one share.
        Mr RussoÕs share was held through Hamilton. The arrangement between
        Mr Russo and Mr Shalson was that Edenton would pay for the construction
        and acquisition costs with Þnance by way of loans provided by each of them.     E
        That was EdentonÕs only source of funds. Mr Shalson made his loans by
        way of payments to EdentonÕs account with WIB; and EdentonÕs bank
        statement shows that the Brookscastle settlement and Hamilton (which also
        had an account at WIB) also purportedly made payments to Edenton,
        although the extent to which these entries represent truth or Þction is
        uncertain. The payments are not reßected in WIBÕs PKB account, a factor
        which casts doubt on them, but they could have been genuine transactions        F
        reßected simply by internal entries in WIBÕs books.
            154 The Mosaique payments paid out of the WIB account can be
        regarded as made by Mr Russo. It was he who had control of the account
        and he whom I consider should be regarded as the wrongdoing trustee who
        has dealt with a mixed fund in part comprising trust money belonging to
        Mr Mimran. In order to identify what, if any, proprietary interest those        G
        payments might give Mr Mimran it is, I consider, necessary to identify what,
        if any, interest they could or would have given Mr Russo but for any
        wrongdoing on his part: in principle, I consider that Mr MimranÕs only right
        can be to assert for himself the interest which, absent any wrongdoing, the
        payments would have given Mr Russo.
            155 I cannot see any basis on which Mr Russo could have claimed that
                                                                                        H
        the payments gave him a personal proprietary interest in, or charge over, the
        Mosaique. He was not making the payments either as a purchaser or
        chargee of the Mosaique. The only purchaser of the Mosaique was Edenton,
        and whilst Mr RussoÕs motives and intentions at any time are not easy to
        fathom, he cannot be regarded as having made the payments in competition
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 54 of 74

                                                                                   333
          [2005] Ch                                              Shalson v Russo (Ch D)
                                                                                Rimer J

      A   with Edenton. On the contrary, he had, through Hamilton, a half share in
          Edenton, which was building the boat and owned it, and the only way in
          which Edenton could pay the bills was if it was provided with funds by its
          shareholders. The agreement between Mr Russo and Mr Shalson was that
          they would each lend Edenton the money.
             156 In these circumstances, looking at the matter both from Mr RussoÕs
      B
          and from EdentonÕs viewpoint, I do not see that the money Mr Russo paid
          out can be regarded as representing anything other than the application of
          money lent to Edenton by its shareholders, in exchange for which loans
          Edenton assumed obligations in debt. Moreover, there is no basis for
          attributing to Edenton the knowledge that any of the money paid out on its
          behalf was trust money belonging to Mr Mimran. First, the evidence about
          Edenton did not satisfy me that it should be Þxed with knowledge of
      C   Mr RussoÕs activities in relation to the operation of the WIB account: it was
          in no sense a wrongdoer in relation to the operation of that account.
          Secondly, at the time the payments were made, there is no basis on which
          Edenton could be Þxed with knowledge that any of the payments made on its
          behalf were made from loans deriving from anyone other than its
          shareholders or from nominees on their behalf. In my view, had a claim been
      D   levelled by Mr Mimran against Edenton for a share in the Mosaique,
          EdentonÕs answer would have been that it was a good faith purchaser of the
          money lent to it by its shareholders, and had no notice of Mr MimranÕs
          claims. As it is not a party to the action, and no claim has ever been made
          against it, it has not had the opportunity of advancing any such answer.
             157 If, however, the money so paid out towards the Mosaique is not to
          be characterised as the application of money lent to Edenton, then the only
      E   alternative is that it was the gratuitous application by Mr Russo of the
          money of others towards the building of EdentonÕs boat. But that could not
          have given those whose money was so applied any proprietary interest in or
          charge over the Mosaique. As Bowen LJ said in Falcke v Scottish Imperial
          Insurance Co (1886) 34 Ch D 234, 248:
               ÔÔThe general principle is, beyond all question, that work and labour
      F
            done or money expended by one man to preserve or beneÞt the property
            of another do not according to English law create any lien upon the
            property saved or beneÞted, nor, even if standing alone, create any
            obligation to repay the expenditure. Liabilities are not to be forced upon
            people behind their backs any more than you can confer a beneÞt upon a
            man against his will.ÕÕ
      G
          The unwitting contributor would have a claim against Mr Russo for
          misapplying his money, and I would not exclude the possibility that he might
          have a personal restitutionary claim against Edenton. But he would not have
          a proprietary interest in the Mosaique. I reject Mr MimranÕs claim to trace
          into the Mosaique.

      H   (ii) The Hamilton/Russo loans to Edenton
              158 Mr Smith was critical of the suggestion that Hamilton actually
          made any loans to Edenton, albeit that there is some evidence justifying the
          inference that it did. However, for the purposes of this alternative way of
          putting Mr MimranÕs tracing claim, he accepted that such loans were made.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 55 of 74

        334
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

           159 As follows from what I have said, I consider the correct inference is      A
        that, to the extent that Mr Russo was applying money from the WIB account
        towards the acquisition of the Mosaique, that money must be regarded as
        representing his contribution of the necessary loans to Edenton. In fact,
        I understand that he has never claimed to have made any loans to Edenton
        himself: and by early 2001 he appears to have regarded Hamilton as the only
        relevant lender on his side of the joint venture, although Mr ShalsonÕs           B
        evidence was that he knew nothing about any loans from Hamilton, and that
        he assumed the loans had been made by Mr Russo. Despite Mr ShalsonÕs
        understanding, I Þnd that the relevant Mosaique payments are to be
        regarded as representing part of the Hamilton loans to Edenton. I am
        prepared to assume that Hamilton can properly be Þxed with knowledge of
        whatever Mr Russo was doing on its behalf. I also Þnd that to the extent that
        the Hamilton loans are to be regarded as in part made up of money                 C
        belonging beneÞcially to Mr Mimran, Hamilton could not assert a title to
        that part against him.
           160 In my view, therefore, the Mimran money is in principle traceable
        into the Hamilton loans to Edenton. Whether any such claim can be made
        good against Mr Shalson, who now claims the beneÞt of those loans, is a
        matter to which I come in (g) below.                                              D

        (iii) The Hamilton share in Edenton
            161 I reject the further alternative argument that the money is traceable
        into the Hamilton share in Edenton. There is no evidence suggesting that the
        share was acquired with the Mimran money.
                                                                                          E
        (g) Is a defence of a ÔÔgood faith purchaser for value without noticeÕÕ open to
        Mr Shalson?
           162 By March 2001, Mr Russo claimed to be the beneÞcial owner of the
        Edenton loans owed to Hamilton, having purportedly acquired them by an
        assignment from Hamilton shortly before. If Mr Mimran had an equitable
        interest in, or charge over, those loans immediately before the
        Hamilton/Russo assignment, he would have had a like interest immediately          F
        afterwards: Mr Russo was not a good faith purchaser without notice. On
        about 1 March 2001, Mr Russo, Edenton and Mr Shalson executed the
        charge in favour of Mr Shalson over the Edenton indebtedness to Mr Russo,
        being indebtedness which Edenton expressly acknowledged.
           163 Mr Smith submitted that the Hamilton/Russo assignment was a
        sham, largely because he said it was obvious that Mr Russo did not pay the        G
        stated consideration for it. In my view that would not make it a sham,
        although it might result in Hamilton having a lien on the loans for the
        unpaid price. But I do not see how this argument could help the Mimran
        parties since they have abandoned their claims against Hamilton. I am
        anyway not disposed to make any Þnding that the Hamilton/Russo
        assignment was a sham. I proceed on the basis that it was valid.
                                                                                          H
           164 I turn to Mr RussoÕs charge of the loans to Mr Shalson. I see no
        reason why, for what it was worth, it did not take e­ect according to its
        terms. I Þnd that, at the time, Mr Shalson had no actual or constructive
        notice of Mr MimranÕs claim to be entitled to any interest in those loans.
        I accept that he knew that Mr Mimran was owed money by Mr Russo or
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 56 of 74

                                                                                     335
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A   WIB which could not be paid, but knowledge of that would not have given
          him the further knowledge of Mr MimranÕs claim to an interest in the loans.
          Nor do I Þnd that Mr Shalson had any relevant Nelsonian knowledge by
          failing to make relevant inquiries of matters of which he was put on notice.
          Of course, he knew that Mr Russo was heavily stretched, and was probably
          insolvent. But I do not see why he was not entitled to obtain what security
      B
          he could to protect his own position. He was simply a substantial creditor of
          Mr Russo and WIB, who was taking normal commercial steps to protect his
          own position as best he could, although no doubt there was a risk that they
          would or might be avoided as preferences in the event of Mr RussoÕs
          bankruptcy. I Þnd that he was not on notice of any impropriety by Mr Russo
          in e­ecting the charge of the loans, or at any rate not on notice of any
          impropriety which impacted on Mr Mimran. I record that I Þnd that he
      C   personally knew nothing of the Hamilton loans to Edenton, but I also record
          that I Þnd that Mr Wolinsky did know of them.
             165 I Þnd, therefore, that Mr Shalson had no notice of Mr MimranÕs
          claims at the time of the March charge over the loans. As a chargee of the
          loans who took his interest by grant, he may technically have been a
          ÔÔpurchaserÕÕ. But even so, he would only take free of Mr MimranÕs claims if
      D   he gave value for the charge and took it in good faith.
             166 I hold that there is no basis for Þnding any want of good faith on
          Mr ShalsonÕs part. Less easy is the question whether he gave value for the
          charge. The charge identiÞes no consideration moving from Mr Shalson to
          Mr Russo, and the antecedent debt from Mr Russo would not constitute
          such consideration. The charge had, however, been in negotiation at least
          since January 2001, and I have explained the negotiation between Mr Russo
      E   and Mr Wolinsky as to the length of notice which Mr Shalson could give for
          calling in the loans. I infer that they would ordinarily be payable on
          demand, but Mr Shalson agreed to a three-month notice period (Mr Russo
          had wanted six months), and I would be disposed to regard that as
          constituting a su±cient variation of rights to constitute the giving by
          Mr Shalson of value for the charge. But in these circumstances the courts are
      F   anyway ready to Þnd that consideration has been impliedly given for the
          security. In Wigan v English and Scottish Law Life Assurance Association
          [1909] 1 Ch 291, 297Ð298, Parker J said:
               ÔÔIf such a security is given, it may of course be given upon some express
            agreement to give time for the payment of the debt, or to give
            consideration for the security in some other way, or, if there be no express
      G     agreement, the law may very readily imply an agreement to give time. It
            may not be a deÞnite time, but to forbear for some indeÞnite time in
            consideration of the security being given. And further than that, if there is
            no express agreement, and no agreement can be implied at the time and
            under the circumstances at and under which the indenture giving the
            further security is executed, yet if that security be communicated to a
            person who could otherwise sue on the debt, and on the strength of that
      H
            security he does in fact forbear to sue on the debt, he does give that time
            with the object of securing which the security is presumably given, and
            then I think it appears on the cases that there is su±cient consideration,
            though in a sense it is an ex post facto consideration, for the security
            which is given.ÕÕ
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 57 of 74

        336
        Shalson v Russo (Ch D)                                                [2005] Ch
        Rimer J

           167 In my judgment, this is a case in which it is possible to Þnd that (in      A
        addition to the consideration I have identiÞed) there was an implied
        consideration in the nature of a forbearance to sue, if only for a short time,
        and in the event Mr Shalson actually sued within a fortnight. The evidence
        shows that the consideration Mr Russo sought on the giving of his other
        securities to Mr Shalson was the holding by Mr Shalson of his hand for the
        briefest of times, illustrated by his letter of 2 March 2001 in which he o­ered
                                                                                           B
        Mr Shalson security over his Rotch Italia interest ÔÔin consideration of your
        not today demanding payment of this depositÕÕ. I Þnd that it was implicit
        that the consideration for the charge over the loans was the giving of time, if
        only a short time, in addition to the agreement to defer the calling in of the
        Edenton loans for three months. I Þnd, therefore, that in March 2001
        Mr Shalson became a good faith purchaser for value of the Edenton loans,
        without notice of Mr MimranÕs claim to trace into the loans, and that he           C
        therefore took his charge free of Mr MimranÕs claim. The result is that
        Mr MimranÕs tracing claim fails.
           168 I add that if Hamilton did have a vendorÕs lien on the loans for the
        unpaid price, it might have been arguable that Mr Mimran could trace his
        claim into that lien, that Mr Shalson should be Þxed with Mr WolinksyÕs
        knowledge of the Hamilton/Russo assignment and, in turn, with notice that
                                                                                           D
        Hamilton retained such a lien. But no such case was argued or suggested,
        and as any such claim would be one against Hamilton, against which
        Mr Mimran has abandoned his claims, I do not consider it further.

        (h) The Mimran tracing claims: generally
           169 Had I concluded that Mr Mimran could trace into the Edenton
        loans, it is not obvious that such a right could prove to be of any value to       E
        him. I should be surprised, but do not know, if Edenton has any assets.
        I infer that its only asset was the Mosaique, although this has been sold to
        Cardinal, with Braemar being entitled to the beneÞt of what might be
        regarded as its full commercial value. A feature of the August 2001
        transactionsÑwhich are not of the simplestÑis that whereas at one moment
        Edenton owned a boat said to be worth £13.2m, and resolved to sell it to           F
        Cardinal for that sum, immediately after the sale it appeared to have nothing
        to show for it: Cardinal owns the boat, Braemar has a 25-year lease of it,
        Cardinal uses the rent to repay the borrowed purchase price to Redshore and
        Edenton gets nothing.
           170 I should, however, at least make certain Þndings of fact. First, I Þnd
        that the sale to Cardinal was not motivated by any intention on anyoneÕs
        part to defeat anyone elseÕs proprietary claims to the Mosaique or their           G
        claims as a creditor. I Þnd that the sole motive for the sale was that it o­ered
        a route to a saving of VAT. Much was made by Mr Smith of Allen & OveryÕs
        letter of 16 August 2001 wrongly stating that Edenton was the owner of the
        Mosaique. That was a mistake, and how it arose I do not know. But it
        anyway had zero e­ect on the Mimran parties. They have never displayed
        any interest in joining Edenton as a party, and although they have known
                                                                                           H
        about CardinalÕs role for a year or more, they have never displayed any
        interest in joining Cardinal either (or, for that matter, Braemar). I also Þnd
        that the letter was in no way motivated by a desire or intention to mislead.
        Secondly, and consistently with the motive behind the sale, it was structured
        in an artiÞcial way so as to achieve the desired VAT saving, whilst
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 58 of 74

                                                                                      337
          [2005] Ch                                                Shalson v Russo (Ch D)
                                                                                  Rimer J

      A   maintaining almost the entire commercial interest in the Mosaique in a
          Shalson company, namely Braemar. Thirdly, I do not Þnd that the
          transaction was a sham, as Mr Smith suggested it was: the documents were
          intended by everyone to have the e­ect they purported to have. The result is
          that I Þnd that Cardinal did become and is the owner of the Mosaique,
          although it derives no commercial interest from the acquisition other than its
          £15,000 a year, its reward for making the scheme available and being a
      B
          party to it. It is perhaps best regarded as in a position analogous to that of a
          freeholder of a property held on a long lease at a low rent and subject to put
          and call options in favour of others.

          (i) The claim for alleged dishonest assistance by Mr Jerne in signing the
          Westland agreements
      C       171 The Shalson parties assert that both Westland agreements were part
          of the fraud that Mr Russo practised on Mr Shalson and that, in so far as
          Mr Mimran assisted in that part of the operation, he is liable for dishonest
          assistance in Mr RussoÕs breach of trust and Þduciary duty. The case is that
          the Westland agreements were used to persuade Mr Shalson that he would
          be participating in a hugely proÞtable venture, whereas the truth was that
      D
          they were used by Mr Russo to buy time in which to misappropriate, or
          conceal the misappropriation of, Mr ShalsonÕs money out of WIB. I am
          prepared to assume that that is a possible explanation of what lay behind the
          Westland agreements. On that assumption, the issue is whether Mr Mimran
          was a party to that dishonesty. He and Mr Jerne deny that they knew
          anything about the Westland agreements, but the Shalson parties rely on the
          fact that each agreement is purportedly signed for Westland by Mr Jerne.
      E   This claim is not advanced by the Shalson parties as a freestanding one in its
          own right: it is advanced merely as a claimed set-o­ to the Mimran partiesÕ
          tracing claim. I do not Þnd that an easy concept to follow, but will Þrst
          consider the general merits of the allegation.
              172 I have explained the slowness with which Mr Jerne asserted his
          denial that he signed the Westland agreements. One might have expected
      F
          him to rush to do so once he had learnt the position, but he did not, and
          I must take that into account in deciding whether he is telling the truth about
          this part of the case. What might also have been of value was some expert
          evidence as to whether the signatures were Mr JerneÕs. Mr Smith told me
          that the Mimran parties would have wished to call such evidence, but were
          met with the di±culty that no original of either Westland agreement was
          available: and they were advised by a leading handwriting expert that
      G   in those circumstances she could not give an opinion on the authenticity of
          the signatures, a di±culty explained to Lloyd J at a pre-trial review on
          10 February 2003.
              173 I am, therefore, faced with two agreements apparently signed by
          Mr Jerne, but which he has belatedly denied he signed and says are forgeries.
          Mr Mimran also denies all knowledge of the agreements. The absence of
          expert evidence has been explained, and so I am left with the issue of
      H
          whether or not I should accept the evidence to the e­ect that Mr Mimran
          and Mr Jerne both knew nothing of the Westland agreements, and had no
          part in their execution.
              174 I do accept that evidence. Whilst Mr Russo has demonstrated his
          capacity for dishonesty, there is no basis at all for painting Mr Mimran or
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 59 of 74

        338
        Shalson v Russo (Ch D)                                              [2005] Ch
        Rimer J

        Mr Jerne in like colours. Mr Mimran was, I Þnd, as much an innocent victim       A
        of Mr RussoÕs fraud as was Mr Shalson. In May 2000, Westland was simply
        not in a position to enter into the agreement it did, and the correspondence
        between Mr Russo and Mr Mimran shortly before the signing of the Þrst
        Westland agreement is quite inconsistent with any then proposal on the part
        of Westland to commit itself to the transaction into which it entered on
        19 May. If Mr Mimran were a knowing party to the then impending Þrst
                                                                                         B
        Westland agreement, I would have expected mention to have been made of it
        in those letters. I regarded both Mr Mimran and Mr Jerne as honest
        witnesses, and I Þnd that they had no part in the Westland agreements and
        that the signatures on them purporting to be Mr JerneÕs were not made either
        by his hand or with his or Mr MimranÕs authority. I reject this part of the
        Shalson partiesÕ case.
                                                                                         C
        ( j) The Mimran partiesÕ claim under section 423 of the Insolvency Act 1986
             175 The Mimran parties say that the charges Mr Russo granted
        Mr Shalson over the Edenton share and loans were transactions entered into
        at an undervalue so as to be capable of being avoided by a creditor such as
        Mr Mimran. Mr Mimran relies on section 423 of the Insolvency Act 1986.
             176 In my view there is nothing in this. All Mr Russo did by these          D
        charges was to give one of his creditors securities for his indebtedness which
        that creditor would not otherwise have had. As Millett J explained in In re
        M C Bacon Ltd [1990] BCLC 324, 340 the giving of those securities did not
        deplete Mr RussoÕs assets or diminish their value. All he lost as a result was
        the ability to apply the charged assets otherwise than in satisfaction of the
        secured debts. I see no reason why Mr Russo was not entitled to create the
        charges or why Mr Shalson was not entitled to take them. They involved no        E
        disposition of assets at an undervalue and section 423 is not engaged at all.
        In the event of Mr RussoÕs subsequent bankruptcy, they might perhaps have
        amounted to preferences under section 340, but that is a di­erent matter.
        I reject this claim.

        (2) The Mimran partiesÕ other claims                                             F
           177 These are claims against Mr Russo and WIB. They have not been
        defended but the relevant facts have been proved by the evidence.

        (a) The GSS deal
            178 I have summarised the essential history of this. I add that I Þnd that
        by October 1998, it was agreed that Mr Russo would subscribe and pay for         G
        OceanwaveÕs holding of 1,050 shares in Westbond, but that if this was not
        done by 30 November 1998 Mr Russo was to pay Mr Mimran US$8.5m
        plus interest from 1 January 1997 at the interbank rate. It was not done by
        that date, although it was purportedly done in December 1998, when a
        Þctitious payment was credited to OceanwaveÕs account with WIB, and
        Oceanwave used it (or believed it was using it) to pay for the Westbond
                                                                                         H
        shares issued to it. Although Oceanwave later received share certiÞcates for
        its shares, Westbond denies that any shares were validly issued to it, as is
        shown by a letter of 18 April 2001 from Henry Sherman of Westbond to
        Mr Jerne. Alternatively, if the shares were validly issued, Westbond would
        be likely to have a lien on them for the US$12,682,320 unpaid purchase
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 60 of 74

                                                                                    339
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A   price. Either way, Mr Russo did not fulÞl the conditions of the agreement of
          October 1998, and it follows that Mr Mimran is entitled to judgment
          against him for US$8.5m plus interest from 1 January 1997.
             179 Mr Shipley, who argued this part of the Mimran partiesÕ case,
          submitted that Oceanwave is also entitled to judgment against WIB for the
          US$12,683,000 credited to its account. Even though this was a Þctitious
          entry, which did not represent the real movement of a single cent, he said
      B
          that WIBÕs bank statement showing this credit amounted to an admission by
          WIB against interest, and so Oceanwave is entitled to judgment against
          WIB for this amount. He acknowledged that I could not give unconditional
          judgments both in favour of Mr Mimran for US$8.5m and Oceanwave for
          US$12,683,000, since that would amount (at least, in theory) to double
          recovery, but said that I could and should give judgments for both sums on
      C   the basis that Mr Mimran and Oceanwave would have to make an election
          as to which judgment to enforce. Mr ShipleyÕs point was that it is too early
          at this stage to know how they might wish to exercise any such right of
          election.
             180 I see the merit of that proposal, but I am anyway not prepared
          to give judgment for Oceanwave against WIB. The credit entry of
      D
          US$12,683,000 was a fraudulent Þction which did not represent the
          movement of any money into WIB. Now that the truth is out it is unreal to
          regard Oceanwave as having a claim against WIB in respect of such a sum.
          It does not represent money paid into the account either by Oceanwave
          or by anyone else. It is simply a lie, which appears to recognise a debt
          due from WIB to Oceanwave, but one for which Oceanwave gave no
          consideration to WIB. The credit entry can, in my view, be regarded as a
      E   mistake which WIBÕs liquidator ought to be entitled to correct. I reject
          OceanwaveÕs claim for this sum. But Mr Mimran is entitled to judgment
          against Mr Russo for US$8.5m plus interest. I will hear further from counsel
          as to whether credit needs to be given against this for any recoveries in the
          US proceedings to which Mr Shipley referred.

      F   (b) The November 1997 loan to Mr Russo
              181 In November 1997, Mr Mimran lent Mr Russo US$2.5m, which
          Mr Russo pretended to repay on 2 February 2000, but did not. Mr Mimran
          is entitled to judgment for that sum against Mr Russo, together with interest
          from (as Mr Shipley proposes) 2 February 2000.

          (c) Claims in respect of the US$7.5m
      G
             182 Mr Mimran asks for judgment for US$7.5m against Mr Russo and
          WIB. This is the total of the four loans he was induced by Mr Russo to make
          to Westland. These loans were induced by Mr RussoÕs deceit, but for which
          they would not have been made at all, and the money has been lost.
          Mr Mimran is entitled to damages against Mr Russo for US$7.5m, plus
          interest on each of the four loans making up that sum from the dates they
      H
          were respectively paid. The evidence satisÞes me that WIB was a conspiring
          party to Mr RussoÕs deceit, a material part of his false representations being
          based on the Þctitious entries for WestlandÕs account with WIB. I hold that
          WIB is liable to Mr Mimran in conspiracy for damages in the same sum of
          US$7.5m, plus like interest.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 61 of 74

        340
        Shalson v Russo (Ch D)                                                [2005] Ch
        Rimer J

        The Mimran partiesÕ challenge to the Brookscastle settlement                       A
            183 As a creditor of Mr Russo, Mr Mimran has an interest in
        challenging the validity of the Brookscastle settlement. Mr Pooles, for
        Cantrust, did not argue that Mr Mimran had no status entitling him to
        mount the challenge.
            184 The Brookscastle settlement (ÔÔthe settlementÕÕ) is a Jersey
        settlement created by a deed of 4 March 1999. The deed was executed solely         B
        by Cantrust and purported to resettle, on wide discretionary trusts as to
        capital and income, the assets formerly held by it in three existing Russo
        trusts: the Windsor settlement, created on 3 March 1990; the Kensington
        No 2 settlement, created on 5 February 1993; and the Westbond settlement,
        created on 14 July 1995. Cantrust recited the resettlement as being in
        accordance with the wishes of the beneÞciaries and protectors of those
                                                                                           C
        trusts. The beneÞciaries of the settlement were described as being the issue
        of Pasquale Russo and Rosaria Aiello (Mr RussoÕs parents), and as being at
        the date of the settlement the three Russo brothers and their children,
        namely (i) Mr Russo and his two children, (ii) Renato and his child, and
        (iii) Roberto and his two children. The trustees had a power both to add
        beneÞciaries (conÞned to spouses, widows and widowers of the original
        class of beneÞciaries) and to subtract beneÞciaries, and they had the widest       D
        investment powers. Clause 7(d) provided that it was a condition of the
        resettlement that trust money should initially be invested with WIB which
        ÔÔshall be the preferred vehicle for depositing and investing trust fundsÕÕ. The
        protectors were Renato and Roberto. The scheduled trust assets included
        seven unquoted investments, money in three currencies at WIB, and ten
        loans (including £5m due from Seatride). The total value of the resettled          E
        assets was said to be some US$39m. The evidence was that there was an
        initial list of scheduled assets, which Cantrust regarded as Þnal, but which
        was then the subject of discussion with Mr Russo and others as to whether it
        was comprehensive, and it was only later that a deÞnitive list was agreed,
        which involved some changes to the original list and a substitution of a new
        one. The reason for the uncertainty was because Cantrust did not have
        comprehensive records of the assets of the prior trusts, which were in part        F
        kept by associates of Mr Russo.
            185 The pleaded claim is that the true settlor or sole beneÞciary of the
        settlement was and is Mr Russo. Its essence is that he used it as a vehicle into
        which he purported to put his own assets whilst in fact ensuring that they
        were available for use by him as and when required; and it is said that the
        settlement was always operated in accordance with his wishes and                   G
        instructions and was under his e­ective control. The claim is that the
        settlement is a sham and that its assets are held for Mr Russo.
            186 This part of the trial followed an unusual course. Mr Trace opened
        the case on the documents, but withdrew from its further prosecution after
        the Shalson parties had settled with the Cantrust parties. The Mimran
        parties then pursued it alone. In Mr SmithÕs absence, Mr Shipley cross-
                                                                                           H
        examined the Cantrust witnesses, and Mr Pooles then embarked on his
        closing speech. When it was nearing its end, Mr Smith returned to the scene
        in order (i) to make an application to amend the pleaded case and (ii) to
        make the Mimran partiesÕ speech in reply. I refused the application for
        reasons to be given in this judgment, to which I will come later.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 62 of 74

                                                                                      341
          [2005] Ch                                                Shalson v Russo (Ch D)
                                                                                  Rimer J

      A       187 Cantrust is a subsidiary in the WJB Chiltern Group. The groupÕs
          history and structure is complicated, but it is unnecessary to explain it.
          CantrustÕs oral evidence was from Charles Malet de Carteret, Brian Frith
          and Leslie Perrier, who joined the group in July 1992, on 12 October 1998
          and on 1 February 1999 respectively. This claim has (like the others)
          generated a vast mass of Þles, and a summary of the evidence relevant to itÑ
          which was the subject of a somewhat rambling inquiryÑis not easy. Before
      B
          turning to it, I should Þrst endeavour to identify the principles by reference
          to which the court will consider whether a transaction is a sham. Mention of
          ÔÔshamÕÕ invites immediate reference to Diplock LJÕs familiar words in Snook
          v London and West Riding Investments Ltd [1967] 2 QB 786, 802, where he
          said that a sham means:
               ÔÔacts done or documents executed by the parties to the ÔshamÕ which
      C
            are intended by them to give to third parties or to the court the
            appearance of creating between the parties legal rights and obligations
            di­erent from the actual legal rights and obligations (if any) which the
            parties intend to create. But one thing, I think, is clear in legal principle,
            morality and the authorities (see Yorkshire Railway Wagon Co v Maclure
            (1882) 21 Ch D 309 and Stoneleigh Finance Ltd v Phillips [1965] 2 QB
      D     537), that for acts or documents to be a ÔshamÕ, with whatever legal
            consequences follow from this, all the parties thereto must have a
            common intention that the acts or documents are not to create the legal
            rights and obligations which they give the appearance of creating.ÕÕ
             188 Those principles were rea±rmed and applied by the Court of
          Appeal in Hitch v Stone [2001] STC 214, paras 62Ð70 of Arden LJÕs
      E   judgment, with which Sir Martin Nourse and Kay LJ both agreed. Arden LJ
          re-emphasised, at para 69, that the relevant intention must be a common
          intention. After a careful consideration of the authorities, the Royal Court
          of Jersey held in In re Esteem Settlement 2003 JLR 188, (to which I was
          referred by counsel after I had reserved judgment) that the like principle
          applies to an allegedly sham settlement: both the settlor and the trustee must
          intend the settlement to be a sham, and they rejected the proposition that all
      F
          that counts is the settlorÕs intention. They considered Abdel Rahman v
          Chase Bank (CI) Trust Co Ltd 1991 JLR 103 (a case on which Mr Smith
          placed some reliance) and concluded that it was not possible to derive from
          it any decision to the e­ect that it is su±cient to look only at the settlorÕs
          intention in considering whether a settlement is a sham.
             189 If that principle is right, it puts the Mimran partiesÕ case in
      G   di±culty. That is because, during his cross-examination, Mr Shipley
          conceded that everyone at Cantrust acted honestly in all material respects in
          relation to the settlement; and Mr Smith conceded in his closing speech that
          Cantrust was in no sense a knowing party to the allegedly sham nature of the
          settlement. His case is that it is enough to look at Mr RussoÕs acts and
          omissions in relation to the trust assets to enable the view to be formed that
          the settlement was and is a sham; and that the fact that Cantrust always
      H
          regarded the settlement as a genuine one is irrelevant.
             190 Despite Mr SmithÕs 12-page submissions to the contrary e­ect,
          I respectfully regard the approach adopted by the Royal Court of Jersey in
          In re Esteem Settlement 2003 JLR 188 as correct. It is not only squarely in
          line with the guidance given by the Court of Appeal in Snook v London and
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 63 of 74

        342
        Shalson v Russo (Ch D)                                                 [2005] Ch
        Rimer J

        West Riding Investments Ltd [1967] 2 QB 786 and Hitch v Stone [2001]                A
        STC 214, it also appears to me to be correct in principle. When a settlor
        creates a settlement he purports to divest himself of assets in favour of the
        trustee, and the trustee accepts them on the basis of the trusts of the
        settlement. The settlor may have an unspoken intention that the assets are in
        fact to be treated as his own and that the trustee will accede to his every
        request on demand. But unless that intention is from the outset shared by
                                                                                            B
        the trustee (or later becomes so shared), I fail to see how the settlement can
        be regarded as a sham. Once the assets are vested in the trustee, they will be
        held on the declared trusts, and he is entitled to regard them as so held and to
        ignore any demands from the settlor as to how to deal with them. I cannot
        understand on what basis a third party could claim, merely by reference to
        the unilateral intentions of the settlor, that the settlement was a sham and
        that the assets in fact remained the settlorÕs property. One might as well say      C
        that an apparently outright gift made by a donor can subsequently be held to
        be a sham on the basis of some unspoken intention by the donor not to part
        with the property in it. But if the donee accepted the gift on the footing that
        it was a genuine gift, the donorÕs undeclared intentions cannot turn an
        ostensibly valid disposition of his property into no disposition at all. To set
        that sort of case up the donee must also be shown to be a party to the alleged
                                                                                            D
        sham. In my judgment, in the case of a settlement executed by a settlor and a
        trustee, it is insu±cient in considering whether or not it is a sham to look
        merely at the intentions of the settlor. It is essential also to look at those of
        the trustee.
           191 In the present case, the settlement was in fact executed simply by
        Cantrust. In particular, Mr Russo was not a party to it. It took e­ect by way
        of a resettlement by Cantrust of assets held by it under the prior trusts. In       E
        creating the new settlement, Cantrust was exercising powers it regarded
        itself as having under those trusts, and no pleaded challenge is raised either
        to the validity of those trusts (it is not suggested they were shams) or to the
        exercise of the power to resettle their assets. Given those circumstances, the
        concessions to which I have referred and the principles which I regard as
        applicable, I am unable to accept the proposition that the settlement created
                                                                                            F
        in March 1999 was a sham. If the only person executing the document
        which created the settlement intended it to be a genuine settlementÑas
        Cantrust didÑthe acts or intentions of others cannot have made it a sham.
        As I shall explain, the execution of the settlement was a matter to which
        various members of the Russo family, including Mr Russo, had given their
        prior written consent, and I am prepared to assume that those consents were
        a necessary preliminary to the exercise (I in fact had no argument on that).        G
        But whatever may have been the private intentions of the Russo family, if
        Cantrust intended the settlement to be a genuine one the settlement must
        have resulted in the resettled assets becoming held on the trusts that Cantrust
        regarded itself as creating and which, on the face of it, it did create.
           192 The wider case made by the Mimran parties is that Mr Russo
        always dealt with the alleged trust assets as if they were his own, that he
                                                                                            H
        must be regarded as the true settlor of the settlement and that the trustees
        merely acted on his instructions. For reasons given, I do not accept that that
        can help their case. But they anyway do not even go the whole way on that.
        Thus in the Shalson partiesÕ pleaded case, various instances to this e­ect are
        alleged. In respect of certain of them, Mr MimranÕs pleading expressly
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 64 of 74

                                                                                      343
          [2005] Ch                                                Shalson v Russo (Ch D)
                                                                                  Rimer J

      A   adopts a neutral position, with the net result that (the Shalson parties having
          withdrawn from this claim) the allegations remain unproved against
          Cantrust. They include important matters, namely CantrustÕs participation
          in the Rotch Italia, AMEC ventures and Westland agreements. No case has
          been made that CantrustÕs participation in them was merely on Mr RussoÕs
          instructions.
             193 There are, in addition, positive examples in the evidence of
      B
          Cantrust exercising independent control and taking proper possession of
          trust assets, including assets which (on the face of it) did not even derive
          from Mr Russo. On 8 October 1998, Mr RussoÕs parents transferred their
          interest in certain Italian properties to Hammond Properties Ltd, subject to
          reserving a life interest in their favour. The transfer was in exchange for
          shares in Hammond, and on 4 May 1999 they transferred those shares to
      C   Cantrust as assets of the settlement. Another example is in relation to the
          Rotch Italia venture. The shares in Rotch Italia SrL were held equally by
          Renato Russo (not Mr Russo) and Mr Secchia. They were transferred into a
          Madeira company called Baroque Services Ltd, and 50% of the Baroque
          shares were transferred to Cantrust sometime after the creation of the
          settlement (the other 50% were held by the Tchenquiz Trust, which was
          administered by Guinness Flight Trustees in Guernsey). The correspondence
      D
          shows that Renato played a positive personal role in the Rotch Italia matter,
          and (rather later, on 17 June 2000) Mr Stella of Paisners (Mr ShalsonÕs
          solicitor) went to Milan to discuss it with him.
             194 As for the proposition that Cantrust simply responded on demand
          to every request from Mr Russo, that was not proved by the evidence, some
          of which related to the prior trusts as well as to the settlement. On
      E   30 October 1998, in a memorandum from Mr Beardsley of Chiltern to
          Mr Malet de Carteret and Mr Frith, there is a reference to ÔÔthe clientÕÕ
          wishing to dispose of assets in the Kensington No 2 and Windsor settlements
          at below commercial value. I Þnd that ÔÔthe clientÕÕ was Mr Russo and
          Mr Smith makes the fair point that for Cantrust to refer to one of the
          beneÞciaries as ÔÔthe clientÕÕ reßects less than total comprehension of its role
          as trustee. But the memorandum also shows that there was no question of
      F
          Cantrust agreeing to a disposition of assets at less than full value. It reßects
          CantrustÕs consideration of whether, under the trust deeds, a di­erent route
          might enable the like result to be achieved, but makes clear that it was only
          prepared to deal with the matter in a manner permitted by the deeds.
             195 There is, however, no escaping that in material respects Mr Russo
          was endeavouring to deal with certain of the trust assets as if they were his
      G   own. But an example of Cantrust taking him to task on this is Mr FrithÕs
          letter of 18 November 1998. This related to certain transactions Mr Russo
          had purportedly e­ected in relation to the Westbond settlement. Mr Frith
          required the reversal of transactions Mr Russo had purportedly e­ected on
          the Westbond settlementÕs account with WIB, including one transferring
          £5m to Seatride. The documentary background is that on 30 September
          1998 £5m was credited to CantrustÕs WIB account, the legend describing
      H
          this as ÔÔFunds received from Mr Pasquale Russo as a donationÕÕ. On
          30 September 1998, Mr Russo wrote in his capacity as protector of the
          Westbond settlement to Mr Malet de Carteret, expressing his wish that the
          £5m be transferred to the credit of SeatrideÕs account with WIB. It appears
          that Mr Russo e­ected the transfer. Mr Frith pointed out in his letter that
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 65 of 74

        344
        Shalson v Russo (Ch D)                                                [2005] Ch
        Rimer J

        Seatride was not a beneÞciary, it could not beneÞt from a remittance of trust      A
        funds, and that transfers of money out of WestbondÕs WIB account required
        signatures on behalf of Cantrust. He also required a reversal of a loan to
        Zedßeet Ltd (the former name of SGI, Mr ShalsonÕs company), the
        transaction being unauthorised by Cantrust. Mr Frith made clear in his
        letter that before Cantrust could lend to a non-beneÞciary it must be given
        some commercial logic for the lending, and that, where appropriate,
                                                                                           B
        Cantrust would expect security. What lies behind these complaints is that
        because Mr Russo had de facto control of WIB he was in a position to do
        what he liked with everyoneÕs money in it, including the Westbond
        settlementÕs. But this letter shows Cantrust objecting to the unauthorised
        transactions with trust assets, and requiring their reversal. The Seatride
        matter became, however, somewhat questionable when it appears that it
        was only on 2 December 1999 that Mr Petronio sent Mr Perrier PasqualeÕs            C
        signed deed of gift of the £5mÑone dated 30 September 1998Ñand also
        Mr RussoÕs letter of wishes dated 30 September 1998 to Mr Malet de
        Carteret requesting that the £5m be transferred to SeatrideÕs account.
            196 Another instructive document is a Cantrust Þle note of 28 January
        1999, in which Mr Frith and Andre Bischo­ (of the London o±ce) met
        Mr Russo to discuss the amalgamation of the then three existing trusts into
                                                                                           D
        the single Brookscastle settlement. CantrustÕs note records that the principal
        beneÞciaries of the new settlement were to be Mr Russo and his two brothers
        (the trust as executed di­ered slightly from the proposals noted), and that
        the three brothers had signed an acknowledgment that the current trust
        assets had all been settled by their father, Pasquale. Pasquale had also signed
        a letter agreeing to the amalgamation. Mr Russo was to be appointed the
        investment adviser to the new settlement at a salary to be agreed. The note        E
        referred to CantrustÕs need to invite letters of wishes from the brothers with
        regard to their respective interests. It also referred to the fact that Mr Russo
        was currently securing the Rotch Italia venture, and that in due course the
        Baroque shares would be transferred to the new settlement. The note
        concludes with the observation that Mr Russo was keen for the new trust to
        be properly and professionally run and that he understood that Cantrust
                                                                                           F
        needed to control it and have a power of veto. The Mimran parties make no
        suggestion that Cantrust did not take everything reßected in that note at face
        value, save that Mr Frith acknowledged that Cantrust did not assume that
        Pasquale had in fact provided all the assets of the previous settlements. Their
        view appears to have been that he was appropriate to be regarded as the
        settlor of the resettlement because he was the head of the family law Þrm and
        Cantrust understood he had been the originator of the familyÕs wealth.             G
        I record that on 24 September 1999 Mr Perrier sent a fax in which he stated
        the settlor to be Mr Russo, but Mr FrithÕs view was that that was simply a
        mistake. On 1 March 1999, Mr Frith sent Mr Russo a draft of his proposed
        appointment as Þnancial adviser to the Brookscastle settlement (which was
        to be created three days later). It said that: ÔÔYou will note that the Þnancial
        terms have been left open, failing which we can include the Þgure referred to
                                                                                           H
        by your father.ÕÕ On 22 March 1999, Mr Frith wrote a letter to Mr Russo
        with regard to the possibility of 16 Old Bond Street Ltd (a trust asset)
        making distributions of proÞts to charity. The letter shows Mr Frith
        applying an independent mind as to whether this could or could not be done:
        he was not simply going along with what Mr Russo wanted.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 66 of 74

                                                                                     345
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A       197 On 19 March 1999, Mr Stella of PaisnersÑMr ShalsonÕs
          solicitorÑwrote to Mr Frith with regard to the possibility of Cantrust
          investing with Mr Shalson in the AMEC venture. He so wrote because
          Mr Russo had, in his capacity as Þnancial adviser to Cantrust, introduced
          the possibility to Mr Shalson. Mr Stella provided explanations and material
          to Mr Frith, who on 25 March 1999 made his comments on the draft
          agreement that Mr Stella had provided. This is a working example of
      B
          Mr Frith dealing with a trust matter on behalf of Cantrust: he was not simply
          dancing to Mr RussoÕs tune. Mr Frith responded to Mr Stella on 25 March
          saying that in principle Cantrust agreed, but also raising various points,
          including that he had a number of comments in relation to the draft joint
          venture agreement, on which he would write separately. In the event, that
          proposed joint venture came to nothing.
      C       198 A Þle note of Mr Frith dated 15 April 1999 reßects further positive
          action being taken by Cantrust with regard to the settlementÕs a­airs.
          Mr Frith refers to various ongoing matters. One related to a proposed
          purchase by the settlement from Slough Estates of a property in Oxfordshire.
          Mr Russo was pursuing the matter, but the note records that Cantrust was
          applying its own mind to it. It records that Mr RussoÕs mother was passing
          the Hammond shares into the trust, as she did, and it refers to the Rotch
      D
          Italia venture. It records that Mr Russo ÔÔhad still not agreed the schedule of
          assets for Brookscastle and we are to liaise with him next Monday on this
          matterÕÕ. It reßects that Mr Russo was driving the transactions, but that
          Cantrust was involving itself in what he was doing. On 15 April 1999,
          Mr Frith wrote to Mr Russo saying that Cantrust had spoken extensively to
          Knight Frank & Rutley with regard to the Oxfordshire property, had made
      E   an o­er of £5.8m, had been told that it would be unlikely to be accepted
          unless increased and that Cantrust had concluded that it should not be
          increased. Mr Frith concluded his letter by saying that it was unlikely that
          Cantrust would acquire the property.
              199 Mr Frith made a Þle note on 19 November 1999 of a conversation
          he had had with Mr Russo. It related to various transactions (including
          Rotch Italia and AMEC). It reßects what appears to be a proper
      F
          communication between Cantrust and its investment adviser, Mr Russo,
          about trust matters. It does not reßect that Cantrust was simply acting on
          Mr RussoÕs bidding. Consistently with this, a Þle note by Mr Frith of
          11 January 2000 records him following up a proposal by Mr Russo with
          regard to the adoption of a new corporate structure in relation to the
          AMEC project, and reßects Mr FrithÕs concern to be informed as to what it
      G   involved and the need for Cantrust to consider whether it should take on
          ÔÔthe active management roleÕÕ in the project. In like vein is a fax of
          21 November 2000 from Mr Perrier to Renato Russo complaining that a
          general meeting of Baroque had been purportedly held without the
          settlement having been given prior notice. Mr Perrier wanted to know who
          had claimed to represent Cantrust at the meeting. He asked for a copy of the
          minutes and a copy of certain accounts before he was prepared to consider
      H
          making a requested payment. This shows that the Russo brothers were
          doing things in relation to trust matters without proper prior reference to
          Cantrust, but it also shows that Cantrust was unhappy about it and wanted
          to be kept in the picture. An exchange of faxes in November 2000 between
          Paisners and Cantrust with regard to a possible joint venture agreement
                                                                      Ch 2005Ñ14
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 67 of 74

        346
        Shalson v Russo (Ch D)                                                 [2005] Ch
        Rimer J

        relating to something called Visson also reßects PaisnersÕ assumption that          A
        Cantrust was a party with whom they had to deal. I have earlier referred to
        Mr FrithÕs refusal in February 2001, on behalf of Cantrust, to sign the long
        backdated assignment of BrookscastleÕs alleged debt from Edenton to
        Hamilton. If Cantrust were just acting as Mr RussoÕs nominee, it might well
        have taken a less independent line.
            200 These various references provide pointers away from the settlement
                                                                                            B
        being one in which Cantrust simply did what Mr Russo asked of it or
        allowed him to treat the trust assets as his own. Other evidence shows,
        however, that the operation of the settlementÑas of the prior trustsÑwas
        not regarded by Cantrust as straightforward. Thus when Mr Frith joined
        Cantrust in October 1998, he said in a note of 9 November 1998 that he
        ÔÔfound the constant change in beneÞciaries and protectors under the current
        deeds somewhat confusing and that it is not normal for a trust to be used in        C
        this wayÕÕ. He explained that he found it di±cult to identify who the
        beneÞciaries were. He was also concerned to discover that Cantrust did not
        have a full record of all the assets of the three trusts, and he admitted that at
        that stage a lot needed to be done to put the trustsÕ a­airs in order.
        CantrustÕs concern about this is reßected in a note made by Mr Beardsley (a
        Þle handler at ChilternÕs London o±ce) at about the end of 1998 or early
                                                                                            D
        1999 of a meeting he had had with Mr Frith recording the latterÕs concern at
        the way that ÔÔthe settlors/protectors/beneÞciaries change regularly and if
        ever up in court the trusts would appear a sham!!!!ÕÕ The note recorded that
        Mr Frith wanted to meet the ÔÔclientsÕÕ in Jersey to discuss the matter, and
        that he wanted all shares in the trusts to be kept in Jersey. It reßects
        Mr FrithÕs ambition to bring a degree of order to the trusts. In his oral
        evidence, Mr Frith said the reference to ÔÔsettlorsÕÕ changing regularly was        E
        probably incorrect, and he did not understand that reference. Nor do I: I do
        not understand how a settlor can change. Mr Frith also said that he did not
        consider that regular changes of protectors and beneÞciaries would point to
        the trust being a sham, and questioned the accuracy of what the note
        attributed to him. Mr Malet de Carteret, whose experience of the prior
        trusts goes back to 1992, denied that at any stage there was any uncertainty
                                                                                            F
        as to their respective beneÞciaries.
            201 The evidence did, however, illustrate the unusual way in which the
        a­airs of the prior trusts had been managed. An early instance is that on
        15 February 1991 Roberto Russo wrote to Cantrust in its capacity as trustee
        of the Windsor settlement and recorded that he held to its order certain share
        certiÞcates in Enter Five Ltd and Kingswell Ltd. But Cantrust ought to have
        taken possession of them itself, and the inference from CantrustÕs                  G
        manuscript note on the letter, ÔÔKingswell shares now in our safeÕÕ, suggests it
        did just that, at least as regards those shares. Moreover, on 15 June 1992,
        Mr Sarikhani of Cantrust wrote to Dr Petronio emphasising that Cantrust
        had to hold the share certiÞcates of its company assets, and indicating that, if
        Dr Petronio was not prepared to agree to this, Cantrust would resign as
        trustee. That illustrates a proper recognition by Cantrust of its duty to take
                                                                                            H
        possession of the trust assets. But Mr Perrier accepted in evidence that the
        di±culty he faced when preparing a list of assets for the proposed
        Brookscastle settlement in early 1999 was that there were still some share
        certiÞcates which were not in CantrustÕs possession, and he had to go to
        others to ascertain the identity of the trust assets; and, for example, on 4 May
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 68 of 74

                                                                                     347
          [2005] Ch                                               Shalson v Russo (Ch D)
                                                                                 Rimer J

      A   1999 (two months after the creation of the Brookscastle settlement), he
          wrote to Mr Russo for conÞrmation of the assets of the new settlement.
          A further example of CantrustÕs lax practice during the currency of the prior
          trusts is that records were in part kept not by Cantrust, but by
          Mr Pratolongo, although apparently he used to supply copies on a monthly
          basis. Mr Frith rightly acknowledged that that was not good practice, and
          following his arrival in Cantrust he put in hand a change to it so that
      B
          Cantrust had ÔÔa proper handle on our client a­airsÕÕ. Mr Malet de CarteretÕs
          evidence with regard to the prior trusts was to di­erent e­ect. He asserted
          that Cantrust maintained records of all trust assets of which they were
          aware; to which I add that it is di±cult to see how alleged trust assets of
          which Cantrust was not aware could have been trust assets at all.
              202 Another instance investigated in the oral evidence related to the
      C   Westbond settlementÕs holding of WIB shares. On 9 March 1998, Cantrust
          wrote to Mr Russo saying that its records showed that it had purchased 700
          shares in WIB in October 1995, but that he had produced draft accounts as
          at 30 September 1997 showing Westbond as holding 900 shares. Mr Malet
          de Carteret said that his recollection was that the further 200 had been given
          to Westbond by Pasquale in 1997. That is not easy to reconcile with the
          notes of a meeting Mr Malet de Carteret had with Mr Russo on
      D
          23 September 1997, when Mr Russo said that Westbond had purchased the
          extra 200 shares from Hamilton. But Mr Malet de Carteret said that
          Westbond had done no such thing: it could only have bought the extra shares
          if it had consciously chosen to do so, whereas it had not. This was simply an
          example of Mr Russo purporting to perform a transaction on behalf of
          Westbond for which he had no authority. Mr Malet de Carteret could not
      E   explain PasqualeÕs involvement, save that he said that he recalled he had
          executed a deed of gift to record the donation by him of the extra 200 shares.
          He said he would not have signed o­ the 1997 accounts (as he did) without
          being satisÞed as to the Westbond settlementÕs holding of 900 shares in WIB.
          The evidence includes a copy of a deed of gift purportedly executed by
          Pasquale and in favour of the Westbond settlement. It is dated 11 September
          1997, and purports to gift seven assets, including 200 WIB shares, which is
      F
          the seventh listed asset. There is also in evidence an almost identical deed of
          gift executed by Pasquale, also dated 11 September 1997, which includes
          only Þve of those assets, not including the 200 WIB shares. It is obvious that
          the deed gifting the 200 shares was executed after 11 September 1997, and
          (if validly executed at all) was executed on 1 October 1997. It was on that
          day that Mr Malet de Carteret sent a fax to Mr Pratolongo requesting the
      G   execution of the deed gifting the 200 shares to Westbond. That was because
          those shares were shown in draft accounts for Westbond to 30 September
          1997, and he wished to be satisÞed that they were indeed assets of the trust.
          Mr Malet de Carteret was adamant that Cantrust had no reason to believe
          other than that they reßected genuine gifts from Pasquale, although bearing
          in mind that PasqualeÕs executed deed of gift was returned by Mr Pratolongo
          on the same day, one might have thought that Mr Malet de Carteret would
      H
          have questioned how such celerity had been achieved: his evidence was that
          Mr Pratolongo was ordinarily resident in London and that Pasquale lived in
          Milan. Mr Malet de Carteret then signed o­ the accounts as at 30 September
          1997, which included the 200 WIB shares as an asset. Strictly, he should not
          have done, because on his approach to the matter they were only gifted to
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 69 of 74

        348
        Shalson v Russo (Ch D)                                               [2005] Ch
        Rimer J

        Cantrust after 30 September 1997. He knew that the date of 11 September           A
        1997 on the deed was a lie.
            203 However, even after the establishment of the Brookscastle
        settlement, Cantrust did not retain personal custody of all trust assets. Some
        of them, for example, its 1.7m shares in Prima Industrie SpA, were held by a
        wholly-owned subsidiary company as its nominee, namely Almond
        International SA in Luxembourg. These shares were the subject of a deed of
                                                                                          B
        gift dated 14 June 1999 executed by Mr Russo. The deed expressed his wish
        that Cantrust would not interfere with the management of Prima Industrie,
        but that wish would not have prevented it from doing so had it been of the
        opinion that it should, and on the face of it the deed made clear that the
        shares became assets of the settlement. Mr Perrier explained that there was
        apparently a tax advantage in having the shares held by a Luxembourg
        company as its nominee. The gift included an option to buy more shares,           C
        which Mr Russo invited Cantrust to take up and Mr PerrierÕs evidence was
        that Cantrust considered this and agreed to it. But this transaction sheds an
        unattractive light on the way both Mr Russo and Cantrust operated. On
        29 October 1999, Mr Perrier sent Almond a draft of the deed of gift
        subsequently backdated 14 June 1999, and suggested to Mr Petronio that
        Mr Russo should execute it, as he did. Mr PerrierÕs explanation for that is
                                                                                          D
        that Mr Russo had gifted the shares to Cantrust back in June, but that
        Cantrust had no deed of gift showing what he had done, and so he
        considered one should be created, as it was. That is an example of Cantrust
        ÔÔcatching upÕÕ with a disposition to it which Mr Russo had earlier purported
        to make, and doing so by way of a suggestion to Mr Russo that he should
        execute a backdated document.
            204 More blatantly, the documentation also shows instances of                 E
        Mr Russo simply dealing with trust assets as if they were his own, or perhaps
        rather as if he had CantrustÕs authority to do so. Thus on 10 October 1996
        he wrote a letter on Westbond settlement notepaper to WIB enclosing
        certiÞcates for 100,000 shares in Brookscastle Investment Ltd, then said to
        be worth US$1.219m. They were assets of the Westbond settlement. He
        instructed WIB to deposit them into an account in the name of the Westbond
                                                                                          F
        settlement. He also sought a credit facility for the settlement. On the face of
        it he had no authority to do any of those things, nor should he have had the
        possession of the share certiÞcates. That was not an isolated incident, and
        Mr Frith admitted such things happened. He said that the settlements would
        only adopt the transactions if they were appropriate ones. A further like
        incident occurred on 28 December 1996 when Mr Russo wrote to WIB in his
        capacity as protector of the Kensington No 2 settlement on what purported         G
        to be its notepaper. He deposited 344,625 B shares of Brookscastle
        Investments Ltd, to be held in a custody account in the name of the
        settlement. Mr Malet de Carteret said that the letterhead was not that of the
        settlement, and that Cantrust was unaware of Mr RussoÕs purported
        instructions at the time. He said that it was not uncommon for this sort of
        transaction to take place, but had Cantrust known of this one it would have
                                                                                          H
        raised it with Mr Russo. He said he was unaware of any such shareholding
        being part of the assets of the Kensington No 2 settlement at that time, and
        had no recollection of how or when they did become part of its assets.
            205 A curious transaction took place in October 2000, when the
        settlementÕs holding of redeemable Brookscastle Investment Ltd shares was
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 70 of 74

                                                                                      349
          [2005] Ch                                                Shalson v Russo (Ch D)
                                                                                  Rimer J

      A   redeemed and the proceeds, totalling US$28,461,768, were purportedly
          distributed to Mr Russo and his two brothers in equal shares. The amount
          was debited to CantrustÕs WIB account, but no payment out of the money is
          reßected in the PKB account. Mr Frith said that Cantrust had no knowledge
          of this transaction at the time, one which has Mr RussoÕs Þngerprints all over
          it. It is an extreme example of his propensity to act in trust matters without
      B
          authority. He was in a position to do it, because he controlled WIB and,
          therefore, CantrustÕs money deposited in WIB. He had of course required
          the settlement to include the provision I have mentioned that its money
          would be deposited with WIB. That gave him the entre to personal control
          of it. But Mr Frith said that is not how Cantrust perceived it at the time: they
          regarded him and his associates as honest and trustworthy people. The
          purported dealing with the Brookscastle shares was an extreme instance.
      C   More usually, Mr Russo would approach Cantrust with a proposed deal and
          persuade it to take the deals up.
              206 Another instance was on 2 March 2001, when Mr Russo wrote to
          Mr Shalson conÞrming his agreement to charge his 50% interest in the Rotch
          Italia venture: this was at a time when Mr Russo was under considerable
          pressure from Mr Shalson. In fact, that interest belonged to Cantrust, and it
      D   was an attempt to treat it as his own. Mr Perrier said in evidence he had not
          seen this letter, and that had Mr Russo asked Cantrust to create the charge it
          would not have agreed to do so. Mr Perrier recognised that Mr Russo would
          negotiate deals, or proposed deals, on behalf of Cantrust, but he said that the
          practice was that he would then present them to Cantrust for its
          consideration, and I have already referred to certain instances of that.
          Another example is CantrustÕs agreement in early 2001 to adopt the
      E
          transaction Mr Russo negotiated in relation to Via Tortona, Milan.
              207 Another matter investigated in evidence was the position of
          Pasquale. I have related how he was acknowledged in early 1999 as having
          been the settlor under the three prior trusts. But that was not borne out by
          the documents. They suggest that Mr Russo and his brother Roberto were
          the settlors of the Windsor settlement. An inference from a letter of wishes
      F   dated 5 February 1993 is that Mr Russo was the settlor of the Kensington
          No 2 settlement; and a Cantrust declaration of 20 February 1996 recorded
          that he was, one of the signatories to it being Mr Malet de Carteret, who
          conÞrmed in evidence that he understood Mr Russo to have been the settlor.
          A Cantrust memorandum of 20 November 1998 describes the settlors of the
          Westbond settlement as being Mr Russo and Pasquale. On 28 August 2001,
      G   Mr Frith made an a±davit in which he swore that Mr Russo was the settlor
          of the Westbond settlement and that Pasquale was the deemed settlor of the
          other two trustsÑwhich he explained as meaning that Pasquale was, as
          Cantrust had been told, ÔÔthe originator of the wealth, the originator of the
          assetsÕÕ. CantrustÕs own position as to Pasquale being, so it claimed, the
          notional settlor of the Brookscastle settlement was also somewhat
          ambivalent. On 24 September 1999, Mr Perrier wrote to Intertrust
      H   (Luxembourg) SA saying that Mr Russo was the settlor of the Brookscastle
          settlement, although in his oral evidence he said that he knew that Pasquale
          was the settlor (as shown by the letter of 3 January 1999) and that he simply
          used Mr RussoÕs name as a matter of expediencyÑan explanation I simply
          do not understand.
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 71 of 74

        350
        Shalson v Russo (Ch D)                                                 [2005] Ch
        Rimer J

           208 Mr FrithÕs evidence was that all instructions from Pasquale                  A
        appeared to come either from Mr Russo or one of his associates like
        Mr Pratolongo. Mr Frith has never met Pasquale; and nor have Mr Malet de
        Carteret and Mr Perrier. When it came to establishing the settlement,
        Cantrust, however, accepted that Pasquale should be regarded as having
        been the settlor of the three prior trusts, Mr FrithÕs evidence being that
        Cantrust was told that he was the originator of all the businesses in the
                                                                                            B
        trusts. He acknowledged, however, that Cantrust did not regard all the
        wealth in the three trusts as having derived from Pasquale, although he said
        it was led to believe that some had. Although Cantrust had no personal
        dealings with Pasquale, he did sign up to the letter of wishes in relation to the
        settlement. Mr FrithÕs evidence was that CantrustÕs primary concern was to
        make sure that that settlement was in favour of all the right beneÞciaries.
        But he said that his choice as deemed settlor of the settlement was with            C
        everyoneÕs agreement at the time. I confess that I do not understand why it
        was necessary to identify such a deemed settlor at all: the settlement was the
        result of an exercise by Cantrust of its powers under the prior trusts.

        The application to amend
           209 Towards the end of Mr PoolesÕs closing speech, Mr Smith applied              D
        to amend the Mimran partiesÕ claim on this part of the case. The
        amendment ran to some 18 single-spaced paragraphs, covering over two
        pages. Certain of the amendments were unnecessary, for example, a repeat
        of allegations that the Brookscastle settlement was a sham, or that the court
        could and should pierce its veil and rule that its assets all belonged to
        Mr Russo. But a main part of their thrust was to widen the claim so as to
        raise, for the Þrst time (and in part in an unacceptably unparticularised way),     E
        factual allegations said to support the conclusion that the three prior
        settlements were also shams. That was a new departure, since the only
        pleaded claim Cantrust had come to meet was that the Brookscastle
        settlement was a sham. In addition, the amendment sought to put in issue
        for the Þrst time CantrustÕs power to execute the Brookscastle settlement
        and to assert that, because of the changes to the schedule of assets in the deed    F
        creating that settlement, there was no su±cient certainty of objects to
        constitute a valid trust. It also sought to rely on factual matters which had
        been the subject of the ShalsonÕs partiesÕ pleading, but in respect of which
        the Mimran parties had, down to that point, adopted an expressly neutral
        attitude.
           210 I do not question that it may sometimes be just to permit an
        amendment to a pleading after the close of the evidence. But all cases turn         G
        on their facts, and I refused leave because I regarded it as too late to permit
        the Mimran partiesÕ case to be widened in the way Mr Smith sought. The
        proposal to challenge the prior settlements involved the making of a brand
        new case. Mr Smith sought to justify it by saying that all the documentation
        in relation to the prior trusts had been disclosed and included in the trial
        bundles, and that he could make out his new case on the basis of that
                                                                                            H
        material and also the written and oral evidence from the Cantrust witnesses,
        a material part of the former being expressly directed to the history of the
        prior trusts. I regarded that as no justiÞcation at all. The point is that
        Cantrust and its witnesses did not come to meet a challenge to the prior
        settlements: they came only to meet a challenge to the Brookscastle
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 72 of 74

                                                                                      351
          [2005] Ch                                                Shalson v Russo (Ch D)
                                                                                  Rimer J

      A   settlement. If they had been given a forewarning of a challenge to the
          prior settlements along the lines outlined in the proposed amendment, it is
          likely that their defence to the claim would have been di­erent. They would
          have reviewed the entire position in relation to the prior trusts, they would
          have focused in particular on the nature of the challenges to them, and
          would have considered what evidence they needed to call to meet them. As it
          is, really the only witness who could deal with the prior trusts at all was
      B
          Mr Malet de Carteret, but not even his knowledge went back to their
          creation, and Cantrust might well have sought to call additional witnesses to
          meet the wider challenge. Similarly, as to the points about the execution and
          certainty of the Brookscastle settlements, these might well be good points,
          but it is possible that Jersey law provides an answer to them, and Cantrust
          had not been given the opportunity to obtain relevant evidence.
      C       211 Mr Smith was rightly sensitive to the fact that the main burden of
          his proposed amendments could only be permitted if Cantrust were also
          given a fair opportunity to supplement their evidence, including as to Jersey
          law. He said that I should meet this by allowing the amendments and
          directing an appropriate adjournment. On the adjourned hearing, Cantrust
          could call such further witnesses as it wished. I accept that I had a discretion
          to grant such an adjournment even at that late stage of the trial, but I took
      D
          the view that to do so would require exceptional circumstances, whereas
          there were none in the present case. The parties had prepared for a trial on
          issues of an extremely serious nature. Those issues had been identiÞed in the
          pleadings, Cantrust had called its evidence on them and the trial was for all
          practical purposes over, apart only for the remainder of the Þnal speeches.
          By their proposed amendments, the Mimran parties were asking for a retrial
      E   on much wider issues. In my judgment, they had had su±cient time before
          the trial started to consider whether or not to broaden the scope of their
          challenges, and by the time the evidence was closed it was simply too late to
          seek to do so. To subject Cantrust to the ordeal of such a retrial would have
          been oppressive and unfair. Nor did it appear to me that to allow the
          amendments at that stage, to grant the inevitable adjournments and to
          embark on what would in a material respect be a new trial would be in line
      F   with the need to dispose of cases in a just, economical and proportionate
          way.

          The issues
             212 The case pleaded against Cantrust is, in summary, that the
          Brookscastle settlement was a device in respect of which the true settlor and
      G   sole beneÞciary was Mr Russo; and that he used it to pretend that assets
          which were really his were in fact assets of the settlement, whilst his true
          intention at all times was that he could and would be able to use those assets
          for his own purposes as and when he required to do so. The purpose, it is
          said, was to prevent his assets being applied in satisfaction of his personal
          obligations. The pleaded case asserts that this was all done with CantrustÕs
          knowledge. It therefore alleged that Cantrust was a dishonest party to the
      H
          creation of a sham trust intended to defraud creditors.
             213 In the event, no attempt was made by the Mimran parties to make
          out any such case against Cantrust. Mr Shipley, in his cross-examination,
          disclaimed any suggestion that anyone at Cantrust had ever acted
          dishonestly and Mr Smith in his address adopted that disclaimer and
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 73 of 74

        352
        Shalson v Russo (Ch D)                                                 [2005] Ch
        Rimer J

        conceded that Cantrust was at no time privy to any dishonest designs on             A
        Mr RussoÕs part. He also disclaimed any suggestion that Cantrust regarded
        the Brookscastle settlement as a sham, or that either at its inception or at any
        time it was party to some agreement with Mr Russo that the settlement was
        intended to operate otherwise than in accordance with its terms: there was
        no side agreement between them, or even a side understanding. In short, the
        case pleaded against Cantrust was abandoned. I might also add that many
                                                                                            B
        of the factual matters raised in the pleaded case were not even put to the
        Cantrust witnesses, but I do not propose to identify them.
           214 I therefore start from the position that there is no challenge to the
        validity of the three prior trusts, and the Brookscastle settlement which
        Cantrust executed in March 1999 resulted from the exercise by it of powers
        under those settlements to resettle the settled assets. There is no challenge to
        the validity of that exercise and, given the concessions, the bona Þdes of          C
        Cantrust in the exercise is not in question. Had I permitted the amendments,
        there might have been a question as to whether the assets were identiÞed
        with su±cient certainty for the purposes of the new settlement, and there
        might also have been a point as to whether the subsequent alterations to the
        scheduled assets a­ected its validity. But even if there is something in these
        points, presumably the consequence would be that the assets purportedly
                                                                                            D
        resettled would not have been resettled at all and would still be held by the
        three prior trusts (subject always to any issue as their validity): they would
        not simply become Russo assets.
           215 In these circumstances, and given that I take the view, for reasons
        given, that if the settlement is to be held to be a sham, it is essential to show
        that Cantrust was a knowing party to the sham, I consider that the attack on
        the validity of the settlement must fail. Mr Smith submitted, however, that         E
        I could nevertheless regard Mr RussoÕs de facto control over the trust
        activities as su±cient to justify a conclusion that in reality the settlement
        was, and should be held to be, a sham.
           216 I was not persuaded by that case, which I regard as failing to meet
        the real point. First, it is not good enough to approach this sort of argument
        in the generalised way in which the Mimran parties did. What needs to be
                                                                                            F
        done is to focus on a particular Russo asset or assets and then ask the
        question whether or not it has become an asset of the Brookscastle
        settlement. If it has, by being vested in Cantrust, then (for the reasons given)
        I do not understand on what basis it cannot or should not be regarded as
        other than a genuine trust asset. If it has not, then the question does not
        arise. Secondly, I anyway do not accept the proposition that the settlement
        was under Mr RussoÕs e­ective control in any ultimately relevant sense.             G
        I readily accept that he played a major part in the operations of the
        companies owned by the trust. That is not surprising. He was the
        settlementÕs investment adviser, he was regarded as a highly competent and
        successful businessman and Cantrust was entitled to allow him to negotiate
        the deals he did, although its stance was that the ultimate decision was a
        matter for it. There is no doubt that Cantrust regarded him as honest and
                                                                                            H
        that it had no reason to believe he was engaged in wholesale fraud.
        Mr Shalson and Mr Mimran had similar respect for his business acumen,
        abilities and integrity. But the evidence anyway does not show that Cantrust
        simply responded to his every request, or allowed him to run the trust. It
        shows that it sought to bring its own mind to bear on the transactions he was
Case 1:20-mc-00199-JGK-OTW Document 18-2 Filed 05/15/20 Page 74 of 74

                                                                                       353
          [2005] Ch                                                 Shalson v Russo (Ch D)
                                                                                   Rimer J

      A   proposing, and there is no suggestion that this was all a mere pretence. It
          also shows instances of Mr Russo purporting to do things on behalf of the
          settlement without authority. But those acts were not the acts of Cantrust
          and so I cannot see their relevance: Cantrust had the option of adopting
          or disowning them. It also shows that Cantrust occasionally acted
          unprofessionally, being prepared to take at face value so-called deeds of gift
      B
          which it knew were backdated. But given the disclaimer that Cantrust was a
          party to any alleged sham, I regard this as of little materiality. The terms of
          the settlement also show that Mr Russo wanted the trust money to be
          deposited at WIB. That was an unusual provision, on which Mr Smith
          placed great reliance, and it may well be that Mr RussoÕs motive was so that
          he could help himself to it. But there is no evidence that Cantrust knew of
          that, or intended that, or that it intended other than that it should have
      C   proper control of the trust money so deposited. On the contrary, Mr Frith
          said Cantrust had no intention that Mr Russo could take control of the trust
          money. Mr Smith submitted that this was an example of Mr Russo not
          divesting himself of trust assets at all, but as retaining dominion over them at
          all times, so as to be inconsistent with any intention to settle them. I doubt if
          that analysis is correct. If the money never became trust money, then it was
      D   not settled property. If it did, and Mr Russo simply misappropriated it by
          using his de facto control of WIB, then what he was doing was
          misappropriating trust assets.
              217 The evidence overall satisÞes me that Cantrust was doing its best, if
          not always very cleverly, to control the a­airs of the settlement, albeit that
          Mr Russo was often several steps ahead of the game, resulting sometimes in
          Cantrust having to catch up with what he had been doing. I Þnd that,
      E   whatever Mr RussoÕs intentions with regard to the settlement, Cantrust
          executed the document that created it with the honest belief and intention
          that it was creating a valid settlement, and was at no time a party to any
          understanding with Mr Russo that the settlement was merely warehousing
          his assets. I decline to Þnd that the settlement was a sham or that it is
          appropriate to pierce the settlementÕs veil and declare that assets duly vested
      F   in it in fact belong exclusively to Mr Russo. I dismiss the claim against
          Cantrust.

          Overall result
             218 The Mimran partiesÕ tracing and section 423 claims fail, as does
          their claim against Cantrust. OceanwaveÕs claim against WIB fails.
      G   Mr Mimran is entitled to judgment against Mr Russo for (i) US$8.5m plus
          interest from 1 January 1997, (ii) US$2.5m plus interest from 2 February
          2000, and (iii) damages of US$7.5m, plus interest on the four loans making
          up that sum from their respective dates of payment. He is also entitled to
          judgment against WIB for the same sum of damages and interest.
             219 May I express my gratitude to all solicitors and counsel for the
          excellence of the preparation and presentation of their respective cases.
      H
                                                                   Order accordingly.

             Solicitors: Allen & Overy; Withers; Vizards Wyeth.
                                           Reported by Sarah Addenbrooke, Barrister
                                                                      Ch 2005Ñ15*
